 



EXHIBIT 10.1
 
CASH AMERICA INTERNATIONAL, INC.
 
NOTE PURCHASE AGREEMENT

 
$35,000,000 6.09% Series A Senior Notes due December 19, 2016
$25,000,000 6.21% Series B Senior Notes due December 19, 2021
Dated December 19, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. AUTHORIZATION OF NOTES
    1  
 
       
2. SALE AND PURCHASE OF NOTES
    1  
 
       
3. CLOSING
    1  
 
       
4. CONDITIONS TO CLOSING
    2  
4.1. Representations and Warranties
    2  
4.2. Performance; No Default
    2  
4.3. Compliance Certificates
    2  
4.4. Opinions of Counsel
    3  
4.5. Purchase Permitted By Applicable Law, etc
    3  
4.6. Sale of Other Notes
    3  
4.7. Payment of Special Counsel Fees
    3  
4.8. Private Placement Number
    3  
4.9. Changes in Corporate Structure
    3  
4.10. Funding Instructions
    4  
4.11. Loan Documents
    4  
4.12. Proceedings and Documents
    4  
4.13. Existing Bank Loan Agreement
    4  
 
       
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    4  
5.1. Organization; Power and Authority
    5  
5.2. Authorization, etc
    5  
5.3. Disclosure
    5  
5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
    6  
5.5. Financial Statements; Material Liabilities
    6  
5.6. Compliance with Laws, Other Instruments, etc
    7  
5.7. Governmental Authorizations, etc
    7  
5.8. Litigation; Observance of Agreements, Statutes and Orders
    7  
5.9. Taxes
    7  
5.10. Title to Property; Leases
    8  
5.11. Licenses, Permits, etc
    8  
5.12. Compliance with ERISA
    8  
5.13. Private Offering by the Company
    9  
5.14. Use of Proceeds; Margin Regulations
    9  
5.15. Existing Indebtedness; Liens
    10  
5.16. Foreign Assets Control Regulations, etc
    10  
5.17. Status under Certain Statutes
    11  
5.18. Environmental Matters
    11  
 
       
6. REPRESENTATIONS OF THE PURCHASERS
    12  
6.1. Purchase for Investment
    12  
6.2. Source of Funds
    12  
 
       
7. INFORMATION AS TO COMPANY
    13  
7.1. Financial and Business Information
    13  
7.2. Officer’s Certificate
    16  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.3. Visitation
    17  
 
       
8. PAYMENT AND PREPAYMENT OF THE NOTES
    17  
8.1. Required Prepayments
    17  
8.2. Optional Prepayments with Make-Whole Amount
    18  
8.3. Allocation of Partial Prepayments
    18  
8.4. Maturity; Surrender, etc
    18  
8.5. Purchase of Notes
    19  
8.6. Make-Whole Amount
    19  
8.7. Offer to Prepay Upon Disposition of Certain Assets
    20  
8.8. Change in Control
    21  
 
       
9. AFFIRMATIVE COVENANTS
    23  
9.1. Compliance with Law
    23  
9.2. Insurance
    24  
9.3. Maintenance of Properties
    24  
9.4. Payment of Taxes and Claims
    24  
9.5. Corporate Existence, etc
    24  
9.6. Books and Records
    25  
9.7. Compliance with Loan Documents
    25  
 
       
10. NEGATIVE COVENANTS
    25  
10.1. Transactions with Affiliates
    25  
10.2. Merger, Consolidation, Disposition of Properties, etc
    25  
10.3. Line of Business
    26  
10.4. Terrorism Sanctions Regulations
    26  
10.5. Liens
    27  
10.6. Consolidated Indebtedness for Money Borrowed
    27  
10.7. Fixed Charge Coverage
    27  
10.8. Limitation on Subsidiary Indebtedness
    27  
10.9. Limitation on Acquisition of New Subsidiaries
    27  
10.10. Consolidated Net Worth
    30  
 
       
11. EVENTS OF DEFAULT
    30  
 
       
12. REMEDIES ON DEFAULT, ETC
    32  
12.1. Acceleration
    32  
12.2. Other Remedies
    33  
12.3. Rescission
    33  
12.4. No Waivers or Election of Remedies, Expenses, etc
    33  
 
       
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
    34  
13.1. Registration of Notes
    34  
13.2. Transfer and Exchange of Notes
    34  
13.3. Replacement of Notes
    34  
 
       
14. PAYMENTS ON NOTES
    35  
14.1. Place of Payment
    35  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
14.2. Home Office Payment
    35  
 
       
15. EXPENSES, ETC
    36  
15.1. Transaction Expenses
    36  
15.2. Survival
    36  
 
       
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
    36  
 
       
17. AMENDMENT AND WAIVER
    37  
17.1. Requirements
    37  
17.2. Solicitation of Holders of Notes
    37  
17.3. Binding Effect, etc
    37  
17.4. Notes Held by Company, etc
    38  
 
       
18. NOTICES
    38  
 
       
19. REPRODUCTION OF DOCUMENTS
    38  
 
       
20. CONFIDENTIAL INFORMATION
    39  
 
       
21. SUBSTITUTION OF PURCHASER
    40  
 
       
22. MISCELLANEOUS
    40  
22.1. Successors and Assigns
    40  
22.2. Payments Due on Non-Business Days
    40  
22.3. Interest
    40  
22.4. Accounting Terms
    41  
22.5. Severability
    42  
22.6. Construction, etc
    42  
22.7. Counterparts
    42  
22.8. Governing Law
    42  
22.9. Jurisdiction and Process; Waiver of Jury Trial
    42  
22.10. Indemnification
    43  
22.11. Survival of Indemnities, etc
    44  

iii



--------------------------------------------------------------------------------



 



Schedules and Exhibits

         
Schedule A
  —   Information Relating to Purchasers
Schedule B
  —   Defined Terms
 
       
Schedule 5.3
  —   Disclosure Materials
Schedule 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
Schedule 5.5
  —   Financial Statements
Schedule 5.15
  —   Existing Indebtedness
Schedule 10.5
  —   Permitted Liens
 
       
Exhibit 1A
  —   Form of 6.09% Series A Senior Note due December 19, 2016
Exhibit 1B
  —   Form of 6.21% Series B Senior Note due December 19, 2021
 
       
Exhibit 2
  —   Form of Joint and Several Guaranty
 
       
Exhibit 3
  —   Form of Subrogation and Contribution Agreement
 
       
Exhibit 4.4(a)
  —   Opinion of Special Counsel for the Loan Parties
Exhibit 4.4(b)
  —   Opinion of General Counsel for the Loan Parties
Exhibit 4.4(c)
  —   Opinion of Special Counsel for the Purchasers

 



--------------------------------------------------------------------------------



 



CASH AMERICA INTERNATIONAL, INC.
1600 West 7th Street, Fort Worth, Texas 76102-2599
$35,000,000 6.09% Series A Senior Notes due December 19, 2016
$25,000,000 6.21% Series B Senior Notes due December 19, 2021
December 19, 2006
To each of the Purchasers
listed in Schedule A hereto:
Ladies and Gentlemen:
     Cash America International, Inc., a Texas corporation (the “Company”),
agrees with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
1. AUTHORIZATION OF NOTES.
     The Company will authorize the issue and sale of (i) $35,000,000 aggregate
principal amount of its 6.09% Series A Senior Notes due December 19, 2016 (the
“Series A Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13) and (ii) $25,000,000 aggregate principal amount
of its 6.21% Series B Senior Notes due December 19, 2021 (the “Series B Notes”,
such term to include any such notes issued in substitution therefor pursuant to
Section 13, and, together with the Series A Notes, collectively, the “Notes”).
The Series A Notes and the Series B Notes shall be substantially in the forms
set out in Exhibit 1A and Exhibit 1B, respectively. Certain capitalized and
other terms used in this Agreement are defined in Schedule B; and references to
a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or
an Exhibit attached to this Agreement.
2. SALE AND PURCHASE OF NOTES.
     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes in the principal amount
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and no Purchaser shall have any liability to
any Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.
3. CLOSING.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Bingham McCutchen LLP, at 399 Park Avenue, New York, NY
10022, at 10:00 a.m., New York time, at a closing (the “Closing”) on
December 19, 2006 or on such other Business Day thereafter on or prior to
December 19, 2006 as may be agreed upon by the Company and the

 



--------------------------------------------------------------------------------



 



Purchasers. At the Closing the Company will deliver to each Purchaser the Notes
to be purchased by such Purchaser in the form of a single Note (or such greater
number of Notes in denominations of at least $500,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 4761053503 at Wells Fargo Bank,
National Association, Fort Worth, Texas, ABA number 121000248. If at the Closing
the Company shall fail to tender such Notes to any Purchaser as provided above
in this Section 3, or any of the conditions specified in Section 4 shall not
have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at
its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.
4. CONDITIONS TO CLOSING.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
     4.1. Representations and Warranties.
     The representations and warranties of the Loan Parties in this Agreement
and the other Loan Documents shall be correct when made and at the time of the
Closing.
     4.2. Performance; No Default.
     The Loan Parties shall have performed and complied with all agreements and
conditions contained in this Agreement and the other Loan Documents required to
be performed or complied with by them prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14) no Default or Event of Default
shall have occurred and be continuing. Neither the Company nor any Subsidiary
shall have entered into any transaction since the date of the Memorandum that
would have been prohibited by Sections 10.1, 10.3, 10.4, 10.5 or 10.8 had such
Sections applied since such date.
     4.3. Compliance Certificates.
     (a) Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing and
satisfactory in form and substance to the Purchasers, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate. Each Loan Party shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing and satisfactory in form and substance to the Purchasers, certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Loan Documents.

2



--------------------------------------------------------------------------------



 



     4.4. Opinions of Counsel.
     Such Purchaser shall have received opinions in form and substance
satisfactory to such Purchaser, dated the date of the Closing (a) from Jenkens &
Gilchrist, a Professional Corporation, special counsel for the Loan Parties,
substantially in the form of Exhibit 4.4(a) (and the Company hereby instructs
its counsel to deliver such opinion to the Purchasers), (b) from J. Curtis
Linscott, General Counsel to the Loan Parties, substantially in the form of
Exhibit 4.4(b) (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (c) from Bingham McCutchen LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
of Exhibit 4.4(c).
     4.5. Purchase Permitted By Applicable Law, etc.
     On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
     4.6. Sale of Other Notes.
     Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.
     4.7. Payment of Special Counsel Fees.
     Without limiting the provisions of Section 15.1, the Company shall have
paid on or before the Closing the fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
     4.8. Private Placement Number.
     A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau
(in cooperation with the SVO) shall have been obtained for each Series of the
Notes.
     4.9. Changes in Corporate Structure.
     The Company shall not have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial

3



--------------------------------------------------------------------------------



 



part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.
     4.10. Funding Instructions.
     At least three Business Days prior to the date of the Closing, each
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3 including (i) the name and address of the transferee bank, (ii) such
transferee bank’s ABA number and (iii) the account name and number into which
the purchase price for the Notes is to be deposited.
     4.11. Loan Documents.
     Each Guarantor and the Company shall have duly authorized, executed and
delivered to the Purchasers a Joint and Several Guaranty (collectively, as may
be amended, supplemented or otherwise modified from time to time, the “Joint and
Several Guaranty”) and a Subrogation and Contribution Agreement (collectively,
as may be amended, supplemented or otherwise modified from time to time, the
“Subrogation and Contribution Agreement”), each dated the date of the Closing,
in the forms of Exhibit 2 and Exhibit 3, respectively. Each other Loan Document
shall (a) have been duly authorized, executed, acknowledged (if appropriate) and
delivered by the respective Loan Parties thereto, (b) be dated the date of the
Closing, (c) be in form and substance satisfactory to the Purchasers and (d) be
in full force and effect on the date of the Closing without any default existing
thereunder. A counterpart of each Loan Document executed by the Loan Parties
thereto shall have been delivered to the Purchasers or its special counsel. Each
Loan Document shall constitute the valid and binding obligation of each Loan
Party thereto, enforceable against such Loan Party in accordance with the terms
thereof.
     4.12. Proceedings and Documents.
     All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
     4.13. Existing Bank Loan Agreement.
     Each Purchaser shall have received evidence of the consent of the lenders
party to the Existing Bank Loan Agreement to the execution, delivery and
performance by the Loan Parties of the Loan Documents and the consummation of
the transactions contemplated thereby.
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     The Company represents and warrants to each Purchaser that:

4



--------------------------------------------------------------------------------



 



     5.1. Organization; Power and Authority.
     The Company and each Subsidiary is a corporation, partnership or limited
liability company (as the case may be) duly organized or formed (as the case may
be), validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation (as the case may be), and is duly qualified as a
foreign corporation, partnership or limited liability company (as the case may
be) and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and each
Subsidiary has the corporate, partnership or limited liability company power (as
the case may be) and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Loan Documents to which it is a
party and to perform the provisions thereof.
     5.2. Authorization, etc.
     The Loan Documents have been duly authorized by all necessary corporate
action on the part of the Loan Parties, and this Agreement constitutes, and upon
execution and delivery thereof each Note and each other Loan Document will
constitute, a legal, valid and binding obligation of each Loan Party a party
thereto enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     5.3. Disclosure.
     The Company, through its agent, KeyBanc Capital Markets, a Division of
McDonald Investments Inc., has delivered to each Purchaser a copy of the
Offering Memorandum, dated November 2006 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the other Loan Documents,
the Memorandum and the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to December 5, 2006 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since September 30, 2006, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

5



--------------------------------------------------------------------------------



 



     5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) of the
Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
     (d) No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement and the
other Loan Documents, the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
     5.5. Financial Statements; Material Liabilities.
     The Company has delivered to each Purchaser copies of the financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.

6



--------------------------------------------------------------------------------



 



     5.6. Compliance with Laws, Other Instruments, etc.
     The execution, delivery and performance by the Company of this Agreement
and the Notes, and by each Loan Party of the Loan Documents to which such Loan
Party is a party, will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.
     5.7. Governmental Authorizations, etc.
     No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by any of the Loan Parties of any of the Loan
Documents.
     5.8. Litigation; Observance of Agreements, Statutes and Orders.
     (a) There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     5.9. Taxes.
     The Company and its Subsidiaries have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Company
knows of no basis for any other tax or assessment that could reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on

7



--------------------------------------------------------------------------------



 



the books of the Company and its Subsidiaries in respect of Federal, state or
other taxes for all fiscal periods are adequate. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2002.
     5.10. Title to Property; Leases.
     The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
     5.11. Licenses, Permits, etc.
     (a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
     (b) To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any material respect on any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
     (c) To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.
     5.12. Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.

8



--------------------------------------------------------------------------------



 



     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan.
The term “benefit liabilities” has the meaning specified in section 4001 of
ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of the Loan Documents and the issuance and
sale of the Notes under this Agreement will not involve any transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.
     5.13. Private Offering by the Company.
     Neither the Company nor anyone acting on its behalf has offered the Notes
or any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers and not more than 50 other Institutional
Investors (as defined in clause (c) to the definition of such term), each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
     5.14. Use of Proceeds; Margin Regulations.
     The Company will apply the proceeds of the sale of the Notes solely to pay
the costs and expenses described in Section 15.1, to repay Indebtedness of the
Company pursuant to the Existing Bank Loan Agreement and for general corporate
purposes. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying

9



--------------------------------------------------------------------------------



 



or trading in any securities under such circumstances as to involve the Company
in a violation of Regulation X of said Board (12 CFR 224) or to involve any
broker or dealer in a violation of Regulation T of said Board (12 CFR 220).
Margin stock does not constitute more than 5% of the value of the consolidated
assets of the Company and its Subsidiaries and the Company does not have any
present intention that margin stock will constitute more than 5% of the value of
such assets. As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said
Regulation U.
     5.15. Existing Indebtedness; Liens
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness for Borrowed Money of the Company
and its Subsidiaries as of November 30, 2006 (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and Guaranty thereof, if any), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.
     (b) Neither the Company nor any Subsidiary has agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.5.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of any Loan Party, except as specifically indicated
in Schedule 5.15. The Existing Bank Loan Agreement has not been restated,
amended, supplemented or otherwise modified since December 28, 2005.
     5.16. Foreign Assets Control Regulations, etc.
     (a) Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended (50
U.S.C. App. 1 et seq.), or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto.

10



--------------------------------------------------------------------------------



 



     (b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) knowingly engages in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     5.17. Status under Certain Statutes.
     Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
     5.18. Environmental Matters.
     (a) Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

11



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS OF THE PURCHASERS.
     6.1. Purchase for Investment.
     Each Purchaser severally represents that it is purchasing the Notes for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser of its
property shall at all times be within such Purchaser’s control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.
     6.2. Source of Funds.
     Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

12



--------------------------------------------------------------------------------



 



     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
7. INFORMATION AS TO COMPANY.
     7.1. Financial and Business Information.
     The Company shall deliver to each holder of Notes that is an Institutional
Investor:
     (a) Quarterly Statements — within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in

13



--------------------------------------------------------------------------------



 



each fiscal year of the Company (other than the last quarterly fiscal period of
each such fiscal year), duplicate copies of,
     (i) a consolidated balance sheet of the Company and the Consolidated
Subsidiaries as at the end of such quarter, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and the Consolidated Subsidiaries, for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such quarterly financial statements if it shall have
timely made its Form 10-Q available on “EDGAR” and on its home page on the
worldwide web (at the date of this Agreement located at:
http//www.cashamerica.com) and shall have given each Purchaser prior notice of
such availability on EDGAR and on its home page in connection with each delivery
(such availability and notice thereof being referred to as “Electronic
Delivery”);
     (b) Annual Statements — within 120 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of
     (i) a consolidated balance sheet of the Company and the Consolidated
Subsidiaries as at the end of such year, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and the Consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit

14



--------------------------------------------------------------------------------



 



provides a reasonable basis for such opinion in the circumstances provided that
the Company shall be deemed to have made delivery within the time period
specified above of the Company’s Form 10-K for such fiscal year (together with
the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b), provided, further, that the Company shall be deemed to have
made such delivery of such annual statements if it shall have timely made
Electronic Delivery of its Form 10-K;
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, that, alone or together with
one or more such reportable events which shall have occurred prior to the date
of such notice, could reasonably be expected to have a Material Adverse Effect,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or

15



--------------------------------------------------------------------------------



 



     (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.
     7.2. Officer’s Certificate.
     Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.6, Section 10.7 and Section 10.10 during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law),

16



--------------------------------------------------------------------------------



 



specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.
     7.3. Visitation.
     The Company shall:
     (a) No Default — if no Default or Event of Default then exists, permit the
representatives of one or more holders of Notes that is an Institutional
Investor and a holder of at least 20% in outstanding principal amount of either
the Series A Notes or the Series B Notes, at the expense of such holder and upon
reasonable prior notice to the Company, to visit the principal executive office
of the Company, to discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing, provided that the Company shall not be
obligated to permit any such representative to make any such visit more often
than once in any twelve (12) month period; and
     (b) Default — if a Default or Event of Default then exists, permit the
representatives of each holder of Notes that is an Institutional Investor, at
the expense of the Company to visit and inspect any of the offices or properties
of the Company or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
8. PAYMENT AND PREPAYMENT OF THE NOTES.
     8.1. Required Prepayments.
     (a) Series A Notes. On December 19, 2012 and on each December 19th
thereafter to and including December 19, 2016 the Company will prepay $7,000,000
principal amount (or such lesser principal amount as shall then be outstanding)
of the Series A Notes, at par and without payment of the Make-Whole Amount or
any premium, provided that upon any partial prepayment of the Series A Notes
pursuant to Sections 8.2, 8.7 or 8.8, the principal amount of each required
prepayment of the Series A Notes becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Series A Notes is reduced as a result
of such prepayment.
     (b) Series B Notes. On December 19, 2011 and on each December 19th
thereafter to and including December 19, 2021 the Company will prepay $2,272,727
principal amount (or such lesser principal amount as shall then be outstanding)
of the

17



--------------------------------------------------------------------------------



 



Series B Notes, at par and without payment of the Make-Whole Amount or any
premium, provided that upon any partial prepayment of the Series B Notes
pursuant to Sections 8.2, 8.7 or 8.8, the principal amount of each required
prepayment of the Series B Notes becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Series B Notes is reduced as a result
of such prepayment.
     8.2. Optional Prepayments with Make-Whole Amount.
     The Company may, at its option, upon notice as provided below, prepay at
any time all, or from time to time any part of, the Notes, in an amount not less
than $1,000,000 or an integral multiple of $100,000 in excess of $1,000,000 in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. The Company will give each holder of Notes written notice
of each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. One
Business Day prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date or, if no
Make-Whole Amount is due, specifying the reason that no Make-Whole Amount is due
in connection with such prepayment.
     8.3. Allocation of Partial Prepayments.
     Except as contemplated by Sections 8.7 and 8.8, in the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes (without regard to Series) at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
     8.4. Maturity; Surrender, etc.
     In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

18



--------------------------------------------------------------------------------



 



     8.5. Purchase of Notes.
     The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
     8.6. Make-Whole Amount.
     “Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or Section 8.8 or has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.
     In the case of each determination under clause (i) or clause (ii), as the
case may be, of the preceding paragraph, such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury

19



--------------------------------------------------------------------------------



 



security with the maturity closest to and less than such Remaining Average Life.
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) the principal component of each Remaining Scheduled Payment
with respect to such Called Principal by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or Section 8.8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
     8.7. Offer to Prepay Upon Disposition of Certain Assets.
     (a) Notice and Offer. In the event of any proposed Debt Prepayment
Application under Section 10.2(b) of this Agreement, the Company shall, within
ten (10) days of the occurrence of the Disposition giving rise to such proposed
Debt Prepayment Application (a “Debt Prepayment Disposition”) in respect of
which an offer to prepay the Notes (the “Disposition Prepayment Offer”) is being
made to comply with the requirements for a Debt Prepayment Application (as set
forth in the definition thereof), in respect of such Debt Prepayment
Disposition, give written notice of such Debt Prepayment Disposition to each
holder of Notes. Such written notice shall contain, and such written notice
shall constitute, an irrevocable offer to prepay, at the election of each
holder, a portion of the principal of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Proceeds Amount in respect of such Debt
Prepayment Disposition on a date specified in such notice (the “Disposition
Prepayment Date”) that is not less than thirty (30) days and not more than sixty
(60) days after the date of such notice, together with interest on the amount to
be so prepaid accrued to the Disposition Prepayment Date. If the Disposition
Prepayment Date shall not be specified in such notice, the Disposition
Prepayment Date shall be the fortieth (40th) day after the date of such notice.

20



--------------------------------------------------------------------------------



 



     (b) Acceptance and Payment. To accept such Disposition Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than twenty (20) days after the date of such written notice
from the Company, provided, that failure to accept such offer in writing within
twenty (20) days after the date of such written notice shall be deemed to
constitute a rejection of the Disposition Prepayment Offer. If so accepted by
any holder of a Note, such offered prepayment (equal to not less than such
holder’s Ratable Portion of the Net Proceeds Amount in respect of such Debt
Prepayment Disposition) shall be due and payable on the Disposition Prepayment
Date. Such offered prepayment shall be made at one hundred percent (100%) of the
principal amount of such Notes being so prepaid, together with interest on such
principal amount then being prepaid accrued to the Disposition Prepayment Date,
but shall not include any Make-Whole Amount. If a holder of a Note declines a
Disposition Prepayment Offer a Debt Prepayment Application shall be deemed to
have been made under Section 10.2(b) with respect to that portion of such Net
Proceeds Amount equal to such holder’s Ratable Portion thereof.
     (c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying (i) the
Disposition Prepayment Date, (ii) the Net Proceeds Amount in respect of the
applicable Debt Prepayment Disposition, (iii) that such offer is being made
pursuant to Section 8.7 and Section 10.2(b) of this Agreement, (iv) the
principal amount of each Note offered to be prepaid, (v) the interest that would
be due on each Note offered to be prepaid, accrued to the Disposition Prepayment
Date, and (vi) in reasonable detail, the nature of the Disposition giving rise
to such Disposition Prepayment Offer and certifying that no Default or Event of
Default exists or would exist after giving effect to the prepayment contemplated
by such offer.
     (d) Notice Concerning Status of Holders of Notes. Promptly after each
Disposition Prepayment Date and the making of all prepayments contemplated on
such Disposition Prepayment Date under this Section 8.7 (and, in any event,
within thirty (30) days thereafter), the Company shall deliver to each holder of
Notes a certificate signed by a Senior Financial Officer containing a list of
the then current holders of Notes (together with their addresses) and setting
forth as to each such holder the outstanding principal amount of Notes held by
such holder at such time.
     8.8. Change in Control.
     (a) Notice of Change in Control or Control Event — The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.8(b). If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in Section 8.8(c) and shall be accompanied by the certificate
described in Section 8.8(g).

21



--------------------------------------------------------------------------------



 



     (b) Condition to Company Action — The Company will not take any action that
consummates or finalizes a Change in Control unless
     (i) at least 30 days prior to such action it shall have given to each
holder of Notes written notice containing and constituting an offer to prepay
Notes as described in Section 8.8(c), accompanied by the certificate described
in Section 8.8(g), and
     (ii) contemporaneously with such action, it prepays all Notes required to
be prepaid in accordance with this Section 8.8.
     (c) Offer to Prepay Notes — The offer to prepay Notes contemplated by
Section 8.8(a) and Section 8.8(b) shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by Section 8.8(a), such date shall be not less than 45 days and not
more than 60 days after the date of such offer. If the Proposed Prepayment Date
shall not be specified in such offer, the Proposed Prepayment Date shall be the
60th day after the date of such offer.
     (d) Acceptance and Rejection — A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.8 by causing a notice of such acceptance
to be delivered to the Company at least fifteen days prior to the Proposed
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.8 shall be deemed to constitute an acceptance of
such offer by such holder.
     (e) Prepayment — Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and Make-Whole
Amount, if any, as of the Proposed Prepayment Date in respect of the principal
amount of Notes being so prepaid. The prepayment shall be made on the Proposed
Prepayment Date except as provided in Section 8.8(f).
     (f) Deferral of Obligation to Purchase — The obligation of the Company to
prepay Notes pursuant to the offers accepted in accordance with Section 8.8(d)
is subject to the occurrence of the Change in Control in respect of which such
offers and acceptances shall have been made. In the event that such Change in
Control does not occur on the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change in Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of
     (i) any such deferral of the date of prepayment,
     (ii) the date on which such Change in Control and the prepayment are
expected to occur, and

22



--------------------------------------------------------------------------------



 



     (iii) any determination by the Company that the efforts to effect such
Change in Control have ceased or been abandoned (in which case the offers and
acceptances made pursuant to this Section 8.8 in respect of such Change in
Control shall be deemed rescinded).
     (g) Officer’s Certificate — Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying:
     (i) the Proposed Prepayment Date;
     (ii) that such offer is made pursuant to this Section 8.8;
     (iii) the principal amount of each Note offered to be prepaid;
     (iv) the interest that would be due on each Note offered to be prepaid,
accrued to the Proposed Prepayment Date;
     (v) the last date upon which the offer can be accepted or rejected, and
setting forth the consequences of failing to provide an acceptance or rejection,
as provided in Section 8.8(d);
     (vi) that the conditions of this Section 8.8 have been fulfilled;
     (vii) in reasonable detail, the nature and date or proposed date of the
Change in Control; and
     (viii) a reasonably detailed calculation of an estimated Make-Whole Amount,
if any, that would be due in connection with such offered prepayment.
9. AFFIRMATIVE COVENANTS.
     The Company covenants that so long as any of the Notes are outstanding:
     9.1. Compliance with Law.
     Without limiting Section 10.4, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

23



--------------------------------------------------------------------------------



 



     9.2. Insurance.
     The Company will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
     9.3. Maintenance of Properties.
     The Company will, and will cause each of its Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     9.4. Payment of Taxes and Claims.
     The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
     9.5. Corporate Existence, etc.
     Subject to Section 10.2, the Company will at all times preserve and keep in
full force and effect its corporate existence. Subject to Section 10.2, the
Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

24



--------------------------------------------------------------------------------



 



     9.6. Books and Records.
     The Company will, and will cause each of its Subsidiaries to, maintain
proper books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
     9.7. Compliance with Loan Documents.
     The Company will, and will cause each of its Subsidiaries to, promptly
comply with any and all covenants and provisions of each Loan Document to which
it is a party.
10. NEGATIVE COVENANTS.
     The Company covenants that so long as any of the Notes are outstanding:
     10.1. Transactions with Affiliates.
     The Company will not and will not permit any Subsidiary to enter into
directly or indirectly any transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
     10.2. Merger, Consolidation, Disposition of Properties, etc.
     The Company will not, and will not permit any of its Subsidiaries to,
dissolve or liquidate or consolidate or merge with, or sell, assign, convey,
exchange, lease or otherwise dispose of its properties as an entirety or
substantially as an entirety to, any other Person except that:
     (a) any Person may consolidate with or merge into the Company if (i) the
Company shall be the surviving entity or, if the Company is not the surviving
entity, such other Person shall, by written instrument in form and substance
acceptable to the Required Holders, expressly and unconditionally assume, agree
to pay and perform all the Obligations and to be bound by this Agreement and the
other Loan Documents the same as if such Person had originally executed this
Agreement in place of the Company and had been the original maker of the Notes,
(ii) immediately after giving effect to such transaction, (A) no Default or
Event of Default shall have occurred and be continuing, (B) in the event that
the Company is the surviving entity, the Company is solvent, and, in the event
that the Company is not the surviving entity, such other Person shall be a
solvent corporation organized under the laws of any state of the United States
of America, and (C) the consummation of such transaction did not have, and could
not reasonably be expected to have, a Material Adverse Effect and (iii) each
holder of Notes shall have received an Officer’s Certificate, dated not more
than ten (10) days prior to the effective date of such transaction, describing
such transaction and stating that such transaction is permitted by this
Section 10.2;

25



--------------------------------------------------------------------------------



 



     (b) the Company may and may permit its Subsidiaries to sell, assign,
convey, exchange, lease or otherwise dispose of its properties (including,
without limitation, accounts receivable and pawn loans) (each a “Disposition”)
to, any Person if (i) such Disposition is in the ordinary course of business or
(ii) the aggregate amount of the properties disposed of by the Company and its
Subsidiaries during the twelve (12) month period then most recently ended does
not exceed an amount equal to 10% of Consolidated Total Assets as of the end of
the then most recently ended fiscal quarter of the Company (as in effect from
time to time the “Disposition Limit”), provided that the Company and its
Subsidiaries may dispose of properties notwithstanding this clause (ii) if cash
equal to any portion of the Net Proceeds Amount with respect to such Disposition
that exceeds the Disposition Limit then in effect is applied (A) to the
acquisition of other property of a similar nature within 365 days after such
Disposition and/or (B) to a Debt Prepayment Application in respect of such
Disposition, and provided, further that if the Company and its Subsidiaries
shall not have made Dispositions equal to or in excess of the Disposition Limit
then in effect, all or a portion of the amount of any Disposition by the Company
or its Subsidiaries shall not be subject to the Disposition Limit then in effect
to the extent that cash equal to all or such portion, as the case may be, of the
Net Proceeds Amount with respect to such Disposition is applied (A) to the
acquisition of other property of a similar nature within 365 days after such
Disposition and/or (B) to a Debt Prepayment Application in respect of such
Disposition;
     (c) any Wholly-Owned Subsidiary may consolidate with or merge into, or
sell, assign, convey, exchange, lease or otherwise dispose of its properties as
an entirety or substantially as an entirety to, the Company or any other
Wholly-Owned Subsidiary; and
     (d) any Wholly-Owned Subsidiary may consolidate or merge with any Person
solely for the purpose of the Company’s acquisition of such Person.
     For purposes of determining the book value of property constituting capital
stock or similar equity interests of a Subsidiary of the Company being disposed
of as provided in paragraph (b) above, such book value shall be deemed to be the
aggregate book value of all assets of the Subsidiary that shall have issued such
capital stock or similar equity interests.
     10.3. Line of Business.
     The Company will not and will not permit any Subsidiary to engage in any
business other than (a) the pawnshop business, (b) the business of cashing
checks and conducting related cash dispensing transactions, (c) the business of
offering consumer loans and other consumer financial services, and
(d) activities related to the above.
     10.4. Terrorism Sanctions Regulations.
     The Company will not and will not permit any Subsidiary to (a) become a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) knowingly engage in any dealings or transactions
with any such Person.

26



--------------------------------------------------------------------------------



 



     10.5. Liens.
     The Company will not, and will not permit any of its Subsidiaries to,
assume, create or suffer to exist any Lien upon any of its properties (whether
now owned hereafter acquired) except Permitted Liens.
     10.6. Consolidated Indebtedness for Money Borrowed.
     The Company will not on any date permit the ratio of (a) Consolidated
Indebtedness for Money Borrowed minus the aggregate amount of cash and cash
equivalents as would appear on a consolidated balance sheet of the Company and
the Consolidated Subsidiaries on such date to (b) Consolidated EBITDA for the
period of four (4) fiscal quarters of the Company then most recently ended to be
greater than 3.00 to 1.00.
     10.7. Fixed Charge Coverage.
     The Company will not at any time permit the ratio of (a) the sum of
Consolidated EBIT for the period of four (4) fiscal quarters of the Company then
most recently ended plus the aggregate amount of all rental expense deducted in
the calculation of such Consolidated EBIT to (b) the aggregate amount of all
such rental expense and interest expense deducted in the calculation of such
Consolidated EBIT to be less than 2.00 to 1.00.
     10.8. Limitation on Subsidiary Indebtedness.
     The Company will not on any date permit any Subsidiary to incur, create,
assume or have outstanding any Indebtedness for Money Borrowed (other than
Indebtedness for Money Borrowed of any Subsidiary owing to the Company or to any
other Subsidiary), unless the sum, without duplication, of (a) the aggregate
Indebtedness for Money Borrowed of the Subsidiaries (determined on a
consolidated basis for such Person) on such date plus (b) the amount of
Consolidated Indebtedness for Money Borrowed on such date secured by Liens
described in clause (m) of the definition of “Permitted Liens” plus (c) the
aggregate liquidation value of all Preferred Stock with mandatory redemption
provisions of Subsidiaries held by Persons other than the Company or another
Subsidiary on such date does not exceed 20% of Consolidated Net Worth on such
date.
     10.9. Limitation on Acquisition of New Subsidiaries.
     (a) The Company will not, and will not permit any Subsidiary to,
(x) acquire any capital stock or similar equity interests of any Person,
(y) enter into any partnership or joint venture or (z) take any action which
would result in the Company having any Subsidiary other than those listed in
Schedule 5.4 except that, from time to time, the Company may:
     (i) acquire (whether by purchase, merger or other similar transaction) any
Person, but only if:
     (A) immediately after giving effect to such acquisition, such Person shall
constitute a Wholly-Owned Subsidiary;

27



--------------------------------------------------------------------------------



 



     (B) immediately after giving effect to such acquisition, no Default shall
be in existence, and the consummation of such acquisition did not have, and
could not be reasonably expected to have, a Material Adverse Effect;
     (C) each holder of Notes shall have received an Officer’s Certificate,
dated not more than ten days prior to the effective date of such acquisition,
describing such acquisition (including the name of such Person and the business
conducted by it) and stating that such acquisition is permitted by this
Section 10.9, which Officer’s Certificate shall be accompanied by complete and
accurate copies of the charter or other organizational document of such Person;
     (D) promptly (and in any event within 15 days) after the consummation of
such acquisition, such Person (if such Person is organized under the laws of the
United States of America or any state or political subdivision thereof) shall
duly authorize, execute and deliver to each holder of Notes an instrument in
writing pursuant to which such Person agrees to become a Guarantor under, and to
be bound as a Guarantor by the terms of, the Joint and Several Guaranty and the
Subrogation and Contribution Agreement; and
     (E) promptly (and in any event within 15 days) after the consummation of
such acquisition, if an opinion of counsel to the Company, any Subsidiary or
such Person is delivered to any other holder of Indebtedness for Money Borrowed
of the Company in connection with such acquisition, the Company shall obtain or
cause to be provided in favor of the holders of Notes an opinion of counsel
satisfactory to the Required Holders that opines (a) to such Person’s
(i) existence and good standing in its jurisdiction of formation, (ii) due
authority to become a Guarantor under, and to be bound as a Guarantor by the
terms of, the Joint and Several Guaranty and the Subrogation and Contribution
Agreement and (iii) due execution, delivery and performance of the Joint and
Several Guaranty and the Subrogation and Contribution Agreement, and (b) to the
enforceability of the Joint and Several Guaranty and the Subrogation and
Contribution Agreement against such Person; and
     (ii) create or form a new corporation, limited liability company or limited
partnership (the “New Entity”) and thereupon cause the New Entity to become a
Wholly-Owned Subsidiary, but only if:
     (A) no Default shall exist immediately after the New Entity becomes a
Subsidiary;
     (B) subject to paragraph (b) below, promptly (and in any event within
15 days) after its creation or formation, the New Entity (if such New Entity is
organized under the laws of the United States of America or

28



--------------------------------------------------------------------------------



 



any state or political subdivision thereof) shall duly authorize, execute and
deliver to each holder of Notes an instrument in writing pursuant to which the
New Entity agrees to become a Guarantor under, and to be bound as a Guarantor by
the terms of, the Joint and Several Guaranty and the Subrogation and
Contribution Agreement;
     (C) except as required by clause (B) above, the New Entity shall not
conduct any business prior to becoming a Subsidiary;
     (D) subject to paragraph (b) below, promptly (and in any event within
15 days) after the creation or formation of the New Entity, the Company shall
deliver to each holder of Notes an Officer’s Certificate notifying such holders
of the formation or creation of the New Entity, which Officer’s Certificate
shall (i) specify the name of the New Entity and the jurisdiction of its
incorporation or formation, (ii) describe, in reasonable detail, the business
proposed to be conducted by the New Entity, (iii) state that the Company is
authorized to form or create the New Entity and to cause it to become a
Subsidiary in accordance with this Section 10.9 and (iv) be accompanied by
complete and accurate copies of the charter or other organizational document of
the New Entity; and
     (E) promptly (and in any event within 15 days) after the consummation of
such creation or formation, if an opinion of counsel to the Company, any
Subsidiary or such Person is delivered to any other holder of Indebtedness for
Money Borrowed of the Company in connection with such acquisition, the Company
shall obtain or cause to be provided in favor of the holders of Notes an opinion
of counsel satisfactory to the Required Holders that opines (a) to such Person’s
(i) existence and good standing in its jurisdiction of formation, (ii) due
authority to become a Guarantor under, and to be bound as a Guarantor by the
terms of, the Joint and Several Guaranty and the Subrogation and Contribution
Agreement and (iii) due execution, delivery and performance of the Joint and
Several Guaranty and the Subrogation and Contribution Agreement, and (b) to the
enforceability of the Joint and Several Guaranty and the Subrogation and
Contribution Agreement against such Person; and
     (b) In no event shall any New Entity created or formed pursuant to
paragraph (a)(ii) above be required to execute and deliver a written instrument
with respect to the Joint and Several Guaranty as contemplated by clause
(B) thereof nor shall the Company be required to deliver the documents described
with respect to such New Entity in clause (D) thereof until the earlier of
(i) the date on which the Company makes an investment in such New Entity (other
than the incurrence of routine organizational expenses and other than capital
contributions totaling less than $250,000) and (ii) the date on which such New
Entity first conducts business.
     (c) Nothing in this Section 10.9 shall operate to prevent (i) any
transaction permitted by Section 10.2(a) or (ii) any investment in a
Non-Wholly-Owned Subsidiary

29



--------------------------------------------------------------------------------



 



so long as after giving effect to such investment the aggregate book value of
all investments in Non-Wholly-Owned Subsidiaries does not exceed 20% of
Consolidated Net Worth, in each case determined as of the date of such
investment.
     (d) If any Person becomes a Subsidiary at any time after the date hereof,
such Person shall be deemed to have incurred or made, as the case may be, at the
time it becomes a Subsidiary (i) all Guaranties, Indebtedness, loans, advances
and investments of such Person which are outstanding at such time and (ii) all
Liens then in effect with respect to any of its properties.
     (e) Notwithstanding the foregoing, in no event shall any Subsidiary be
required to be or become a Guarantor so long as such Subsidiary is not obligated
as a guarantor or obligor for any Indebtedness for Money Borrowed of the Company
or any other Subsidiary.
     10.10. Consolidated Net Worth.
     The Company will not permit Consolidated Net Worth at any time to be less
than the sum of (a) $270,000,000 plus (b) 50% of Consolidated Adjusted Net
Income (but only if positive) for each fiscal quarter of the Company ending on
or after September 30, 2005 plus (c) 100% of Net Equity Proceeds received after
December 28, 2005.
11. EVENTS OF DEFAULT.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1, 10.2(b), 10.6, 10.7, 10.8 or
10.10; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of any
Loan Party or by any officer of any Loan Party in any Loan Document or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

30



--------------------------------------------------------------------------------



 



     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount in excess of $5,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount in excess of
$5,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount in excess of $5,000,000, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or
     (g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
order or petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $5,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
paid, bonded, discharged or stayed pending appeal, or are not paid or discharged
within 60 days after the expiration of such stay; or

31



--------------------------------------------------------------------------------



 



     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $5,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.
12. REMEDIES ON DEFAULT, ETC.
     12.1. Acceleration.
     (a) If an Event of Default with respect to the Company described in Section
11(g) or (h) (other than an Event of Default described in clause (i) of Section
11(g) or described in clause (vi) of Section 11(g) by virtue of the fact that
such clause encompasses clause (i) of Section 11(g)) has occurred, all the Notes
then outstanding shall automatically become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than a majority in principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.
     (c) If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties

32



--------------------------------------------------------------------------------



 



hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.
     12.2. Other Remedies.
     If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
     12.3. Rescission.
     At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the holders of not less than a majority in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
     12.4. No Waivers or Election of Remedies, Expenses, etc.
     No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

33



--------------------------------------------------------------------------------



 



13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
     13.1. Registration of Notes.
     The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
     13.2. Transfer and Exchange of Notes.
     Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes of the same
Series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1A in the
case of a Series A Note or Exhibit 1B in the case of a Series B Note. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Company may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than $500,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $500,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.2.
     13.3. Replacement of Notes.
     Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an

34



--------------------------------------------------------------------------------



 



original Purchaser or another holder of a Note with a minimum net worth of at
least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
14. PAYMENTS ON NOTES.
     14.1. Place of Payment.
     Subject to Section 14.2, payments of principal, Make-Whole Amount, if any,
and interest becoming due and payable on the Notes shall be made in Fort Worth,
Texas at the principal office of Wells Fargo Bank, National Association in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
     14.2. Home Office Payment.
     So long as any Purchaser or its nominee shall be the holder of any Note,
and notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

35



--------------------------------------------------------------------------------



 



15. EXPENSES, ETC.
     15.1. Transaction Expenses.
     Whether or not the transactions contemplated hereby are consummated, the
Company will pay all costs and expenses (including reasonable attorneys’ fees of
a special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of the Loan Documents (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under the Loan Documents or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with the Loan Documents, or by reason of being a
holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,000; provided that costs and
expenses other than attorneys’ fees incurred in connection with the execution
and delivery of this Agreement and the Notes shall not exceed $10,000. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes).
     15.2. Survival.
     The obligations of the Company under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of the Loan Documents, and the termination of the Loan Documents.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

36



--------------------------------------------------------------------------------



 



17. AMENDMENT AND WAIVER.
     17.1. Requirements.
     This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Series A Notes or the Series B
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
     17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
     17.3. Binding Effect, etc.
     Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any

37



--------------------------------------------------------------------------------



 



rights of any holder of such Note. As used herein, the terms “this Agreement”
and “the Loan Documents” and references thereto shall mean this Agreement and
the Loan Documents as they may from time to time be amended or supplemented.
     17.4. Notes Held by Company, etc.
     Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
18. NOTICES.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the President, or at such other address as
the Company shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
     The Loan Documents and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or

38



--------------------------------------------------------------------------------



 



further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.
20. CONFIDENTIAL INFORMATION.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to any of the Loan Documents that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and any of the other Loan Documents. Each holder of a Note, by
its acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.

39



--------------------------------------------------------------------------------



 



21. SUBSTITUTION OF PURCHASER.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
22. MISCELLANEOUS.
     22.1. Successors and Assigns.
     All covenants and other agreements contained in this Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.
     22.2. Payments Due on Non-Business Days.
     Anything in this Agreement or the Notes to the contrary notwithstanding
(but without limiting the requirement in Section 8.4 that the notice of any
optional prepayment specify a Business Day as the date fixed for such
prepayment), any payment of principal of or Make-Whole Amount or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
     22.3. Interest.
     (a) Each provision in this Agreement, the Notes and the other Loan
Documents is expressly limited so that in no event whatsoever shall the amount
paid, or otherwise agreed to be paid, to any holder of Notes for the use,
forbearance or detention of the indebtedness evidenced by the Notes or any other
Loan Document or otherwise (including any sums paid as required by any covenant
or obligation contained herein or in any other Loan Document which is for the
use, forbearance or detention of such money), exceed that amount of money which
would cause the effective rate of interest to exceed the Highest Lawful Rate,
and all amounts owed under this Agreement, the Notes and each other Loan
Document shall be held to be subject to reduction to the effect that such

40



--------------------------------------------------------------------------------



 



amounts so paid or agreed to be paid which are for the use, forbearance or
detention of money under this Agreement, the Notes or any other Loan Documents
shall in no event exceed that amount of money which would cause the effective
rate of interest to exceed the Highest Lawful Rate.
     (b) Anything in this Agreement, any Note or any other Loan Document to the
contrary notwithstanding, the Company shall never be required to pay unearned
interest on any Note or ever be required to pay interest on such Note at a rate
in excess of the Highest Lawful Rate, and if the effective rate of interest
which would otherwise be payable under this Agreement, such Note or any other
Loan Document would exceed the Highest Lawful Rate, or if the holder of such
Note shall receive any unearned interest or shall receive monies that are deemed
to constitute interest which would increase the effective rate of interest
payable by the Company under this Agreement, such Note and the other Loan
Documents to a rate in excess of the Highest Lawful Rate, then (i) the amount of
interest which would otherwise be payable by the Company under this Agreement,
such Note and the other Loan Documents shall be reduced to the amount allowed
under applicable law and (ii) any unearned interest paid by the Company or any
interest paid by the Company in excess of the Highest Lawful Rate shall be in
the first instance credited on the principal of such Note with the excess
thereof, if any, refunded to the Company.
     (c) It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by any
holder of Notes under the Notes held by it, or under this Agreement or the other
Loan Documents, which are made for the purpose of determining whether such rate
exceeds the Highest Lawful Rate shall be made, to the extent permitted by usury
laws applicable to such Notes (now or hereafter enacted), by amortizing,
prorating and spreading in equal parts during the period of the full stated term
of the loans evidenced by said Notes all interest at any time contracted for,
charged or received by such holder of Notes in connection therewith.
     (d) If, at any time and from time to time, (i) the amount of interest
payable to any holder of Notes on any date shall be computed at the Highest
Lawful Rate and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such holder would be less than the
Highest Lawful Rate, then the amount of interest payable to such holder in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate until the total amount of interest payable
to such holder shall equal the total amount of interest which would have been
payable to such holder if the total amount of interest had been computed without
giving effect to this Section 22.3.
     22.4. Accounting Terms.
     All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made

41



--------------------------------------------------------------------------------



 



in accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.
     22.5. Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     22.6. Construction, etc.
     Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     22.7. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
     22.8. Governing Law.
     This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
     22.9. Jurisdiction and Process; Waiver of Jury Trial.
     (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

42



--------------------------------------------------------------------------------



 



     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.9(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.9 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction (if such court can
properly assert jurisdiction over the subject matter of such proceedings) or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to any of the Loan Documents or any other document executed in
connection therewith.
     22.10. Indemnification.
     The Company hereby waives any claim for contribution against any Indemnitee
and agrees to indemnify, exonerate and hold each Indemnitee free and harmless
from and against any and all actions, causes of action, suits, citations,
directives, demands, assessments, losses, liabilities, damages and expenses,
including (without limitation) reasonable attorneys’ fees and disbursements
(subject to the provisions of Section 15.1) and, in the case of clause
(e) below, fees and disbursements of environmental consultants (collectively,
the “Indemnified Liabilities”), incurred, suffered, sustained or required to be
paid by the Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any transaction financed in whole or in part directly or
indirectly with the proceeds of any of the Notes, (b) the exercise, protection
or enforcement of rights, remedies, powers or privileges of any holder of Notes
under this Agreement or any other Loan Document, (c) the breach of any
representation or warranty of any Loan Party contained herein or in any other
Loan Document, (d) the nonfulfillment by any Loan Party of, or its failure to
perform, any of its covenants or agreements contained in this Agreement or any
of the other Loan Documents or (e) the presence of Hazardous Materials on, or
the escape, seepage, leakage, spillage, discharge, emission or release of
Hazardous Materials from, any of the real properties of the Company or any
Subsidiary or any site, facility or location to which any material, products,
waste or other substances from or attributable to the business or operations of
the Company or any Subsidiary have been transported for treatment, disposal,
storage or deposit, any violation of, or noncompliance with, any Environmental
Law at any such property, site, facility or location, any Environmental Claim in
connection with the Company or any property of the Company, except, in each
case, for any of such Indemnified Liabilities

43



--------------------------------------------------------------------------------



 



arising on account of such Indemnitee’s gross negligence or willful misconduct,
and if and to the extent that the foregoing undertaking may be unenforceable for
any reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of the Indemnified Liabilities that is permissible
under applicable law. The obligations of the Company under this Section 22.10
shall survive the transfer and payment of the Notes.
     22.11. Survival of Indemnities, etc.
     The indemnities contained in this Agreement are cumulative and in addition
to the indemnities contained in the other Loan Documents and shall survive the
termination of this Agreement and the transfer and payment of the Notes.
[Remainder of page left intentionally blank. Next page is signature page.]

44



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

                  Very truly yours,    
 
                CASH AMERICA INTERNATIONAL, INC.    
 
           
 
  By   /s/ Austin D. Nettle    
 
           
 
  Name:   Austin D. Nettle    
 
  Title:   Vice President and Treasurer    

This Agreement is hereby accepted and agreed to as of the date thereof.

          FORT DEARBORN LIFE INSURANCE COMPANY By:   Advantus Capital
Management, Inc.  
 
       
By:
  /s/ John Leiviska    
 
       
Name:
  John Leiviska    
Title:
  Vice President    
 
        MINNESOTA LIFE INSURANCE COMPANY By:   Advantus Capital Management, Inc.
 
       
By:
  /s/ Thomas B. Houghton    
 
       
Name:
  Thomas B. Houghton    
Title:
  Vice President    
 
        CINCINNATI INSURANCE COMPANY By:   Advantus Capital Management, Inc.
 
       
By:
  /s/ David Land    
 
       
Name:
  David Land    
Title:
  Vice President    
 
        FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN By:   Advantus Capital
Management, Inc.
 
       
By:
  /s/ Theodore R. Hoxmeier    
 
       
Name:
  Theodore Hoxmeier    
Title:
  Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC. By:   Advantus Capital
Management, Inc.
 
       
By:
  /s/ Joseph Gogola    
 
       
Name:
  Joseph Gogola    
Title:
  Vice President    
 
        GREAT WESTERN INSURANCE COMPANY By:   Advantus Capital Management, Inc.
 
       
By:
  /s/ Robert W. Thompson    
 
       
Name:
  Robert W. Thompson    
Title:
  Vice President    
 
        FIDELITY LIFE ASSOCIATION By:   Advantus Capital Management, Inc.
 
       
By:
  /s/ Steven R. Lane    
 
       
Name:
  Steven R. Lane    
Title:
  Vice President    
 
        AMERICAN REPUBLIC INSURANCE COMPANY By:   Advantus Capital Management,
Inc.
 
       
By:
  /s/ James W. Tobin    
 
       
Name:
  James W. Tobin    
Title:
  Vice President    
 
        TRUSTMARK INSURANCE COMPANY By:   Advantus Capital Management, Inc.
 
       
By:
  /s/ James W. Tobin    
 
       
Name:
  James W. Tobin    
Title:
  Vice President    
 
        SECURITY NATIONAL LIFE INSURANCE COMPANY By:   Advantus Capital
Management, Inc.
 
       
By:
  /s/ James W. Tobin    
 
       
Name:
  James W. Tobin    
Title:
  Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          MIDLAND NATIONAL LIFE INSURANCE COMPANY By:   Guggenheim Partners
Advisory Company, as its Agent
 
       
By:
  /s/ Stephen D. Sautel    
 
       
Name:
  Stephen D. Sautel    
Title:
  Managing Director    
 
        NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE By:   Guggenheim
Partners Advisory Company, as its Agent
 
       
By:
  /s/ Stephen D. Sautel    
 
       
Name:
  Stephen D. Sautel    
Title:
  Managing Director    
 
        CUNA MUTUAL LIFE INSURANCE COMPANY CUNA MUTUAL INSURANCE SOCIETY CUMIS
INSURANCE SOCIETY MEMBERS LIFE INSURANCE COMPANY By:   MEMBERS Capital Advisors,
Inc., acting as Investment Advisor
 
       
By:
  /s/ James E. McDonald, Jr.    
 
       
Name:
  James E. McDonald, Jr.    
Title:
  Director, Private Placements    
 
        PHOENIX LIFE INSURANCE COMPANY
 
       
By:
  /s/ John H.Beers    
 
       
Name:
  John H. Beers    
Title:
  Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
       
By:
  /s/ Jed R. Martin    
 
       
Name:
  Jed R. Martin    
Title:
  Vice President, Private Placements    
 
        THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
       
By:
  /s/ Jed R. Martin    
 
       
Name:
  Jed R. Martin    
Title:
  Vice President, Private Placements    
 
        PRIMERICA LIFE INSURANCE COMPANY By:   Conning Asset Management Company,
its Investment Manager
 
       
By:
  /s/ Robert M. Mills    
 
       
Name:
  Robert Mills    
Title:
  Senior Vice President    
 
        AMERICAN HEALTH AND LIFE INSURANCE COMPANY By:   Conning Asset
Management Company, its Investment Manager
 
       
By:
  /s/ Robert M. Mills    
 
       
Name:
  Robert Mills    
Title:
  Senior Vice President    
 
        NATIONAL BENEFIT LIFE INSURANCE COMPANY By:   Conning Asset Management
Company, its Investment Manager
 
       
By:
  /s/ Robert M. Mills    
 
       
Name:
  Robert Mills    
Title:
  Senior Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION AS TO PURCHASERS

      Participant Name   FORT DEARBORN LIFE INSURANCE COMPANY
Name in Which Note is Registered
  STRAFE & CO.
 
   
Note Registration Numbers; Principal Amounts
  RB-1; $3,000,000
 
   
Payment on Account of Note
   
 
   
                    Method
  Federal Funds Wire Transfer
 
   
                    Account Information
  JP Morgan Private Client Services
 
  ABA # 044-000-037
 
  Credit: 980401787
 
  Banc One Account: Fort Dearborn Life Insurance Company (Separate — MVA)
 
  Banc One Account # 2600218706
 
  Attn:           Andi Ringley
 
                      614-244-4084
 
   
 
  Re:              see “Accompanying Information” below
 
   
Accompanying Information
  Company:           CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Security:             6.21% Series B Senior Notes due December 19, 2021
 
   
 
  PPN:                     14754D A# 7
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Address for All Other Notices
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Signature Block
  FORT DEARBORN LIFE INSURANCE COMPANY
 
  By:       Advantus Capital Management, Inc.
 
   
 
  By:                                                            
 
  Name:
 
  Title:
 
   
Instructions re Delivery of Notes
  Banc One Investment Management Group
 
  c/o Trade Settlement
 
  340 South Cleveland Avenue, Building 350
 
  Westerville, OH 43081
 
  OH1-0393
 
   
Tax Identification Number
  36-2598882

Schedule A-1



--------------------------------------------------------------------------------



 



      Participant Name   FORT DEARBORN LIFE INSURANCE COMPANY
Name in Which Note is Registered
  STRAFE & CO.
 
   
Note Registration Numbers; Principal Amounts
  RB-2; $1,000,000
 
   
Payment on Account of Note
   
 
   
                    Method
  Federal Funds Wire Transfer
 
   
                    Account Information
  JP Morgan Private Client Services
 
  ABA # 044-000-037
 
  Credit: 980401787
 
  Banc One Account: Fort Dearborn Life Insurance Company (General — ISA)
 
  Banc One Account # 2600218707
 
  Attn:           Andi Ringley
 
                      614-244-4084
 
   
 
  Re:             see “Accompanying Information” below
 
   
Accompanying Information
  Company:           CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Security:             6.21% Series B Senior Notes due December 19, 2021
 
   
 
  PPN:                     14754D A# 7
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Address for All Other Notices
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Signature Block
  FORT DEARBORN LIFE INSURANCE COMPANY
 
  By:        Advantus Capital Management, Inc.
 
   
 
  By:                                                             
 
  Name:
 
  Title:
 
   
Instructions re Delivery of Notes
  Banc One Investment Management Group
 
  c/o Trade Settlement
 
  340 South Cleveland Avenue, Building 350
 
  Westerville, OH 43081
 
  OH1-0393
 
   
Tax Identification Number
  36-2598882

Schedule A-2



--------------------------------------------------------------------------------



 



      Participant Name   FORT DEARBORN LIFE INSURANCE COMPANY
Name in Which Note is Registered
  STRAFE & CO.
 
   
Note Registration Numbers; Principal Amounts
  RB-3; $1,000,000
 
   
Payment on Account of Note
   
 
   
          Method
  Federal Funds Wire Transfer
 
   
          Account Information
  JP Morgan Private Client Services
 
  ABA # 044-000-037
 
  Credit: 980401787
 
  Banc One Account: Fort Dearborn Life Insurance Company (Advantus IP)
 
  Banc One Account # 2600218717
 
  Attn:           Andi Ringley
 
                      614-244-4084
 
   
 
  Re:             see “Accompanying Information” below
 
   
Accompanying Information
  Company:           CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Security:             6.21% Series B Senior Notes due December 19, 2021
 
   
 
  PPN:                     14754D A# 7
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Address for All Other Notices
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Signature Block
  FORT DEARBORN LIFE INSURANCE COMPANY
 
  By:        Advantus Capital Management, Inc.
 
   
 
  By:                                                            
 
  Name:
 
  Title:
 
   
Instructions re Delivery of Notes
  Banc One Investment Management Group
 
  c/o Trade Settlement
 
  340 South Cleveland Avenue, Building 350
 
  Westerville, OH 43081
 
  OH1-0393
 
   
Tax Identification Number
  36-2598882

Schedule A-3



--------------------------------------------------------------------------------



 



      Participant Name   MINNESOTA LIFE INSURANCE COMPANY
Name in Which Note is Registered
  MINNESOTA LIFE INSURANCE COMPANY
 
   
Note Registration Numbers; Principal Amounts
  RA-1; $4,000,000
 
   
Payment on Account of Note
   
 
   
                    Method
  Federal Funds Wire Transfer
 
   
                    Account Information
  Mellon Bank
 
  Pittsburgh, PA
 
  ABA # 011-001-234
 
  DDA # 048771
 
  Account Name:           Minnesota Life Insurance Company
 
  Account Number:      ADFF0106002
 
  Cost Code:                  1167  
 
  Re:           see “Accompanying Information” below
 
   
Accompanying Information
  Company:           CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Security:             6.09% Series A Senior Notes due December 19, 2016
 
   
 
  PPN:                     14754D A@ 9
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Minnesota Life Insurance Company
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Advantus Capital Management, Inc.
 
  Fax:             651-223-5029
 
   
Address for All Other Notices
  Minnesota Life Insurance Company
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Advantus Capital Management, Inc.
 
  Fax:             651-223-5029
 
   
Signature Block
  MINNESOTA LIFE INSURANCE COMPANY
 
  By:        Advantus Capital Management, Inc.
 
   
 
  By:                                                             
 
  Name:
 
  Title:
 
   
Instructions re Delivery of Notes
  Minnesota Life Insurance Company
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Advantus Capital Management, Inc.
 
   
Tax Identification Number
  41-0417830

Schedule A-4



--------------------------------------------------------------------------------



 



      Participant Name   CINCINNATI INSURANCE COMPANY
Name in Which Note is Registered
  CINCINNATI INSURANCE COMPANY
 
   
Note Registration Numbers; Principal Amounts
  RB-4; $3,500,000
 
   
Payment on Account of Note
   
 
   
                    Method
  Federal Funds Wire Transfer
 
   
                    Account Information
  Fifth Third Bank
 
  Cincinnati, OH
 
  ABA # 042-000-314
 
  Account:   71575856
 
                      Trust Operations
 
  FFC:           010034362646
 
                      SK-AGT Cincinnati Insurance Company  
 
  Re:             see “Accompanying Information” below
 
   
Accompanying Information
  Company:           CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Security:             6.21% Series B Senior Notes due December 19, 2021
 
   
 
   
 
  PPN:                     14754D A# 7
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Cincinnati Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Address for All Other Notices
  Cincinnati Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Signature Block
  CINCINNATI INSURANCE COMPANY
 
  By:         Advantus Capital Management, Inc.
 
   
 
  By:                                                            
 
  Name:
 
  Title:
 
   
Instructions re Delivery of Notes
  Fifth Third Bank
 
  5050 Kingsley Drive
 
  Md: 1MOB2J
 
  Cincinnati, OH 45263
 
  Attn:           Kim Turner
 
                      513-358-8018
 
   
Tax Identification Number
  31-0542366

Schedule A-5



--------------------------------------------------------------------------------



 



      Participant Name   FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
Name in Which Note is Registered
  FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
 
   
Note Registration Numbers; Principal Amounts
  RB-5; $3,000,000
 
   
Payment on Account of Note
   
 
   
                    Method
  Federal Funds Wire Transfer
 
   
                    Account Information
  Comerica Bank
 
  Detroit, MI
 
  ABA # 072-000-096
 
  For credit to:                Trust Operation — Fixed Income
 
                                       Unit Cost Center 98530
 
                                       Account # 21585-98530
 
  For further credit to:     Farm Bureau Life Insurance Company of Michigan
 
                                       Account # 1085001633  
 
  Re:           see “Accompanying Information” below
 
   
Accompanying Information
  Company:           CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Security:             6.21% Series B Senior Notes due December 19, 2021
 
   
 
  PPN:                  14754D A# 7
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Farm Bureau Life Insurance Company of Michigan
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Address for All Other Notices
  Farm Bureau Life Insurance Company of Michigan
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Signature Block
  FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
 
  By:          Advantus Capital Management, Inc.
 
   
 
  By:                                                            
 
  Name:
 
  Title:
 
   
Instructions re Delivery of Notes
  Comerica Bank
 
  411 West Lafayette
 
  Detroit, MI 48275-3404
 
  Attn:           Dan Molnar MC 3462
 
   
 
  Re:                Farm Bureau Life Insurance Company of Michigan
                      Internal Account # 1085001633
 
   
Tax Identification Number
  38-6053670

Schedule A-6



--------------------------------------------------------------------------------



 



      Participant Name   BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
Name in Which Note is Registered
  HARE & CO.
 
   
Note Registration Numbers; Principal Amounts
  RB-6; $1,500,000
 
   
Payment on Account of Note
   
 
   
                    Method
  Federal Funds Wire Transfer
 
   
                    Account Information
  Hare & Co.
 
  c/o Bank of New York
 
  ABA # 021-000-018
 
  BNF = IOC566
 
  Attn: P&I Department
 
  Account: Blue Cross and Blue Shield of Florida, Inc.
 
                 Account # 531463
 
   
 
  Re:           see “Accompanying Information” below
 
   
Accompanying Information
  Company:           CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Security:             6.21% Series B Senior Notes due December 19, 2021
 
   
 
  PPN:                  14754D A# 7
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Blue Cross and Blue Shield of Florida, Inc.
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Address for All Other Notices
  Blue Cross and Blue Shield of Florida, Inc.
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
 
  Attn:           Client Administrator
 
   
Signature Block
  BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
 
  By:          Advantus Capital Management, Inc.
 
   
 
  By:                                                             
 
  Name:
 
  Title:
 
   
Instructions re Delivery of Notes
  The Bank of New York
 
  One Wall Street
 
  3rd Floor, Window A
 
  New York, NY 10286
 
   
 
  Ref:                Blue Cross and Blue Shield of Florida, Inc.
                      Account # 531463
 
   
Tax Identification Number
  59-2015694

Schedule A-7



--------------------------------------------------------------------------------



 



          Participant Name   GREAT WESTERN INSURANCE COMPANY Name in Which Note
is Registered   MERRILL LYNCH FOR GREAT WESTERN INSURANCE COMPANY
 
        Note Registration Numbers; Principal Amounts   RB-7; $1,000,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   JPMorgan Chase     ABA # 021-000-021    
DDA # 930-4-019012     Sub Account # 035-00202
 
  Attn:   Richard D’Angelo
 
      904-218-1683
 
       
 
  Re:   see “Accompanying Information” below
 
       
Accompanying Information
  Company:             CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:             6.21% Series B Senior Notes due December 19, 2021
 
       
 
  PPN:             14754D A# 7
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   Great Western Insurance
Company     c/o Advantus Capital Management, Inc.     400 Robert Street North  
  St. Paul, MN 55101
 
  Attn:   Client Administrator
 
        Address for All Other Notices   Great Western Insurance Company     c/o
Advantus Capital Management, Inc.     400 Robert Street North     St. Paul, MN
55101
 
  Attn:   Client Administrator
 
        Signature Block   GREAT WESTERN INSURANCE COMPANY
 
  By:   Advantus Capital Management, Inc.
 
            By:                                                             
 
  Name:    
 
  Title:    
 
        Instructions re Delivery of Notes   New York Window / DTCC     55 Water
Street     New York, NY 10041
 
  Attn:   Butch Puazo (212) 855-2465
 
      Rosa Acebo (212) 855-2468
 
       
 
  Ref:   Great Western Insurance Company
 
      Account # 70G-13700
 
        Tax Identification Number   87-0395954

Schedule A-8



--------------------------------------------------------------------------------



 



          Participant Name   FIDELITY LIFE ASSOCIATION Name in Which Note is
Registered   ELL & CO.
 
        Note Registration Numbers; Principal Amounts   RA-2; $1,000,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   The Northern Chgo / Trust     ABA #
071-000-152
 
  For Credit to:   Account # 5186041000
 
  Further Credit to:   Fidelity Life Association
 
      Account # 26-31640
 
      Attn: Income Collections
 
            Re:    see “Accompanying Information” below
 
       
Accompanying Information
  Company:   CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:   6.09% Series A Senior Notes due December 19, 2016
 
       
 
  PPN:   14754D A@ 9
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   Fidelity Life Association    
c/o Advantus Capital Management, Inc.     400 Robert Street North     St. Paul,
MN 55101     Attn:      Client Administrator
 
        Address for All Other Notices   Fidelity Life Association     c/o
Advantus Capital Management, Inc.     400 Robert Street North     St. Paul, MN
55101     Attn:     Client Administrator
 
        Signature Block   FIDELITY LIFE ASSOCIATION     By:      Advantus
Capital Management, Inc.
 
            By:                                                             
 
  Name:    
 
  Title:    
 
        Instructions re Delivery of Notes   The Northern Trust Company of New
York     Harborside Financial Center 10, Suite 1401     3 Second Street    
Jersey City, NJ 07311     Attn:   Jose Mero
 
       
 
  Ref:   Fidelity Life Association
 
      Account # 26-31640
 
        Tax Identification Number   36-1068685

Schedule A-9



--------------------------------------------------------------------------------



 



          Participant Name   AMERICAN REPUBLIC INSURANCE COMPANY Name in Which
Note is Registered   WELLS FARGO BANK N.A. AS CUSTODIAN FOR AMERICAN REPUBLIC
INSURANCE COMPANY
 
        Note Registration Numbers; Principal Amounts   RA-3; $1,000,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   Wells Fargo Bank, N.A.     ABA #
121-000-248     BNFA = 0000840245 (must use all ten digits)     BNF:    Trust
Wire Clearing
 
  FFC Attn:   Income Collections, A/C # 20983400
 
  Further Credit to:   American Republic Insurance Company
 
      Account # 20983400
 
            Re:      see “Accompanying Information” below
 
       
Accompanying Information
  Company:   CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:   6.09% Series A Senior Notes due December 19, 2016
 
       
 
  PPN:   14754D A@ 9
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   American Republic Insurance
Company     c/o Advantus Capital Management, Inc.     400 Robert Street North  
  St. Paul, MN 55101     Attn:      Client Administrator
 
        Address for All Other Notices   American Republic Insurance Company    
c/o Advantus Capital Management, Inc.     400 Robert Street North     St. Paul,
MN 55101     Attn:      Client Administrator
 
        Signature Block   AMERICAN REPUBLIC INSURANCE COMPANY     By:
     Advantus Capital Management, Inc.
 
            By:                                                             
 
  Name:    
 
  Title:    
 
        Instructions re Delivery of Notes   Wells Fargo Bank, N.A.     MAC
N9306-059     733 Marquette Avenue     Investors Building, 5th Floor    
Security Control and Transfer     Minneapolis, MN 55479     Attn:      Duane
Johnson (612) 667-6723
 
            Ref:        American Republic Insurance Company    
               Account # 23983400
 
        Tax Identification Number   42-0113630
 
       

Schedule A-10



--------------------------------------------------------------------------------



 



          Participant Name   TRUSTMARK INSURANCE COMPANY Name in Which Note is
Registered   ELL & CO.
 
        Note Registration Numbers; Principal Amounts   RA-4; $1,000,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   The Northern Chgo / Trust     ABA #
071-000-152
 
  For Credit to:   Account # 5186041000
 
  Further Credit to:   Trustmark Insurance Company
 
      Account # 26-11938
 
      Attn:     Income Collections
 
            Re:      see “Accompanying Information” below
 
        Accompanying Information   Company:     CASH AMERICA INTERNATIONAL, INC.
 
            Security:      6.09% Series A Senior Notes due December 19, 2016
 
            PPN:            14754D A@ 9
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   Trustmark Insurance Company  
  c/o Advantus Capital Management, Inc.     400 Robert Street North     St.
Paul, MN 55101     Attn:      Client Administrator
 
        Address for All Other Notices   Trustmark Insurance Company     c/o
Advantus Capital Management, Inc.     400 Robert Street North     St. Paul, MN
55101     Attn:      Client Administrator
 
        Signature Block   TRUSTMARK INSURANCE COMPANY     By:      Advantus
Capital Management, Inc.
 
            By:                                                             
 
  Name:    
 
  Title:    
 
        Instructions re Delivery of Notes   The Northern Trust Company of New
York     Harborside Financial Center 10, Suite 1401     3 Second Street    
Jersey City, NJ 07311     Attn:      Jose Mero
 
            Ref:        Trustmark Insurance Company                    Account #
26-11938
 
        Tax Identification Number   36-0792925

Schedule A-11



--------------------------------------------------------------------------------



 



          Participant Name   SECURITY NATIONAL LIFE INSURANCE COMPANY Name in
Which Note is Registered   HOW & CO.
 
        Note Registration Numbers; Principal Amounts   RB-8; $500,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   NORTHERN CHGO / TRUST     ABA #
071-000-152     Account: 17-74574                       Zions First National
Bank
 
  Further Credit to:   Security National Life
 
      Account # 7794900A
 
            Re:      see “Accompanying Information” below
 
        Accompanying Information   Company:      CASH AMERICA INTERNATIONAL,
INC.
 
            Security:        6.21% Series B Senior Notes due December 19, 2021
 
            PPN:              14754D A# 7
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   Security National Life
Insurance Company     c/o Advantus Capital Management, Inc.     400 Robert
Street North     St. Paul, MN 55101     Attn:      Client Administrator
 
        Address for All Other Notices   Security National Life Insurance Company
    c/o Advantus Capital Management, Inc.     400 Robert Street North     St.
Paul, MN 55101     Attn:      Client Administrator
 
        Signature Block   SECURITY NATIONAL LIFE INSURANCE COMPANY     By:
     Advantus Capital Management, Inc.
 
            By:                                                             
 
  Name:    
 
  Title:    
 
        Instructions re Delivery of Notes   The Northern Trust Company of New
York     Harborside Financial Center, Plaza 10     3 Second Street, Suite 1401  
  Jersey City, NJ 07311-3988     Ref:        Account # 17-74574, Zions First
National Bank, Trust Department     FFC:       Security National Life Insurance
Company                    Account # 7794900A
 
        Tax Identification Number   36-2610791

Schedule A-12



--------------------------------------------------------------------------------



 



          Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY Name in Which
Note is Registered   HARE & CO.
 
        Note Registration Numbers; Principal Amounts   RA-5; $8,000,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   The Bank of New York     100 Church
Street, 7th Floor     New York, NY 10286     ABA # 021-000-018     BNF: IOC 566
 
  Attn:   Principal & Interest Department
 
       
 
  Re:   see “Accompanying Information” below
 
       
Accompanying Information
  Company:             CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:             6.09% Series A Senior Notes due December 19, 2016
 
       
 
  PPN:             14754D A@ 9
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   Midland National Life
Insurance Company     c/o The Bank of New York     P.O. Box 19266     Newark, NJ
07195
 
  Attn:   Principal & Interest Department
 
  F/A/O:   Midland Annuity, Account # 246670
 
            with a copy to:
 
            Midland Advisors Company     227 West Monroe Street, 48th Floor    
Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Address for All Other Notices   Guggenheim Partners     227 West Monroe
Street, 48th Floor     Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Signature Block   MIDLAND NATIONAL LIFE INSURANCE COMPANY     By:
Guggenheim Partners Advisory Company, as its Agent
 
            By:                                                             
 
  Name:    
 
  Title:    

Schedule A-13



--------------------------------------------------------------------------------



 



          Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY Instructions
re Delivery of Notes   The Bank of New York     One Wall Street     3rd Floor,
Window A     New York, NY 10286
 
  Attn:   Alisha Feliz
 
  Ref:   Midland Annuity, Account # 246670
 
        Tax Identification Number   46-0164570

Schedule A-14



--------------------------------------------------------------------------------



 



          Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY Name in Which
Note is Registered   HARE & CO.
 
        Note Registration Numbers; Principal Amounts   RA-6; $1,000,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   The Bank of New York   100 Church
Street, 7th Floor     New York, NY 10286     ABA # 021-000-018     MNL-BOLI
General Account, Custody Account Number 0000-246378
 
       
 
  Re:   see “Accompanying Information” below
 
       
Accompanying Information
  Company:             CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:             6.09% Series A Senior Notes due December 19, 2016
 
       
 
  PPN:             14754D A@ 9
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   Midland National Life
Insurance Company     c/o The Bank of New York     P.O. Box 19266     Newark, NJ
07195
 
  Attn:   Principal & Interest Department
 
  F/A/O:   MNL-BOLI General Account, Account # 246378
 
            with a copy to:
 
            Midland Advisors Company     227 West Monroe Street, 48th Floor    
Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Address for All Other Notices   Guggenheim Partners     227 West Monroe
Street, 48th Floor     Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Signature Block   MIDLAND NATIONAL LIFE INSURANCE COMPANY     By:
Guggenheim Partners Advisory Company, as its Agent
 
            By:                                                             
 
  Name:    
 
  Title:    
 
        Instructions re Delivery of Notes   The Bank of New York     One Wall
Street, 3rd Floor, Window A     New York, NY 10286
 
  Attn:   Alisha Feliz
 
  Ref:   MNL-BOLI General Account, Account # 246378
 
        Tax Identification Number   46-0164570

Schedule A-15



--------------------------------------------------------------------------------



 



          Purchaser Name   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
Name in Which Note is Registered   HARE & CO.
 
        Note Registration Numbers; Principal Amounts   RA-7; $3,000,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   The Bank of New York     100 Church
Street, 7th Floor     New York, NY 10286     ABA # 021-000-018     BNF:   IOC
566
 
  Attn:   Principal & Interest Department
 
       
 
  Re:   see “Accompanying Information” below
 
       
Accompanying Information
  Company:             CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:             6.09% Series A Senior Notes due December 19, 2016
 
       
 
  PPN:             14754D A@ 9
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   North American Company for
Life and Health Insurance     c/o The Bank of New York     P.O. Box 19266    
Newark, NJ 07195
 
  Attn:   Principal & Interest Department
 
  F/A/O:   NACOLAH Main, Account # 269961
 
            with a copy to:
 
            Midland Advisors Company     227 West Monroe Street, 48th Floor    
Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Address for All Other Notices   Guggenheim Partners     227 West Monroe
Street, 48th Floor     Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Signature Block   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE  
  By: Guggenheim Partners Advisory Company, as its Agent
 
            By:                                                             
 
  Name:    
 
  Title:    

Schedule A-16



--------------------------------------------------------------------------------



 



          Purchaser Name   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
Instructions re Delivery of Notes   The Bank of New York     One Wall Street,
3rd Floor, Window A     New York, NY 10286
 
  Attn:   Alisha Feliz
 
  Ref:   NACOLAH Main, Account # 269961
 
        Tax Identification Number   36-2428931

Schedule A-17



--------------------------------------------------------------------------------



 



          Purchaser Name   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
Name in Which Note is Registered   HARE & CO.
 
        Note Registration Numbers; Principal Amounts   RA-8; $3,000,000
 
       
Payment on Account of Note
       
 
                 Method   Federal Funds Wire Transfer
 
                 Account Information   The Bank of New York     100 Church
Street, 7th Floor     New York, NY 10286     ABA # 021-000-018
 
  BNF:   IOC 566
 
  Attn:   Principal & Interest Department
 
       
 
  Re:   see “Accompanying Information” below
 
       
Accompanying Information
  Company:   CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:   6.09% Series A Senior Notes due December 19, 2016
 
       
 
  PPN:   14754D A@ 9
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   North American Company for
Life and Health Insurance     c/o The Bank of New York     P.O. Box 19266    
Newark, NJ 07195
 
  Attn:   Principal & Interest Department
 
  F/A/O:   NACOLAH Annuity, Account # 269997
 
            with a copy to:
 
            Midland Advisors Company     227 West Monroe Street, 48th Floor    
Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Address for All Other Notices   Guggenheim Partners     227 West Monroe
Street, 48th Floor     Chicago, IL 60606
 
  Attn:   Melissa Carlson
 
  Fax:   312-827-0157
 
        Signature Block   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE  
  By: Guggenheim Partners Advisory Company, as its Agent
 
            By:

    Name:     Title:

Schedule A-18



--------------------------------------------------------------------------------



 



          Purchaser Name   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
Instructions re Delivery of Notes   The Bank of New York     One Wall Street    
3rd Floor, Window A     New York, NY 10286
 
  Attn:   Alisha Feliz
 
  Ref:   NACOLAH Annuity, Account # 269997
 
        Tax Identification Number   36-2428931

Schedule A-19



--------------------------------------------------------------------------------



 



          Purchaser Name   CUNA MUTUAL LIFE INSURANCE COMPANY Name in Which Note
is Registered   TURNSPEED & CO.
 
        Note Registration Numbers; Principal Amounts   RB-9; $4,725,000
 
       
Payment on Account of Note
       
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   State Street Bank     New York, NY 10041
    ABA # 011-000-028     Account:   State Street Bank
 
  A/C:   CUNA Mutual Life Insurance Company
 
      Fund # ZT2A
 
       
 
  Re:   see “Accompanying Information” below
 
       
Accompanying Information
  Company:   CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:   6.21% Series B Senior Notes due December 19, 2021
 
       
 
  PPN:   14754D A# 7
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   State Street Bank     801
Pennsylvania     Kansas City, Mo 64105     Attn:           Brian Kershner
 
  Fax:   816-691-5545
 
  E-Mail:   Bdkersh@Statestreetkc.Com
 
       
 
  with a copy to:
 
            CUNA Mutual Insurance Society     5910 Mineral Point Road    
Madison, Wi 53705-4456     Attn:   Rosie Pope
 
  Fax:   608-231-8591
 
  E-Mail:   Rosie.Pope@CUNAmutual.Com
 
        Address for All Other Notices   CUNA Mutual Insurance Society     5910
Mineral Point Road     Madison, WI 53705-4456     Attn: Managing Director —
Investments
 
  Tel:   608-231-8255
 
  Fax:   608-236-6224
 
  E-Mail:   John.Petchler@CUNAmutual.Com
 
            with a copy to:
 
            CUNA Mutual Insurance Society     5910 Mineral Point Road    
Madison, WI 53705-4456     Attn: Associate General Counsel
 
  Tel:   608-231-7653
 
  Fax:   608-236-7653
 
  E-Mail:   Steve.Suleski@CUNAmutual.Com

Schedule A-20



--------------------------------------------------------------------------------



 



          Purchaser Name   CUNA MUTUAL LIFE INSURANCE COMPANY Signature Block  
CUNA MUTUAL LIFE INSURANCE COMPANY     CUNA MUTUAL INSURANCE SOCIETY     CUMIS
INSURANCE SOCIETY     MEMBERS LIFE INSURANCE COMPANY     By: MEMBERS Capital
Advisors, Inc., acting as Investment Advisor
 
            By

 
  Name:   James E. McDonald, Jr.
 
  Title:   Director, Private Placements
 
        Instructions re Delivery of Notes   DTC / New York Window     55 Water
Street     New York, NY 10041     Attn:        Robert Mendez
 
        Tax Identification Number   42-0388260

Schedule A-21



--------------------------------------------------------------------------------



 



          Participant Name   CUNA MUTUAL LIFE INSURANCE SOCIETY Name in Which
Note is Registered   TURNKEYS & CO.
 
        Note Registration Numbers; Principal Amounts   RB-10; $3,150,000
 
       
Payment on Account of Note
       
 
                 Method   Federal Funds Wire Transfer
 
                 Account Information   State Street Bank     New York, NY 10041
    ABA # 011-000-028     Account:   State Street Bank
 
  A/C:   CUNA Mutual Insurance Society
 
      Fund # ZT1E
 
       
 
  Re:   (see “Accompanying Information” below)
 
       
Accompanying Information
  Company:   CASH AMERICA INTERNATIONAL, INC.
 
       
 
  Security:   6.21% Series B Senior Notes due December 19, 2021
 
       
 
  PPN:   14754D A# 7
 
            Due Date and Application (as among principal, premium and interest)
of the payment being made:
 
        Address for Notices Related to Payments   State Street Bank     801
Pennsylvania     Kansas City, Mo 64105     Attn:   Brian Kershner
 
  Fax:   816-691-5545
 
  E-Mail:   Bdkersh@Statestreetkc.Com
 
            with a copy to:
 
            CUNA Mutual Insurance Society     5910 Mineral Point Road    
Madison, Wi 53705-4456     Attn:          Rosie Pope
 
  Fax:   608-231-8591
 
  E-Mail:   Rosie.Pope@CUNAmutual.Com
 
        Address for All Other Notices   CUNA Mutual Insurance Society     5910
Mineral Point Road     Madison, WI 53705-4456     Attn:          Managing
Director — Investments
 
  Tel:   608-231-8255
 
  Fax:   608-236-6224
 
  E-Mail:   John.Petchler@CUNAmutual.Com
 
            with a copy to:
 
            CUNA Mutual Insurance Society     5910 Mineral Point Road    
Madison, WI 53705-4456     Attn:          Associate General Counsel
 
  Tel:   608-231-7653
 
  Fax:   608-236-7653
 
  E-Mail:   Steve.Suleski@CUNAmutual.Com

Schedule A-22



--------------------------------------------------------------------------------



 



                  Participant Name   CUNA MUTUAL INSURANCE SOCIETY Signature
Block   CUNA MUTUAL LIFE INSURANCE COMPANY     CUNA MUTUAL INSURANCE SOCIETY    
CUMIS INSURANCE SOCIETY     MEMBERS LIFE INSURANCE COMPANY     By: MEMBERS
Capital Advisors, Inc., acting as Investment Advisor
 
               
 
  By            
 
 
 
       
 
  Name:   James E. McDonald, Jr.        
 
  Title:   Director, Private Placements        
 
                Instructions re Delivery of Notes   DTC / New York Window     55
Water Street     New York, NY 10041
 
  Attn:   Robert Mendez        
 
                Tax Identification Number   39-0230590

Schedule A-23



--------------------------------------------------------------------------------



 



                  Participant Name   CUMIS INSURANCE SOCIETY Name in Which Note
is Registered   TURNJETTY & CO.
 
                Note Registration Numbers; Principal Amounts   RB-11; $1,575,000
 
               
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   State Street Bank    
New York, NY 10041     ABA # 011-000-028     Account:   State Street Bank
 
  A/C:   CUMIS Insurance Society        
 
      Fund # ZT1I        
 
               

  Re:        (see “Accompanying Information” below)        
 
               
                    Accompanying Information
  Company:        CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.21% Series B Senior Notes due December 19, 2021        
 
               
 
  PPN:        14754D A# 7        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   State Street Bank    
801 Pennsylvania     Kansas City, Mo 64105
 
  Attn:   Brian Kershner        
 
  Fax:   816-691-5545        
 
  E-Mail:   Bdkersh@Statestreetkc.Com        
 
                    with a copy to:
 
                    CUNA Mutual Insurance Society     5910 Mineral Point Road  
  Madison, Wi 53705-4456     Attn: Rosie Pope
 
  Fax:   608-231-8591        
 
  E-Mail:   Rosie.Pope@CUNAmutual.Com        
 
                Address for All Other Notices   CUNA Mutual Insurance Society  
  5910 Mineral Point Road     Madison, WI 53705-4456     Attn: Managing Director
— Investments
 
  Tel:   608-231-8255        
 
  Fax:   608-236-6224        
 
  E-Mail:   John.Petchler@CUNAmutual.Com        
 
                    with a copy to:
 
                    CUNA Mutual Insurance Society     5910 Mineral Point Road  
  Madison, WI 53705-4456     Attn: Associate General Counsel
 
  Tel:   608-231-7653        
 
  Fax:   608-236-7653        
 
  E-Mail:   Steve.Suleski@CUNAmutual.Com        

Schedule A-24



--------------------------------------------------------------------------------



 



                  Participant Name   CUMIS INSURANCE SOCIETY Signature Block  
CUNA MUTUAL LIFE INSURANCE COMPANY     CUNA MUTUAL INSURANCE SOCIETY     CUMIS
INSURANCE SOCIETY     MEMBERS LIFE INSURANCE COMPANY     By: MEMBERS Capital
Advisors, Inc., acting as Investment Advisor
 
               
 
  By            
 
 
 
       
 
  Name:   James E. McDonald, Jr.        
 
  Title:   Director, Private Placements        
 
                Instructions re Delivery of Notes   DTC / New York Window     55
Water Street     New York, NY 10041
 
  Attn:   Robert Mendez        
 
                Tax Identification Number   39-0972608

Schedule A-25



--------------------------------------------------------------------------------



 



                  Participant Name   MEMBERS LIFE INSURANCE COMPANY Name in
Which Note is Registered   TURNLAUNCH & CO.
 
                Note Registration Numbers; Principal Amounts   RB-12; $1,050,000
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   State Street Bank    
New York, NY 10041     ABA # 011-000-028     Account:   State Street Bank
 
  A/C:   MEMBERS Life Insurance Company        
 
      Fund # ZT1J        
 
               
 
  Re:   (see “Accompanying Information” below)        
 
               
Accompanying Information
  Company:        CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.21% Series B Senior Notes due December 19, 2021        
 
               
 
  PPN:        14754D A# 7        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   State Street Bank    
801 Pennsylvania     Kansas City, Mo 64105     Attn:   Brian Kershner
 
  Fax:   816-691-5545        
 
  E-Mail:   Bdkersh@Statestreetkc.Com        
 
                    with a copy to:
 
                    CUNA Mutual Insurance Society     5910 Mineral Point Road  
  Madison, Wi 53705-4456     Attn: Rosie Pope
 
  Fax:   608-231-8591        
 
  E-Mail:   Rosie.Pope@CUNAmutual.Com        
 
                Address for All Other Notices   CUNA Mutual Insurance Society  
  5910 Mineral Point Road     Madison, WI 53705-4456     Attn: Managing Director
— Investments
 
  Tel:   608-231-8255        
 
  Fax:   608-236-6224        
 
  E-Mail:   John.Petchler@CUNAmutual.Com        
 
                    with a copy to:
 
                    CUNA Mutual Insurance Society     5910 Mineral Point Road  
  Madison, WI 53705-4456     Attn: Associate General Counsel
 
  Tel:   608-231-7653        
 
  Fax:   608-236-7653        
 
  E-Mail:   Steve.Suleski@CUNAmutual.Com        

Schedule A-26



--------------------------------------------------------------------------------



 



                  Participant Name   MEMBERS LIFE INSURANCE COMPANY Signature
Block   CUNA MUTUAL LIFE INSURANCE COMPANY     CUNA MUTUAL INSURANCE SOCIETY    
CUMIS INSURANCE SOCIETY     MEMBERS LIFE INSURANCE COMPANY     By: MEMBERS
Capital Advisors, Inc., acting as Investment Advisor
 
               
 
  By            
 
 
 
       
 
  Name:   James E. McDonald, Jr.        
 
  Title:   Director, Private Placements        
 
                Instructions re Delivery of Notes   DTC / New York Window     55
Water Street     New York, NY 10041     Attn:     Robert Mendez
 
                Tax Identification Number   39-1236386

Schedule A-27



--------------------------------------------------------------------------------



 



                  Purchaser Name   PHOENIX LIFE INSURANCE COMPANY Name in Which
Note is Registered   PHOENIX LIFE INSURANCE COMPANY
 
                Note Registration Numbers; Principal Amounts   RA-9; $3,000,000
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   Chase Manhattan Bank,
N.A.     New York, NY     ABA # 021-000-021     Account # 900-9000-200    
Account Name: Income Processing
 
  Ref:   G05123        
 
      Phoenix Life        
 
               
 
  Re:   see “Accompanying Information” below        
 
               
Accompanying Information
  Company:         CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.09% Series A Senior Notes due December 19, 2016        
 
               
 
  PPN:        14754D A@ 9        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   Phoenix Investment
Partners     56 Prospect Street     Hartford, CT 06115
 
  Attn:   Private Placement Department        
 
                Address for All Other Notices   Phoenix Investment Partners    
56 Prospect Street     Hartford, CT 06115
 
  Attn:   Private Placement Department        
 
                Signature Block   PHOENIX LIFE INSURANCE COMPANY
 
               
 
  By:            
 
 
 
       
 
  Name:            
 
  Title:            
 
                Instructions re Delivery of Notes   Phoenix Life Insurance
Company     One American Row     Hartford, CT 06115
 
  Attn:   John Mulrain        
 
                Tax Identification Number   06-0493340

Schedule A-28



--------------------------------------------------------------------------------



 



                  Purchaser Name   PHOENIX LIFE INSURANCE COMPANY Name in Which
Note is Registered   PHOENIX LIFE INSURANCE COMPANY
 
                Note Registration Numbers; Principal Amounts   RA-10; $2,000,000
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   Chase Manhattan Bank,
N.A.     New York, NY     ABA # 021-000-021     Account # 900-9000-200    
Account Name: Income Processing
 
  Ref:   G05689        
 
      Phoenix Life        
 
               
 
  Re:        see “Accompanying Information” below        
 
               
Accompanying Information
  Company:         CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.09% Series A Senior Notes due December 19, 2016        
 
               
 
  PPN:        14754D A@ 9        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   Phoenix Investment
Partners     56 Prospect Street     Hartford, CT 06115
 
  Attn:   Private Placement Department        
 
                Address for All Other Notices   Phoenix Investment Partners    
56 Prospect Street     Hartford, CT 06115
 
  Attn:   Private Placement Department        
 
                Signature Block   PHOENIX LIFE INSURANCE COMPANY
 
  By:            
 
 
 
       
 
  Name:            
 
  Title:            
 
                Instructions re Delivery of Notes   Phoenix Life Insurance
Company     One American Row     Hartford, CT 06115
 
  Attn:   John Mulrain        
 
                Tax Identification Number   06-0493340

Schedule A-29



--------------------------------------------------------------------------------



 



                  Purchaser Name   OHIO NATIONAL LIFE ASSURANCE CORPORATION Name
in Which Note is Registered   OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
                Note Registration Numbers; Principal Amounts   RA-11; $2,000,000
 
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   U.S. Bank N.A.     5th
& Walnut Streets     Cincinnati, OH 45202     ABA # 042-000-013     For credit
to:    Ohio National Life Assurance Corporation
 
           Account # 865-215-8        
 
               
 
  Re:   see “Accompanying Information” below        
 
               
Accompanying Information
  Company:        CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:         6.09% Series A Senior Notes due December 19, 2016        
 
               
 
  PPN:        14754D A@ 9        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   Ohio National Life
Assurance Corporation     One Financial Way     Cincinnati, OH 45242
 
  Attn:   Investments        
 
  Fax:   513-794-4506        
 
                Address for All Other Notices   Ohio National Life Assurance
Corporation     One Financial Way     Cincinnati, OH 45242
 
  Attn:   Investments        
 
  Fax:   513-794-4506        
 
                Signature Block   OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
               
 
  By            
 
 
 
       
 
  Name:            
 
  Title:            
 
                Instructions re Delivery of Notes   Ohio National Life Assurance
Corporation     One Financial Way     Cincinnati, OH 45242
 
  Attn:   Jed Martin        
 
                Tax Identification Number   31-0962495

Schedule A-30



--------------------------------------------------------------------------------



 



                  Purchaser Name   THE OHIO NATIONAL LIFE INSURANCE COMPANY Name
in Which Note is Registered   THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
                Note Registration Numbers; Principal Amounts   RA-12; $2,000,000
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   U.S. Bank N.A.     5th
& Walnut Streets     Cincinnati, OH 45202     ABA # 042-000-013
 
  For credit to:      The Ohio National Life Insurance Company        
 
        Account # 910-215-7        
 
               
 
  Re:   see “Accompanying Information” below        
 
               
Accompanying Information
  Company:         CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.09% Series A Senior Notes due December 19, 2016        
 
               
 
  PPN:        14754D A@ 9        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   The Ohio National Life
Insurance Company     One Financial Way     Cincinnati, OH 45242
 
  Attn:   Investments        
 
  Fax:   513-794-4506        
 
                Address for All Other Notices   The Ohio National Life Insurance
Company     One Financial Way     Cincinnati, OH 45242
 
  Attn:   Investments        
 
  Fax:   513-794-4506        
 
                Signature Block   THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
  By            
 
 
 
       
 
  Name:            
 
  Title:            
 
                Instructions re Delivery of Notes   The Ohio National Life
Insurance Company     One Financial Way     Cincinnati, OH 45242
 
  Attn:   Jed Martin        
 
                Tax Identification Number   31-0397080

Schedule A-31



--------------------------------------------------------------------------------



 



                  Purchaser Name   PRIMERICA LIFE INSURANCE COMPANY / CONNING
Name in Which Note is Registered   PRIMERICA LIFE INSURANCE COMPANY / CONNING
 
                Note Registration Numbers; Principal Amounts   RA-13; $2,000,000
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   JPMorgan Chase Bank  
  One Chase Manhattan Plaza     New York, NY 10081     ABA # 021-000-021    
Account:   Trust Other Demand IT SSG Custody
Account # 900-9000-168     FFC Account:   Primerica Life Insurance Company
Account # G07131
 
               
 
  Re:   see “Accompanying Information” below        
 
               
Accompanying Information
  Company:        CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.09% Series A Senior Notes due December 19, 2016        
 
               
 
  PPN:        14754D A@ 9        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   Primerica Life
Insurance Company     c/o Conning Asset Management Company     One Financial
Plaza, 13th Floor     Hartford, CT 06103-2627
 
  Attn:   John Scanlon        
 
  Fax:   860-299-0121        
 
  Email:   Conning_Documents@Conning.com        
 
                Address for All Other Notices   all financial Information should
be directed to:
 
                    Primerica Life Insurance Company     c/o Conning Asset
Management Company     One Financial Plaza 14th Floor     Hartford, CT
06103-2627
 
  Attn:   Robert Mills        
 
  Fax:   860-299-0273        
 
  Email:   Robert_Mills@Conning.com        
 
                    all legal and other documentation should be directed to:
 
                    Primerica Life Insurance Company     c/o Conning Asset
Management Company     One Financial Plaza 13th Floor     Hartford, CT
06103-2627
 
  Attn:   Vi Smalley        
 
  Fax:   860-299-0054        
 
  Email:   Vi_Smalley@Conning.com        

Schedule A-32



--------------------------------------------------------------------------------



 



                  Purchaser Name   PRIMERICA LIFE INSURANCE COMPANY / CONNING
Signature Block   PRIMERICA LIFE INSURANCE COMPANY     By: Conning Asset
Management Company, its Investment Manager
 
               
 
  By            
 
 
 
       
 
  Name:   Robert Mills        
 
  Title:   Senior Vice President        
 
                Instructions re Delivery of Notes   originals plus one copy to:
 
                    Conning Asset Management Company     One Financial Plaza
13th Floor     Hartford, CT 06103-2627
 
  Attn:   Vi Smalley        
 
                Tax Identification Number   04-1590590

Schedule A-33



--------------------------------------------------------------------------------



 



                  Participant Name   AMERICAN HEALTH AND LIFE INSURANCE COMPANY
Name in Which Note is Registered   AMERICAN HEALTH AND LIFE INSURANCE COMPANY
 
                Note Registration Numbers; Principal Amounts   RA-14; $1,500,000
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   JPMorgan Chase Bank  
  One Chase Manhattan Plaza     New York, NY 10081     ABA # 021-000-021    
Account:   Trust Other Demand IT SSG Custody
Account # 900-9000-168     FFC Account:   American Health and Life Insurance
Company
Account # G07155
 
               
 
  Re:        see “Accompanying Information” below        
 
               
Accompanying Information
  Company:        CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.09% Series A Senior Notes due December 19, 2016        
 
               
 
  PPN:   14754D A@ 9        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   American Health and
Life Insurance Company     c/o Conning Asset Management Company     One
Financial Plaza, 13th Floor     Hartford, CT 06103-2627
 
  Attn:   John Scanlon        
 
  Fax:   860-299-0121        
 
  Email:   Conning_Documents@Conning.com        
 
                Address for All Other Notices   all financial Information should
be directed to:
 
                    American Health and Life Insurance Company     c/o Conning
Asset Management Company     One Financial Plaza 14th Floor     Hartford, CT
06103-2627
 
  Attn:   Robert Mills        
 
  Fax:   860-299-0273        
 
  Email:   Robert_Mills@Conning.com        
 
                    all legal and other documentation should be directed to:
 
                    American Health and Life Insurance Company     c/o Conning
Asset Management Company     One Financial Plaza 13th Floor     Hartford, CT
06103-2627
 
  Attn:   Vi Smalley        
 
  Fax:   860-299-0054        
 
  Email:   Vi_Smalley@Conning.com        

Schedule A-34



--------------------------------------------------------------------------------



 



                  Participant Name   AMERICAN HEALTH AND LIFE INSURANCE COMPANY
Signature Block   AMERICAN HEALTH AND LIFE INSURANCE COMPANY     By: Conning
Asset Management Company, its Investment Manager
 
               
 
  By            
 
 
 
       
 
  Name:   Robert Mills        
 
  Title:   Senior Vice President        
 
                Instructions re Delivery of Notes   originals plus one copy to:
 
                    Conning Asset Management Company     One Financial Plaza
13th Floor     Hartford, CT 06103-2627
 
  Attn:   Vi Smalley        
 
                Tax Identification Number   52-0696632

Schedule A-35



--------------------------------------------------------------------------------



 



                  Participant Name   NATIONAL BENEFIT LIFE INSURANCE COMPANY
Name in Which Note is Registered   NATIONAL BENEFIT LIFE INSURANCE COMPANY
 
                Note Registration Numbers; Principal Amounts   RA-15; $500,000
 
               
Payment on Account of Note
               
 
                                    Method   Federal Funds Wire Transfer
 
                                    Account Information   JPMorgan Chase Bank  
  One Chase Manhattan Plaza     New York, NY 10081     ABA # 021-000-021    
Account:   Trust Other Demand IT SSG Custody
Account # 900-9000-168     FFC Account:   National Benefit Life Insurance
Company
Account # G07127
 
               
 
  Re:   see “Accompanying Information” below        
 
               
Accompanying Information
  Company:        CASH AMERICA INTERNATIONAL, INC.        
 
               
 
  Security:        6.09% Series A Senior Notes due December 19, 2016        
 
               
 
  PPN:        14754D A@ 9        
 
                    Due Date and Application (as among principal, premium and
interest) of the payment being made:
 
                Address for Notices Related to Payments   National Benefit Life
Insurance Company     c/o Conning Asset Management Company     One Financial
Plaza, 13th Floor     Hartford, CT 06103-2627
 
  Attn:   John Scanlon        
 
  Fax:   860-299-0121        
 
  Email:   Conning_Documents@Conning.com        
 
                Address for All Other Notices   all financial Information should
be directed to:
 
                    National Benefit Life Insurance Company     c/o Conning
Asset Management Company     One Financial Plaza 14th Floor     Hartford, CT
06103-2627
 
  Attn:   Robert Mills        
 
  Fax:   860-299-0273        
 
  Email:   Robert_Mills@Conning.com        
 
                    all legal and other documentation should be directed to:
 
                    National Benefit Life Insurance Company     c/o Conning
Asset Management Company     One Financial Plaza 13th Floor     Hartford, CT
06103-2627
 
  Attn:   Vi Smalley        
 
  Fax:   860-299-0054        
 
  Email:   Vi_Smalley@Conning.com        

Schedule A-36



--------------------------------------------------------------------------------



 



                  Participant Name   NATIONAL BENEFIT LIFE INSURANCE COMPANY
Signature Block   NATIONAL BENEFIT LIFE INSURANCE COMPANY     By: Conning Asset
Management Company, its Investment
Manager
 
               
 
  By            
 
 
 
       
 
  Name:   Robert Mills        
 
  Title:   Senior Vice President        
 
                Instructions re Delivery of Notes   originals plus one copy to:
 
                    Conning Asset Management Company     One Financial Plaza
13th Floor     Hartford, CT 06103-2627
 
  Attn:   Vi Smalley        
 
                Tax Identification Number   23-1618791

Schedule A-37



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINED TERMS
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any Subsidiary or any
corporation of which the Company and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
     “this Agreement” means this Note Purchase Agreement, as amended,
supplemented or otherwise modified from time to time.
     “Anti-Terrorism Order” means Executive Order No. 13,224 of September 23,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as
amended.
     “Business Day” means (a) for the purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Fort Worth, Texas are
required or authorized to be closed.
     “Called Principal” is defined in Section 8.6.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Change in Control” means an event or series of events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of the Company or its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time, directly or indirectly, of 50% or more of the equity

Schedule B-1



--------------------------------------------------------------------------------



 



securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right).
     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” means Cash America International, Inc., a Texas corporation or
any successor that becomes such in the manner prescribed in Section 10.2.
     “Confidential Information” is defined in Section 20.
     “Consolidated Adjusted Net Income” means, with respect to any period,
consolidated net income (after income taxes) of the Company and the Consolidated
Subsidiaries for such period, determined in accordance with GAAP (excluding,
(i) any gain or loss in excess of $1,000,000 (before income taxes) arising from
the sale of capital assets during such period and (ii) any other items during
such period which would be considered extraordinary items, in accordance with
GAAP).
     “Consolidated EBIT” means, in respect of any period, Consolidated Adjusted
Net Income for such period plus, to the extent deducted in calculating such
Consolidated Adjusted Net Income, interest, income taxes and any non-cash gains
or losses attributable to market fluctuations in the value of derivative
contracts provided that, with respect to any period during which a Person shall
have become, or ceased to be, a Subsidiary, or during which the Company or any
Subsidiary shall have acquired or disposed of an On-Going Business, the
calculation of Consolidated EBIT shall (a) include the EBIT (as defined below)
for such period of each Person who shall have become a Subsidiary, and of each
On-Going Business acquired by the Company or any Subsidiary, during such period
as if such Person had been a Subsidiary or such On-Going Business had been owned
by the Company or a Subsidiary for the entire period, or (b) exclude the EBIT
for such period of each Person who shall have ceased to be a Subsidiary, and of
each On-Going Business disposed of by the Company or any Subsidiary, during such
period as if such Person had not been a Subsidiary at any time during the entire
period or such On-Going Business had not been owned or operated by the Company
or any Subsidiary at any time during such period. As used in this definition,
“EBIT” with respect to any Person or On-Going Business for any period shall
mean, the net income (after income taxes) of such Person or On-Going Business
for such period, determined in accordance with GAAP plus, to the extent deducted
in calculating such net income, interest, income taxes and any non-cash gains or
losses attributable to market fluctuations in the value of derivative contracts.
     “Consolidated EBITDA” means, in respect of any period, Consolidated
Adjusted Net Income for such period plus, to the extent deducted in calculating
such Consolidated Adjusted Net Income, interest, income taxes, depreciation,
amortization and any non-cash gains or losses attributable to market
fluctuations in the value of derivative contracts provided that, with respect to
any period during which a Person shall have become, or ceased to be, a
Subsidiary, or during which the Company or any Subsidiary shall have acquired or
disposed of an On-Going Business,

Schedule B-2



--------------------------------------------------------------------------------



 



the calculation of Consolidated EBITDA shall (a) include the EBITDA (as defined
below) for such period of each Person who shall have become a Subsidiary, and of
each On-Going Business acquired by the Company or any Subsidiary, during such
period as if such Person had been a Subsidiary or such On-Going Business had
been owned by the Company or a Subsidiary for the entire period, or (b) exclude
the EBITDA for such period of each Person who shall have ceased to be a
Subsidiary, and of each On-Going Business disposed of by the Company or any
Subsidiary, during such period as if such Person had not been a Subsidiary at
any time during the entire period or such On-Going Business had not been owned
or operated by the Company or any Subsidiary at any time during such period. As
used in this definition, “EBITDA” with respect to any Person or On-Going
Business for any period shall mean, the net income (after income taxes) of such
Person or On-Going Business for such period, determined in accordance with GAAP
plus, to the extent deducted in calculating such net income, interest, income
taxes, depreciation, amortization and any non-cash gains or losses attributable
to market fluctuations in the value of derivative contracts.
     “Consolidated Indebtedness for Money Borrowed” means, at any date, the
Indebtedness for Money Borrowed of the Company and the Consolidated Subsidiaries
consolidated as of such date in accordance with GAAP.
     “Consolidated Net Worth” means, as of any date, the total shareholders’
equity which would appear on a consolidated balance sheet of the Company and the
Consolidated Subsidiaries prepared as of such date in accordance with GAAP.
     “Consolidated Subsidiary” means, at any date, any Subsidiary the accounts
of which would, in accordance with GAAP, be consolidated with those of the
Company in its consolidated financial statements as of such date.
     “Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries determined in accordance with GAAP after eliminating all offsetting
debits and credits between the Company and its Subsidiaries and between
Subsidiaries of the Company and all other items required to be eliminated in
accordance with GAAP.
     “Consumer Obligations” means any Guaranty by the Company or any of its
Subsidiaries entered into in the ordinary course of business described in
Section 10.3 pursuant to which the Company or such Subsidiary guaranties
financial commitments or obligations of its customers in the ordinary course of
its business.
     “Control Event” means:
     (a) the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control.
     (b) the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or

Schedule B-3



--------------------------------------------------------------------------------



 



     (c) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the voting stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.
     “Debt Prepayment Application” means, with respect to any Disposition, the
application by the Company of cash in an amount equal to the Net Proceeds Amount
with respect to such Disposition to pay Senior Indebtedness (other than Senior
Indebtedness owing to the Company or any Affiliate) including, without
limitation, Senior Indebtedness in respect of any revolving credit or similar
credit facility providing the Company with the right to obtain loans or other
extensions of credit from time to time.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means that rate of interest that is the greater of (i) 8.09%
in the case of the Series A Notes and 8.21% in the case of the Series B Notes or
(ii) 2.00% over the rate of interest publicly announced by Wells Fargo Bank,
National Association in Fort Worth, Texas as its “base” or “prime” rate.
     “Discounted Value” is defined in Section 8.6.
     “Disposition” is defined in Section 10.2(b).
     “Disposition Limit” is defined in Section 10.2(b).
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Claim” shall mean any investigation, notice, violation,
demand, allegation, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding or claim (whether administrative, judicial or
private in nature) arising (a) pursuant to, or in connection with an actual or
alleged violation of, any Environmental Law, (b) in connection with any
Hazardous Material, (c) from any abatement, removal, remedial, corrective or
other response action in connection with a Hazardous Material, Environmental Law
or other order of a Governmental Authority or (d) from any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.
     “Environmental Laws” means any and all applicable Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

Schedule B-4



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” means the Securities Act of 1934.
     “Existing Bank Loan Agreement” means that certain First Amended and
Restated Credit Agreement dated as of February 24, 2005, among the Company, the
banks party thereto, Wells Fargo Bank, National Association, as administrative
agent, and JPMorgan Chase, N.A., as syndication agent, as in effect on the date
of Closing.
     “Form 10-K” is defined in Section 7.1(b).
     “Form 10-Q” is defined in Section 7.1(a).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means
     (a) the government of
     (i) the United States of America or any State or other political
subdivision thereof, or
     (ii) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

Schedule B-5



--------------------------------------------------------------------------------



 



     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
     (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof;
provided, however, that “Guaranty” shall not include the endorsement by any
Person, in the ordinary course of business, of negotiable instruments or
documents for deposit or collection.
The amount of any Guaranty shall be deemed to be an amount equal to the stated
or determinable amount of the obligation in respect of which such Guaranty is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming the Person giving such Guaranty is
required to perform in respect thereof) as determined by such Person in good
faith.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
     “Guarantors” means the Subsidiaries listed in Schedule 5.4 and each other
Person that becomes bound by the Joint and Several Guaranty as contemplated by
Section 10.9(a).
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “Highest Lawful Rate” means the maximum nonusurious rate of interest
permitted to be charged by applicable federal or state law (whichever shall
permit the higher lawful rate, without conflict with other applicable federal or
state laws) from time to time in effect. The parties agree that, insofar as the
provisions of Chapter 306 of the Texas Finance Code are at any time applicable
to the determination of the Highest Lawful Rate, the Highest Lawful Rate shall
be the “applicable ceiling” (as such term is used in such Chapter 306) from time
to time in effect, provided that, to the extent permitted by such Chapter 306,
each holder of Notes may from time to time by notice to the Company revise the
election of such interest rate ceiling as such ceiling affects the then current
or future amounts outstanding under the Notes held by such holder.
     “holder” means, with respect to any Note the Person in whose name such Note
is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Indebtedness” with respect to any Person means, at any time, without
duplication,

Schedule B-6



--------------------------------------------------------------------------------



 



     (a) its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
     (c) (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
becomes liable for such liabilities);
     (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
     (f) the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
     (g) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
     “Indebtedness for Money Borrowed” means, with respect to any Person and
without duplication:
     (a) the principal amount of all indebtedness of such Person, current or
funded, secured or unsecured, incurred in connection with borrowings (including
the sale of debt securities);
     (b) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to any property
acquired by such Person;
     (c) all indebtedness of such Person issued, incurred or assumed in respect
of the purchase price of property or services except for accounts payable
incurred in the ordinary course of business;
     (d) all obligations of such Person evidenced by a note, bond, debenture or
similar instrument;

Schedule B-7



--------------------------------------------------------------------------------



 



     (e) the present value (determined in accordance with GAAP) of all
obligations of such Person under leases which shall have been or should be
recorded as capitalized leases in accordance with GAAP or under any Synthetic
Lease of such Person;
     (f) all Guaranties (other than Consumer Obligations) of such Person in
respect of indebtedness of any other Person of any of the types described in the
preceding clauses (a) through (e), provided that, when calculating the amount of
any Person’s Indebtedness for Money Borrowed, no Guaranty (but not a Consumer
Obligation) of such Person of the type described in this clause (f) shall be
included in such calculation unless, and then only to the extent that, the
indebtedness relating to such Guaranty, when aggregated with the total
indebtedness relating to all other outstanding Guaranties (other than Consumer
Obligations) of the Loan Parties of the type described in this clause (f),
exceeds $1,000,000;
     (g) the amount of all sinking fund payments or other mandatory redemption
or payments on any class of capital stock of such Person;
     (h) the maximum stated amount from time to time available for drawing under
any letters of credit issued at the request of such Person;
     (i) the amount of any unreimbursed drawings under letters of credit issued
at the request of such Person;
     (j) the amount of obligations of such Person outstanding under a
receivables purchase facility on any date of determination that would be
characterized as principal payment obligations of such Person if such facility
were structured under GAAP as a secured lending transaction other than a
purchase; and
     (k) accrued obligations of such Person in respect of earnout or similar
payments which (i) are due and payable or (ii) constitute “Indebtedness” under
the Existing Bank Loan Agreement.
For all purposes hereof, the Indebtedness for Money Borrowed of any Person shall
include the Indebtedness for Money Borrowed of any partnership or joint venture
in which such person is a general partner or a joint venturer, unless such
Indebtedness for Money Borrowed is non-recourse to such Person.
     “Indemnified Liabilities” is defined in Section 22.10.
     “Indemnitees” means, collectively, the Purchasers, each direct or indirect
transferee of all or any part of any Note purchased by the Purchasers under this
Agreement and each holder of Notes and their respective successors and assigns,
and the officers, trustees, directors and employees of each of the foregoing.
     “INHAM Exemption” is defined in Section 6.2(e).
     “Institutional Investor” means (a) any Purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its affiliates) more than 10% of
the aggregate principal

Schedule B-8



--------------------------------------------------------------------------------



 



amount of the Notes then outstanding, (c) any bank, trust company, savings and
loan association or other financial institution, any pension plan, any
investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form, and (d) any
Related Fund of any holder of any Note.
     “Joint and Several Guaranty” is defined in Section 4.11.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
     “Loan Documents” means, collectively, this Agreement, the Notes, the Joint
and Several Guaranty, the Subrogation and Contribution Agreement and all other
instruments and documents executed and delivered to the Purchasers by the Loan
Parties, or any of them, pursuant to this Agreement.
     “Loan Parties” means, collectively, the Company and the Guarantors.
     “Make-Whole Amount” is defined in Section 8.6.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
or any Loan Party to perform its obligations under this Agreement, the Notes or
any other Loan Document, or (c) the validity or enforceability of this
Agreement, the Notes or any other Loan Document.
     “Memorandum” is defined in Section 5.3.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
     “NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
     “NAIC Annual Statement” is defined in Section 6.2(a).
     “Net Equity Proceeds” means the proceeds, after payment of all underwriters
fees and other expenses, received by the Company in consideration of its sale of
its equity securities, provided that the gross amount of such proceeds shall be
deemed to be the amount of cash received or the fair value of any property
received or obligations satisfied in connection with such sale.

Schedule B-9



--------------------------------------------------------------------------------



 



     “Net Proceeds Amount” means, with respect to any sale, assignment,
conveyance, exchange, lease or other disposition (“Transfer”) of any property by
any Person, an amount equal to the difference of:
     (a) the aggregate amount of the consideration (valued at the fair market
value of such consideration at the time of the consummation of such Transfer)
received by such Person in respect of such Transfer, minus
     (b) all ordinary and reasonable out-of-pocket costs and expenses, and taxes
in respect of, such Transfer actually incurred by such Person, minus
     (c) all amounts applied to Indebtedness secured by such property which is
repaid contemporaneously and in connection with such Transfer.
     “New Entity” is defined in Section 10.9(a).
     “Non-Domestic Subsidiary” means a Subsidiary which is incorporated in, or
conducts a significant portion of its business activities in, any one or more
jurisdictions outside of the United States.
     “Non-Wholly-Owned Subsidiary” means any Subsidiary which is not a
Wholly-owned Subsidiary.
     “Notes” is defined in Section 1.
     “Obligations” means all obligations, liabilities and indebtedness of every
nature of the Loan Parties from time to time owing to the Purchasers and the
other holders of Notes under the Loan Documents, including, without limitation,
(a) all obligations of the Company under the Loan Documents to pay principal,
Make-Whole Amount and interest in respect of the Notes, (b) all obligations of
the Guarantors in respect of the Joint and Several Guaranty, (c) all obligations
of the Loan Parties under the Loan Documents to reimburse or indemnify the
Purchasers or any other Indemnitee and (d) all obligations of the Loan Parties
to pay fees and expenses pursuant to Section 15.1 and similar sections of the
other Loan Documents.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
     “On-Going Business” means a distinct operating business, whether operated
as a division of a larger business operation or operated independently, which
regardless of the form of legal entity, owns or operates the assets and has the
liabilities, of such business.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Permitted Liens” means:
     (a) Liens (if any) granted to, or for the benefit of, all of the holders of
Notes to secure the Obligations;

Schedule B-10



--------------------------------------------------------------------------------



 



     (b) Liens in existence on the date hereof and described in Schedule 10.5;
     (c) bonds, pledges or deposits made to secure payment of worker’s
compensation (or to participate in any fund in connection with worker’s
compensation), unemployment insurance, pensions or social security programs;
     (d) Liens imposed by mandatory provisions of law such as for materialmen’s,
mechanics’, warehousemen’s and other like Liens arising in the ordinary course
of business, securing indebtedness whose payment is not yet due, and landlords’
liens, whether arising through contract or by operation by law, but only if the
same are not yet due and payable or if the same are being contested in good
faith and the payment of which is not at the time required by Section 9.4;
     (e) Liens for taxes, assessments and governmental charges or levies imposed
upon a Person or upon such Person’s income or profits or property, but only if
the same are not yet due and payable or if the same are being contested in good
faith and the payment of which is not at the time required by Section 9.4;
     (f) good faith deposits in connection with tenders, leases, real estate
bids or contracts (other than contracts involving the borrowing of money),
bonds, pledges or deposits to secure insurance policies or to secure public or
statutory obligations, deposits to secure (or in lieu of) surety, stay, appeal
or customs bonds and deposits to secure the payment of taxes, assessments,
customs duties or other similar charges;
     (g) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, provided that such do not materially
impair the use of such property for the uses intended, and none of which is
violated by existing or proposed structures or land use;
     (h) Liens on property of any Consolidated Subsidiary securing obligations
of such Consolidated Subsidiary owing to the Company or to any Wholly-Owned
Subsidiary;
     (i) Liens created to secure purchase money indebtedness incurred to finance
the purchase price of property acquired in the ordinary course of business, but
only if each such Lien shall secure only the purchase money indebtedness
incurred to purchase the property so acquired and shall be confined solely to
such property; provided, however, that, with respect to any single property, the
amount of all obligations at any time secured by Liens referred to in this
clause (i) does not exceed the lesser of the total purchase price of such
property and the fair market value of such property at the time of such
acquisition;
     (j) Liens on Temporary Cash Investments, but only if (A) such Liens secure
short-term indebtedness owed by the Company or a Consolidated Subsidiary to the
broker or investment banking firm which is holding such Temporary Cash
Investments for the account of the Company or a Consolidated Subsidiary and
(B) such indebtedness is to be repaid, in the ordinary course of business, by
the collection or liquidation of such Temporary Cash Investments at the maturity
of such Temporary Cash Investments;

Schedule B-11



--------------------------------------------------------------------------------



 



     (k) Liens securing obligations assumed in connection with the merger with
or acquisition of another entity by the Company or any Subsidiary, provided that
such Liens were not created in anticipation of such merger or acquisition;
     (l) Liens arising by operation of law (and not by contract) in connection
with judgments being appealed to the extent such judgment or judgments would not
otherwise result in an Event of Default described in Section 11(i); and
     (m) Liens securing other Indebtedness for Money Borrowed not described in
clauses (a) through (l), inclusive, above; provided that the sum, without
duplication, of Indebtedness for Money Borrowed that is secured by Liens
permitted pursuant to this clause (m) plus the aggregate amount of Indebtedness
for Money Borrowed of the Subsidiaries (determined on a consolidated basis for
such Persons) plus the aggregate liquidation value of all Preferred Stock of
Subsidiaries held by Persons other than the Company or another Subsidiary does
not at any time exceed an amount equal to 20% of Consolidated Net Worth.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
     “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
     “Preferred Stock” means any class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “Proposed Prepayment Date” is defined in Section 8.8(c).
     “PTE” is defined in Section 6.2(a).
     “Purchaser” is defined in the first paragraph of this Agreement.
     “QPAM Exemption” is defined in Section 6.2(d).
     “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
     “Ratable Portion” means, in respect of any Note and any Net Proceeds Amount
of any Debt Prepayment Disposition, as contemplated by Section 8.7, an amount
equal to the product of (a) the Net Proceeds Amount attributable to such Debt
Prepayment Disposition multiplied by (b) a fraction, the numerator of which is
the outstanding principal amount of such Note and the

Schedule B-12



--------------------------------------------------------------------------------



 



denominator of which is the aggregate principal amount of all Senior
Indebtedness (including, without limitation, the Indebtedness evidenced by the
Notes).
     “Reinvestment Yield” is defined in Section 8.6.
     “Related Fund” means, with respect to any holder of any Note, any fund or
entity that (i) invests in Securities or bank loans, and (ii) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Remaining Average Life” is defined in Section 8.6.
     “Remaining Scheduled Payments” is defined in Section 8.6.
     “Required Holders” means, at any time, the holders of at least a majority
in principal amount of the Notes at the time outstanding (without regard to
Series and exclusive of Notes then owned by the Company or any of its
Affiliates).
     “Responsible Officer” means the chief executive officer of the Company, any
Senior Financial Officer and any other officer of the Company with
responsibility for the administration of the relevant portion of this Agreement.
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities” or “Security” shall have the meaning specified in Section 2(1)
of the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     “Senior Financial Officer” means the chief financial officer, vice
president-finance, principal accounting officer, treasurer or comptroller of the
Company.
     “Senior Indebtedness” means any Indebtedness of the Company other than
Indebtedness that is in any manner subordinated in right of payment or security
in any respect to Indebtedness evidenced by the Notes.
     “Series” means either series of Notes issued under this Agreement.
     “Series A Notes” is defined in Section 1.
     “Series B Notes” is defined in Section 1.
     “Settlement Date” is defined in Section 8.6.
     “Source” is defined in Section 6.2.
     “Subrogation and Contribution Agreement” is defined in Section 4.11.

Schedule B-13



--------------------------------------------------------------------------------



 



     “Subsidiary” means, as to any Person, any other Person in which (a) such
first Person or one or more of its Subsidiaries or (b) such first Person and one
or more of its Subsidiaries, owns sufficient equity or voting interests to
enable it or them (as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such second Person, and any partnership, joint venture or limited liability
company if more than a 50% interest in the profits or capital thereof is owned
by such first Person or one or more of its Subsidiaries or such first Person and
one or more of its Subsidiaries (unless such partnership, joint venture or
limited liability company can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
     “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other
similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc. or any
International Foreign Exchange Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amounts(s) determined as
the mark-to-market values(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
     “Synthetic Lease” means, at any time, any lease (including leases that may
be terminated by the lessee at any time) of any property (a) that is accounted
for as an operating lease under GAAP and (b) in respect of which the lessee
retains or obtains ownership of the property so leased for U.S. federal income
tax purposes, other than any such lease under which such Person is the lessor.
     “Temporary Cash Investment” means any of the following investments:
(a) investments in open market commercial paper maturing within 180 days after
acquisition thereof and rated at least A-1 (or the equivalent thereof) by
Standard & Poor’s Ratings Group (or any successor thereto which is a nationally
recognized rating agency) or at least P-1 (or the equivalent thereof) by Moody’s
Investors Service, Inc. (or any successor thereto which is a nationally
recognized rating agency), (b) investments in marketable obligations, maturing
within 180 days after acquisition thereof, issued or unconditionally guaranteed
by the United States of

Schedule B-14



--------------------------------------------------------------------------------



 



America or an instrumentality or agency thereof and entitled to the full faith
and credit of the United States of America, (c) investments in money market
funds that invest solely in the types of investments permitted under clauses
(a) and (b) above, (d) investments in repurchase agreements of any financial
institution or brokerage firm acceptable to the Required Holders which are fully
secured by securities described in clause (b) above, (e) certificates of deposit
and time deposits (including Eurodollar deposits), maturing within 180 days from
the date of deposit thereof, with a domestic office of (i) any national or state
bank or trust company organized under the laws of the United States of America
or any state therein and having capital, surplus and undivided profits of at
least $100,000,000 or (ii) any other national or state bank so long as all such
deposits are federally insured and (f) in the case of any Non-Domestic
Subsidiary, certificates of deposit and other instruments substantially
equivalent to a certificate of deposit maturing within 180 days from the date of
acquisition and issued by a bank or trust company organized and located in the
jurisdiction where such Non-Domestic Subsidiary maintains its headquarters
having capital, surplus and undivided profits of at least $100,000,000 (or its
equivalent in other currencies).
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Wholly-Owned Subsidiary” means, at any time, any Consolidated Subsidiary
one hundred percent of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-Owned Subsidiaries at such time.

Schedule B-15



--------------------------------------------------------------------------------



 



Schedule 5.3
Disclosure Materials
Management Power Point Presentation dated November 20, 2006
Investor Due Diligence PowerPoint Presentation dated December 13, 2006

Schedule 5.3-1



--------------------------------------------------------------------------------



 



Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock
Subsidiaries

                              Percentage of Shares of Each             Class of
Capital Stock (or             Similar Equity Interests)     Jurisdiction of  
Owned by the Company or its Subsidiary   Organization   Subsidiaries
Bronco Pawn & Gun, Inc.
  Oklahoma     100 %
Cash America Advance, Inc.
  Delaware     100 %
Cash America Financial Services, Inc.
  Delaware     100 %
Cash America Franchising, Inc.
  Delaware     100 %
Cash America Holding, Inc.
  Delaware     100 %
Cash America, Inc.
  Delaware     100 %
Cash America, Inc. of Alabama
  Alabama     100 %
Cash America, Inc. of Alaska
  Alaska     100 %
Cash America, Inc. of Colorado
  Colorado     100 %
Cash America, Inc. of Illinois
  Illinois     100 %
Cash America, Inc. of Indiana
  Indiana     100 %
Cash America, Inc. of Kentucky
  Kentucky     100 %
Cash America, Inc. of Louisiana
  Delaware     100 %
Cash America, Inc. of Nevada
  Nevada     100 %
Cash America, Inc. of North Carolina
  North Carolina     100 %
Cash America, Inc. of Oklahoma
  Oklahoma     100 %
Cash America, Inc. of South Carolina
  South Carolina     100 %
Cash America, Inc. of Tennessee
  Tennessee     100 %
Cash America, Inc. of Utah
  Utah     100 %
Cash America, Inc. of Virginia
  Virginia     100 %
Cash America Management L.P.
  Delaware     100 %
Cash America of Missouri, Inc.
  Missouri     100 %
Cash America Net Holdings, LLC
  Delaware     100 %
Cash America Net of Alabama, LLC
  Delaware     100 %
Cash America Net of Alaska, LLC
  Delaware     100 %
Cash America Net of Arizona, LLC
  Delaware     100 %
Cash America Net of California, LLC
  Delaware     100 %
Cash America Net of Colorado, LLC
  Delaware     100 %
Cash America Net of Delaware, LLC
  Delaware     100 %
Cash America Net of Florida, LLC
  Delaware     100 %
Cash America Net of Hawaii, LLC
  Delaware     100 %
Cash America Net of Idaho, LLC
  Delaware     100 %

Schedule 5.4-1



--------------------------------------------------------------------------------



 



                              Percentage of Shares of Each             Class of
Capital Stock (or             Similar Equity Interests)     Jurisdiction of  
Owned by the Company or its Subsidiary   Organization   Subsidiaries
Cash America Net of Illinois, LLC
  Delaware     100 %
Cash America Net of Indiana, LLC
  Delaware     100 %
Cash America Net of Iowa, LLC
  Delaware     100 %
Cash America Net of Kansas, LLC
  Delaware     100 %
Cash America Net of Louisiana, LLC
  Delaware     100 %
Cash America Net of Michigan, LLC
  Delaware     100 %
Cash America Net of Minnesota, LLC
  Delaware     100 %
Cash America Net of Missouri, LLC
  Delaware     100 %
Cash America Net of Montana, LLC
  Delaware     100 %
Cash America Net of Nebraska, LLC
  Delaware     100 %
Cash America Net of Nevada, LLC
  Delaware     100 %
Cash America Net of New Hampshire, LLC
  Delaware     100 %
Cash America Net of New Mexico, LLC
  Delaware     100 %
Cash America Net of North Dakota, LLC
  Delaware     100 %
Cash America Net of Ohio, LLC
  Delaware     100 %
Cash America Net of Oklahoma, LLC
  Delaware     100 %
Cash America Net of Oregon, LLC
  Delaware     100 %
Cash America Net of PA, LLC
  Delaware     100 %
Cash America Net of Pennsylvania, LLC
  Delaware     100 %
Cash America Net of Rhode Island, LLC
  Delaware     100 %
Cash America Net of South Dakota, LLC
  Delaware     100 %
Cash America Net of Texas, LLC
  Delaware     100 %
Cash America Net of Utah, LLC
  Delaware     100 %
Cash America Net of Virginia, LLC,
  Delaware     100 %
Cash America Net of Washington, LLC
  Delaware     100 %
Cash America Net of Wisconsin, LLC
  Delaware     100 %
Cash America Net of Wyoming, LLC
  Delaware     100 %
Cash America Pawn, Inc. of Ohio
  Ohio     100 %
Cash America Pawn L.P.
  Delaware     100 %
Cashland Financial Services, Inc.
  Delaware     100 %
CashNetUSA CO, LLC
  Delaware     100 %
CashNetUSA OR, LLC
  Delaware     100 %
Doc Holliday’s Pawnbrokers & Jewellers, Inc.
  Delaware     100 %
Express Cash International Corporation
  Delaware     100 %
Florida Cash America, Inc.
  Florida     100 %
Gamecock Pawn & Gun, Inc.
  South Carolina     100 %
Georgia Cash America, Inc.
  Georgia     100 %
Hornet Pawn & Gun, Inc.
  North Carolina     100 %

Schedule 5.4-2



--------------------------------------------------------------------------------



 



                              Percentage of Shares of Each             Class of
Capital Stock (or             Similar Equity Interests)     Jurisdiction of  
Owned by the Company or its Subsidiary   Organization   Subsidiaries
Longhorn Pawn and Gun, Inc.
  Texas     100 %
Mr. Payroll Corporation
  Delaware     100 %
RATI Holding, Inc.
  Texas     90.1 %
The Check Giant NM, LLC
  Delaware     100 %
Tiger Pawn & Gun, Inc.
  Tennessee     100 %
Uptown City Pawners, Inc.
  Illinois     100 %
Vincent’s Jewelers and Loan, Inc.
  Missouri     100 %

Liens on Shares of Capital Stock (or Similar Equity Interests) of each
Subsidiary
None.
Affiliates of the Company (other than Subsidiaries)
Officers and Directors
Directors and Senior Officers of the Company

     
Directors:
  Jack R. Daugherty, Chairman
 
  Daniel E. Berce
 
  A. R. Dike
 
  Daniel R. Feehan
 
  James H. Graves
 
  B. D. Hunter
 
  Timothy J. McKibben
 
  Alfred M. Micallef
 
   
Senior Officers:
  Daniel R. Feehan, Chief Executive Officer and President
 
  Thomas A. Bessant, Jr., Executive Vice President – Chief Financial Officer
 
  Robert D. Brockman, Executive Vice President – Administration
 
  Jerry D. Finn, Executive Vice President – Pawn Operations
 
  Michael D. Gaston, Executive Vice President – Business Development
 
  Albert Goldstein — Executive Vice President – Internet Lending
 
  James H. Kauffman, Executive Vice President – Financial Services
 
  J. Curtis Linscott – Executive Vice President, General Counsel & Secretary
 
  Jerry A. Wackerhagen, Executive Vice President and Chief Information Officer

Agreements Restricting Ability of any Subsidiary to Make Distributions of
Profits to the Company or Other Subsidiaries Owning Capital Stock (or Similar
Equity Interests) of such Subsidiary
None.

Schedule 5.4-3



--------------------------------------------------------------------------------



 



Schedule 5.5
Financial Statements

1.   Audited consolidated balance sheets of the Company as of December 31, 2001,
2002, 2003, 2004, and 2005.

2.   Audited consolidated income statements of the Company for the years ended
December 31, 2001, 2002, 2003, 2004, and 2005.

3.   Audited consolidated statements of stockholders’ equity of the Company for
the years ended December 31, 2001, 2002, 2003, 2004, and 2005.

4.   Audited consolidated statements of cash flows of the Company for the years
ended December 31, 2001, 2002, 2003, 2004, and 2005.

5.   Unaudited consolidated balance sheet of the Company as of September 30,
2006.

6.   Unaudited consolidated income statement of the Company for the quarter
ended September 30, 2006.

7.   Unaudited consolidated statement of stockholders’ equity of the Company for
the quarter ended September 30, 2006.

8.   Unaudited consolidated statement of cash flows of the Company for the
quarter ended September 30, 2006.

Schedule 5.5-1



--------------------------------------------------------------------------------



 



Schedule 5.15
Existing Indebtedness

                                      Principal Amount                    
Outstanding (as         Indebtedness   Obligors   Obligees   of 11/30/2006)  
Collateral   Guaranty
Existing Bank Loan Agreement
  Company  
•  JPMorgan Chase Bank, N.A.
•  U. S. Bank National Association
•  Keybank National Association
•  Union Bank of California, N.A
•  The Huntington National Bank
•  First Tennessee Bank National Association
•  Southwest Bank Of Texas, N.A
•  Bank Of Texas, N.A
•  Texas Capital Bank, N.A
•  Wells Fargo Bank, National Association
  $ 147,240,636     None   The Company’s subsidiaries have provided guaranties
of amounts outstanding
 
                       
8.14% Senior Notes due July 7, 2007
  Company  
•  Teachers Insurance and Annuity Association of America
  $ 4,000,000     None   The Company’s subsidiaries have provided guaranties of
amounts outstanding
 
                       
7.10% Senior Notes due January 2, 2008
  Company  
•  The Travelers Insurance Company
•  The Travelers Life and Annuity Company
•  Primerica Life Insurance Company
•  Nationwide Life Insurance Company
•  Employers Life Insurance Company of Wausau
•  Ohio National Life Assurance Corporation
•  The Minnesota Mutual Life Insurance Company
  $ 8,571,428     None   The Company’s subsidiaries have provided guaranties of
amounts outstanding
 
                       
7.20% Senior Notes due August 12, 2009
  Company  
•  Teachers Insurance and Annuity Association of America
•  Minnesota Life Insurance Company
•  Farm Bureau Life Insurance Company of Michigan
•  MTL Insurance Company
•  American Fidelity Assurance Company
•  Great Western Insurance Company
•  Farm Bureau Mutual Insurance Company of Michigan
  $ 25,500,000     None   The Company’s subsidiaries have provided guaranties of
amounts outstanding

Schedule 5.15-1



--------------------------------------------------------------------------------



 



                                      Principal Amount                    
Outstanding (as         Indebtedness   Obligors   Obligees   of 11/30/2006)  
Collateral   Guaranty
 
     
•  Farm Bureau General Insurance Company of Michigan
•  The Travelers Insurance Company
               
 
                       
6.12% Senior Notes due December 28, 2015
  Company  
•  Midland National Life Insurance Company
•  North American Company for Life and Health Insurance
•  The Commerce Insurance Company
•  Equitrust Life Insurance Company
•  Farm Bureau Life Insurance Company
  $ 40,000,000     None   The Company’s subsidiaries have provided guaranties of
amounts outstanding

Schedule 5.15-2



--------------------------------------------------------------------------------



 



Schedule 10.5
Permitted Liens
     None.

Schedule 10.5-1



--------------------------------------------------------------------------------



 



EXHIBIT 1A
[FORM OF SERIES A NOTE]
CASH AMERICA INTERNATIONAL, INC.
6.09% SERIES A SENIOR NOTE DUE DECEMBER 19, 2016

          No. RA-[___]       [Date] $[___]       PPN: 14754D A@ 9

     For Value Received, the undersigned, CASH AMERICA INTERNATIONAL, INC.
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Texas, hereby promises to pay to [___], or registered
assigns, the principal sum of [___] U.S. DOLLARS (or so much thereof as shall
not have been prepaid) on December 19, 2016, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 6.09% per annum from the date hereof, payable
semiannually, on the 19th day of June and December in each year, commencing with
the June or December next succeeding the date hereof, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 8.09%
or (ii) 2% over the rate of interest publicly announced by Wells Fargo Bank,
National Association from time to time in Fort Worth, Texas as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Fort Worth, Texas or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
     This Note is one of a series of Series A Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 19, 2006 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of,

Exhibit 1A-1



--------------------------------------------------------------------------------



 



the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
     The Company will make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the Company and the holder of this Note shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

            Very truly yours,

CASH AMERICA INTERNATIONAL, INC.
      By:         Name:         Title:      

Exhibit 1A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT 1B
[FORM OF SERIES B NOTE]
CASH AMERICA INTERNATIONAL, INC.
6.21% SERIES B SENIOR NOTE DUE DECEMBER 19, 2021

      No. RB-[___]   [Date] $[___]   PPN: 14754D A# 7

     For Value Received, the undersigned, CASH AMERICA INTERNATIONAL, INC.
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Texas, hereby promises to pay to [___], or registered
assigns, the principal sum of [___] U.S. DOLLARS (or so much thereof as shall
not have been prepaid) on December 19, 2021, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 6.21% per annum from the date hereof, payable
semiannually, on the 19th day of June and December in each year, commencing with
the June or December next succeeding the date hereof, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 8.21%
or (ii) 2% over the rate of interest publicly announced by Wells Fargo Bank,
National Association from time to time in Fort Worth, Texas as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Fort Worth, Texas or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
     This Note is one of a series of Series B Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 19, 2006 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of,

Exhibit 1B-1



--------------------------------------------------------------------------------



 



the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
     The Company will make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the Company and the holder of this Note shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

            Very truly yours,

CASH AMERICA INTERNATIONAL, INC.
      By:         Name:         Title:      

Exhibit 1B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT 2
[FORM OF JOINT AND SEVERAL GUARANTY]
JOINT AND SEVERAL GUARANTY
     This Joint and Several Guaranty (this “Guaranty”) is dated as of
December 19, 2006, and is executed by each of the parties listed as a Guarantor
on the signature pages hereto (collectively, the “Guarantors”) and CASH AMERICA
INTERNATIONAL, INC., a Texas corporation (the “Company”).
WITNESSETH:
     WHEREAS, the Company is the owner, directly or indirectly, of 100% of the
outstanding capital stock or similar equity interests of each of the Guarantors
(except for directors’ qualifying shares, if any, and 9.9% of the outstanding
shares of RATI Holding, Inc.);
     WHEREAS, the Company and each of the Purchasers listed on Schedule A to the
Note Purchase Agreement (defined below) (collectively, the “Purchasers”) have
entered into a Note Purchase Agreement dated as of the date hereof (as may be
amended, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), pursuant to which the Purchasers have agreed to purchase
from the Company, and the Company has agreed to sell to the Purchasers, (i)
$35,000,000 aggregate principal amount of the Company’s senior notes designated
as “6.09% Series A Senior Notes due December 19, 2016” (as may be amended,
supplemented or otherwise modified from time to time, the “Series A Notes”) and
(ii) $25,000,000 aggregate principal amount of the Company’s senior notes
designated as “6.21% Series B Senior Notes due December 19, 2021” (as may be
amended, supplemented or otherwise modified from time to time, the “Series B
Notes” and, together with the Series A Notes, the “Notes”); and
     WHEREAS, it is a condition precedent to the obligation of the Purchasers to
purchase the Notes under the Note Purchase Agreement that the Company and each
Guarantor shall have executed and delivered this Guaranty;
     NOW, THEREFORE, in consideration of the premises and to induce the
Purchasers to purchase the Notes under the Note Purchase Agreement, the
Guarantors and the Company, intending to be legally bound, hereby agree as
follows:
ARTICLE I
DEFINITIONS AND INTERPRETATIONS
Section 1.1. Definitions.

  (a)   When used herein, the following terms shall have the following meanings:
        “Company” has the meaning specified in the introduction to this
Guaranty.

Exhibit 2-1



--------------------------------------------------------------------------------



 



     “Guaranteed Obligations” means, collectively, all obligations, liabilities
and indebtedness of every nature of the Company from time to time owing to the
Purchasers or any other holder of Notes under the Operative Documents, including
(a) all obligations of the Company under the Operative Documents to pay
principal, premium and interest in respect of the Notes, (b) all obligations of
the Company under the Operative Documents to reimburse or indemnify the
Purchasers or any other Indemnitee and (c) all obligations of the Company to pay
fees and expenses pursuant to the Operative Documents.
     “Guarantor Claims” has the meaning specified in Section 6.1 hereof.
     “Guarantors” has the meaning specified in the introduction to this
Guaranty.
     “Guaranty” means this Guaranty, as amended, supplemented or modified from
time to time.
     “Highest Lawful Rate” means the maximum nonusurious rate of interest
permitted to be charged by applicable federal or state law (whichever shall
permit the higher lawful rate, without conflict with other applicable federal or
state laws) from time to time in effect. The parties agree that, insofar as the
provisions of Chapter 306 of the Texas Finance Code are at any time applicable
to the determination of the Highest Lawful Rate, the Highest Lawful Rate shall
be the “applicable ceiling” (as such term is used in such Chapter 306) from time
to time in effect, provided that, to the extent permitted by such Chapter 306,
each holder of Notes may from time to time by notice to the Company revise the
election of such interest rate ceiling as such ceiling affects the then current
or future amounts outstanding under the Notes held by such holder.
     “Legal Requirements” means any and all (a) applicable constitutional
provisions, laws (statutory, administrative, judicial or otherwise, including
those established pursuant to common law or equity) ordinances, treaties, rules,
codes, standards and regulations (or any interpretation of any of the
foregoing), whether foreign or domestic, including, without limitation, the
Anti-Terrorism Order, the USA Patriot Act and Environmental Laws, (b) judgments,
orders, injunctions and decrees, (c) licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, and (d) contracts with
Governmental Authorities relating to compliance with the items described in (a),
(b) or (c) above.
     “Note Purchase Agreement” has the meaning specified in the recitals to this
Guaranty.
     “Notes” has the meaning specified in the recitals to this Guaranty.
     “Operative Documents” means the Note Purchase Agreement, the Notes and all
other instruments and documents now or hereafter executed and delivered by the
Company or any Guarantor pursuant to the Note Purchase Agreement or otherwise in
connection with, or as security for, the indebtedness evidenced by the Notes,
provided that this Guaranty shall not constitute an Operative Document.

Exhibit 2-2



--------------------------------------------------------------------------------



 



     “Purchasers” has the meaning specified in the recitals to this Guaranty.
     “Series A Notes” has the meaning specified in the recitals to this
Guaranty.
     “Series B Notes” has the meaning specified in the recitals to this
Guaranty.
     (b) All capitalized terms used herein which are defined in the Note
Purchase Agreement shall have the respective meanings assigned to them therein
except as otherwise provided herein or unless the context otherwise requires.
Section 1.2. Interpretation.
     (a) In this Guaranty, unless a clear contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any gender includes each other gender;
     (iii) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Guaranty as a whole and not to any particular
Article, Section or other subdivision;
     (iv) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Guaranty and the Note Purchase Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually,
provided that nothing in this clause (iv) is intended to authorize any
assignment not otherwise permitted by this Guaranty and the Note Purchase
Agreement;
     (v) reference to any Operative Document means such Operative Document as
amended, supplemented or modified from time to time in accordance with the terms
of the Note Purchase Agreement;
     (vi) reference to this Guaranty means this Guaranty as amended,
supplemented or modified from time to time in accordance with the terms hereof
and of the Note Purchase Agreement;
     (vii) reference to any Note includes any note issued pursuant to the Note
Purchase Agreement in renewal, rearrangement, reinstatement, enlargement,
amendment, modification, extension, substitution or replacement therefor;
     (viii) unless the context indicates otherwise, reference to any Article or
Section means such Article or Section hereof;
     (ix) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;

Exhibit 2-3



--------------------------------------------------------------------------------



 



          (x) with respect to the determination of any period of time, the word
“from” means “from and including” and the word “to” means “to but excluding”;
and
          (xi) reference to any Legal Requirement means such Legal Requirement
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time.
     (b) The Article and Section headings herein are for convenience only and
shall not affect the construction hereof.
     (c) No provision of this Guaranty shall be interpreted or construed against
any Person solely because that Person or its legal representative drafted such
provision.
ARTICLE II
NATURE AND SCOPE OF GUARANTY
Section 2.1. Guaranty.
     (a) Subject to Section 2.1(d) below, the Guarantors, jointly and severally,
unconditionally and irrevocably guarantee the full and prompt (i) payment in
full when due, whether by acceleration or otherwise, and at all times
thereafter, of any and all Guaranteed Obligations, including all such amounts
which would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, 11 U.S.C. §§362(a), and the
operations of Sections 502(b) and 506(b) of the United States Bankruptcy Code,
11 U.S.C. §§502(b) and §§506(b), except, in the case of any Guarantor, as such
sections are applicable in connection with a bankruptcy proceeding initiated by
or against such Guarantor and (ii) performance in full of all obligations of the
Company under the Note Purchase Agreement and the other Operative Documents.
     (b) Each Guarantor agrees that this Guaranty constitutes a guaranty of
payment when due and not of collection and waives any right to require that any
resort be had by the Purchasers, any other holder of Notes or any other Person
to any security held for payment of any of the Guaranteed Obligations or to any
balance of any account or credit on the books of the Purchasers, any other
holder of Notes or any other Person in favor of the Company or any other Person.
The guaranty provided for herein shall be a continuing guaranty and shall remain
in full force and effect until payment in full of all Guaranteed Obligations.
     (c) Each Guarantor further agrees, in furtherance of the foregoing and not
in limitation of any other right which the Purchasers, any other holder of Notes
or any other Person may have at law or in equity against such Guarantor by
virtue hereof, upon the failure of the Company to pay any of the Guaranteed
Obligations when and as the same shall become due, whether by required
prepayment, acceleration or otherwise (including amounts which would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. §§362(a), except as such section is applicable in
connection with a bankruptcy proceeding initiated by or against such Guarantor),
such Guarantor will forthwith pay, or cause to be paid, to the holders of Notes
an amount in the aggregate equal to the sum of (i) the unpaid principal amount
of such Guaranteed Obligations then due as aforesaid, (ii) accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for the
filing of a petition

Exhibit 2-4



--------------------------------------------------------------------------------



 



in bankruptcy with respect to the Company, would accrue on such Guaranteed
Obligations) and (iii) all other Guaranteed Obligations then due as aforesaid.
     (d) Anything herein or in the Note Purchase Agreement or the Notes to the
contrary notwithstanding, the liability of each Guarantor under this Guaranty
shall not, in any event, exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors and fraudulent conveyance.
Section 2.2. Guaranteed Obligations Not Reduced by Offset.
     None of the Guaranteed Obligations nor any of the liabilities and
obligations of the Guarantors to the holders of Notes hereunder shall be
reduced, discharged, terminated or released because or by reason of any existing
or future offset, claim or defense of the Company, any Guarantor or any other
Person against the holders of Notes (or any of them) or against payment of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise. Without limiting the foregoing or the
Guarantors’ liability hereunder, to the extent that the holders of Notes do not
receive payments or benefits on the Notes in the amounts and at the times
required or provided by the Operative Documents or Legal Requirements, the
Guarantors, jointly and severally, shall be absolutely liable to make such
payments to (and confer such benefits on) the holders of Notes, on a timely
basis.
Section 2.3. Irrevocability of Guaranty.
     This Guaranty is intended to be an irrevocable, absolute, continuing
guaranty of payment and is not a guaranty of collection. This Guaranty may not
be revoked by any Guarantor or the Company.
Section 2.4. Payment by the Guarantors.
     If all or any part of the Guaranteed Obligations shall not be punctually
paid when due, whether at maturity or earlier by acceleration or otherwise, the
Guarantors shall, immediately upon demand by the Purchasers or any holder of
Notes, whether individually or collectively, and without presentment, protest,
notice of protest, notice of nonpayment, notice of intention to accelerate or
acceleration or any other notice whatsoever, jointly and severally pay the
amount due on the Guaranteed Obligations to the holders of Notes. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand(s)
shall be deemed made, given and received in accordance with Section 7.2 hereof.
Section 2.5. Payment of Expenses.
     In the event any Guarantor should breach or fail to timely perform any
provisions of this Guaranty, the Guarantors shall, immediately upon demand by
the holders of Notes, jointly and severally pay all costs and expenses
(including court costs and reasonable attorneys’ fees)incurred by the holders of
Notes (or any of them) in the enforcement hereof or the preservation

Exhibit 2-5



--------------------------------------------------------------------------------



 



of such holders’ rights hereunder. The covenant contained in this Section 2.5
shall survive the payment of the Guaranteed Obligations.
Section 2.6. No Duty to Pursue Others.
     (a) It shall not be necessary for the holders of Notes (and each Guarantor
hereby waives any rights which such Guarantor may have to require the holders of
Notes), in order to enforce payment by such Guarantor hereunder, first to
(i) institute suit or exhaust their remedies against the Company, any other
Guarantor or any other Person, (ii) enforce such holders’ rights against any
security which shall ever have been given to secure the Guaranteed Obligations,
(iii) enforce such holders’ rights against any other Guarantors, (iv) join the
Company, any other Guarantor or any others liable on the Guaranteed Obligations
in any action seeking to enforce this Guaranty, (v) exhaust any remedies
available to the holders of Notes against any security which shall ever have
been given to secure the Guaranteed Obligations or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations.
     (b) The holders of Notes shall not be required to mitigate damages or take
any other action to reduce, collect or enforce the Guaranteed Obligations.
     (c) Each Guarantor expressly waives each and every right to which it may be
entitled by virtue of any suretyship law, including any rights pursuant to
Rule 31 of the Texas Rules of Civil Procedure, Section 17.001 of the Civil
Practice and Remedies Code of Texas, and Chapter 34 of the Texas Business and
Commerce Code.
Section 2.7. Complete Waiver of Subrogation.
     (a) Subject to the provisions of the Subrogation and Contribution
Agreement, notwithstanding any payment or payments made hereunder or any set-off
or application by any holder of Notes of any security or of any credits or
claims, no Guarantor will assert or exercise any rights of any holder of Notes
or of such Guarantor against the Company to recover the amount of any payment
made by such Guarantor to any holder of Notes hereunder by way of any claim,
remedy or subrogation, reimbursement, exoneration, contribution, indemnity,
participation or otherwise arising by contract, by statute, under common law or
otherwise, and no Guarantor shall have any right of recourse to or any claim
against assets or property of the Company, whether or not the obligations of the
Company have been satisfied.
     (b) Subject to the provisions of the Subrogation and Contribution
Agreement, each Guarantor hereby expressly waives any claim, right or remedy
which such Guarantor may now have or hereafter acquire against the Company or
any other Guarantor that arises under this Guaranty or any Operative Document or
from the performance by any Guarantor of the guaranty hereunder, including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any holder of
Notes against the Company or any Guarantor, or any security that any holder of
Notes now has or hereafter acquires, whether or not such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise.
     (c) Subject to the provisions of the Subrogation and Contribution
Agreement, each Guarantor agrees not to seek contribution or indemnity or other
recourse from any other

Exhibit 2-6



--------------------------------------------------------------------------------



 



Guarantor or other Person. If any amount shall nevertheless be paid to any
Guarantor by the Company or another Guarantor prior to payment in full of the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
the holders of Notes and shall forthwith be paid to the holders of Notes to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any federal or state law.
Section 2.8. Waiver of Notices, etc.
     The Guarantors consent and agree to the provisions of the Operative
Documents and hereby waive notice of (a) any loans made by the Purchasers or any
other holder of Notes to the Company, (b) acceptance of this Guaranty, (c) any
amendment or extension of the Notes or the other Operative Documents or of any
other instrument or document pertaining to all or any part of the Guaranteed
Obligations, (d) the execution and delivery by the Company and any holder of
Notes of any other agreement or of the Company’s execution and delivery of any
promissory notes or other documents in connection therewith, (e) the occurrence
of any breach by the Company or of any Event of Default, (f) any transfer or
disposition by a holder of Notes of the Guaranteed Obligations or any part
thereof, (g) any sale or foreclosure (or posting or advertising for sale or
foreclosure) of the collateral, if any shall at any time exist, for the
Guaranteed Obligations, (h) protest, presentment, demand for payment and proof
of nonpayment, (i) notice of dishonor or nonpayment, notice of intent to
accelerate, notice of acceleration, notice of default by the Company or any
other Person and all other notices whatsoever, (j) any requirement that any
Person proceed against the Company or any security for, or any other Person
primarily or secondarily obligated with respect to, any of the Guaranteed
Obligations, or exercise any other right or remedy against the Company or any
other Person, (k) any right to require marshaling of assets and liabilities,
(1) all diligence in collection or protection of or realization upon the
Guaranteed Obligations or any thereof, or any obligation hereunder, or any
guarantee of the foregoing and (m) any other action at any time taken or omitted
by or on behalf of the Purchasers or any other holder of Notes pursuant to or in
connection with the Note Purchase Agreement or the Notes.
Section 2.9. Effect of Bankruptcy, Other Matters.
     If, pursuant to any insolvency, bankruptcy, reorganization, receivership or
other debtor relief law, or any judgment, order or decision thereunder, or for
any other reason, (a) any holder of Notes must rescind, return or restore any
payment, or any part thereof, received by or for the benefit of such holder of
Notes in satisfaction (in whole or in part) of the Guaranteed Obligations, as
set forth herein, then (i) any prior release or discharge from the terms of this
Guaranty given to the Guarantors (or any of them) by the holders of Notes shall
be without effect notwithstanding such payment or the application thereof and
(ii) this Guaranty shall remain in full force and effect or shall be reinstated,
as the case may be, as to such Guaranteed Obligations, all as though such
payment had not been made, (b) the Company shall cease to be liable to the
holders of Notes for any of the Guaranteed Obligations (other than by reason of
the indefeasible payment in full thereof by the Company), then the obligations
of the Guarantors under this Guaranty shall remain in full force and effect. It
is the intention of the Purchasers, the other holders of Notes and the
Guarantors that the Guarantors’ obligations hereunder shall not be

Exhibit 2-7



--------------------------------------------------------------------------------



 



discharged except by the Guarantors’ performance of such obligations and then
only to the extent of such performance. Without limiting the generality of the
foregoing, it is the intention of the Purchasers, the other holders of Notes and
the Guarantors that the filing of any bankruptcy or similar proceeding by or
against the Company, any Guarantor or any other Person obligated on any portion
of the Guaranteed Obligations shall not affect the obligations of the Guarantors
or the remaining Guarantors, as the case may be, under this Guaranty or the
rights of the holders of Notes under this Guaranty, including the right or
ability of the holders of Notes, whether individually or collectively, to pursue
or institute suit against the Guarantors (or any of them) for the entire
Guaranteed Obligations.
ARTICLE III
ADDITIONAL EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING THE GUARANTORS’ OBLIGATIONS
     (a) The obligations of each Guarantor hereunder are absolute and
unconditional.
     (b) Each Guarantor agrees that such Guarantor’s obligations under this
Guaranty shall not be released, terminated, discharged, diminished, impaired,
reduced, suspended or otherwise affected by, and otherwise shall remain in full
force and effect regardless of, any of the following:
          (1) any renewal, extension, increase, modification, alteration,
expiration, cancellation, waiver or rearrangement of all or any part of the
Guaranteed Obligations, or of any of the Operative Documents or any other
agreement or other document, instrument, contract or understanding pertaining to
the Guaranteed Obligations;
          (2) any adjustment, indulgence, forbearance or compromise that might
be granted or given by the Purchasers or any other holder of Notes to the
Company or any Guarantor;
          (3) the insolvency, bankruptcy, arrangement, adjustment, composition,
structure, liquidation, disability, dissolution or lack of power of the Company,
any Guarantor or any other Person at any time primarily or secondarily liable
for the payment of all or part of the Guaranteed Obligations;
          (4) any dissolution or reorganization of the Company or any Guarantor,
or any sale, lease or transfer of any or all of the assets of the Company or any
Guarantor, or any changes in name, business, location, composition, structure,
management, ownership or control (whether by accession, secession, cessation,
dissolution or transfer of assets) of the Company or any Guarantor;
          (5) the irregularity, invalidity, illegality or unenforceability of
all or any part of the Guaranteed Obligations or any Operative Document for any
reason whatsoever, including the fact that (i) the Guaranteed Obligations, or
any part thereof, exceeds the amount permitted by law, (ii) the act of creating
the Guaranteed Obligations or any part thereof is ultra vires, (iii) the Persons
executing the Notes or other Operative Documents acted in excess of their
authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) the Company has valid defenses, claims or offsets (whether at law, in

Exhibit 2-8



--------------------------------------------------------------------------------



 



equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from the Company, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any Operative Document) is illegal, uncollectible or
unenforceable or (vii) the Operative Documents or any other documents or
instruments pertaining to the Guaranteed Obligations have been forged or
otherwise are irregular or not genuine or authentic;
     (6) any full or partial compromise, settlement or release of the liability
of the Company on the Guaranteed Obligations or any part thereof, or of any
Guarantor or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof, it being recognized, acknowledged and agreed by each Guarantor that
(i) such Guarantor may be required to pay the Guaranteed Obligations in full
without assistance or support of any other Person and (ii) such Guarantor has
not been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any other Person will be liable to pay
or perform the Guaranteed Obligations or that the Purchasers or any other holder
of Notes will look to any other Person to perform the Guaranteed Obligations;
     (7) the taking or accepting of any security, collateral or other guaranty,
or other assurance of payment, for all or any part of the Guaranteed
Obligations;
     (8) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;
     (9) the failure of any holder of Notes or any other Person to exercise
diligence or reasonable care or to act, fail to act or comply with any duty in
the administration, preservation, protection, enforcement, sale, application,
disposal or other handling or treatment of all or any part of the Guaranteed
Obligations or any collateral, property or security at any time securing any
portion thereof, including the failure to conduct any foreclosure or other
remedy fairly or in such a way so as to obtain the best possible price or a
favorable price or otherwise act or fail to act;
     (10) the fact that any collateral, security or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations shall not be properly perfected or created or shall prove
to be unenforceable or subordinate to any other Lien, it being recognized and
agreed by the Guarantors that the Guarantors are not entering into this Guaranty
in reliance on, or in contemplation of the existence, benefits, validity,
enforceability, collectibility or value of, any collateral for the Guaranteed
Obligations;
     (11) the reorganization, merger or consolidation of the Company or any
Guarantor into or with any other Person, or the reorganization or cessation of
existence of the Company, any Guarantor or any other Person;

Exhibit 2-9



--------------------------------------------------------------------------------



 



     (12) any payment by the Company to any holder of Notes is held to
constitute a preference under bankruptcy laws, or for any reason any holder of
Notes is required to refund such payment or pay such amount to the Company or
any other Person;
     (13) any assignment or other transfer by any holder of Notes of any part of
the Guaranteed Obligations or any collateral, property or security at any time
securing any portion thereof, and, in the event of such assignment or transfer
of the Guaranteed Obligations, then all indebtedness owed by the Company to an
assignee or transferee of such holder of Notes shall be part of the Guaranteed
Obligations;
     (14) any default, misrepresentation, negligence, misconduct, delay,
omission or other action or inaction of any kind by (i) the Company, (ii) any
holder of Notes, (iii) any Guarantor or (iv) any Affiliate, employee, officer,
director or agent of the Company or any Guarantor, whether under or in
connection with this Guaranty or any of the Operative Documents;
     (15) any dispute, set-off, counterclaim or other defense or right such
Guarantor, the Company or any other Person may have at any time against the
holders of Notes (or any of them) or any other Person;
     (16) any change in the relationship between the Company and such Guarantor
or in the relationship between the Company and any other Person;
     (17) any present or future Legal Requirement (whether in right or in fact
the holders of Notes shall have consented thereto) purporting to reduce, amend,
restructure or otherwise affect any of the Guaranteed Obligations or to vary the
terms of payment thereof;
     (18) any action by the Company or any other Person as contemplated by this
Guaranty or by any Operative Document and any other action taken or omitted to
be taken with respect to the Operative Documents, the Guaranteed Obligations, or
any security and collateral therefor, whether or not such action or omission
prejudices the Company or any Guarantor or increases the likelihood or risk that
any Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof;
     (19) any circumstance whatsoever which might constitute a legal or
equitable discharge or defense of the Guarantors (or any of them), including
failure of consideration, fraud by or affecting any Person, usury, forgery,
breach of warranty and failure to satisfy any Legal Requirement; and
     (20) any other cause or circumstance, whether foreseen or unforeseen and
whether similar or dissimilar to any of the foregoing;
     it being the unambiguous and unequivocal intention of the Guarantors that
the Guarantors shall be obligated, jointly and severally, to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Guaranteed Obligations.

Exhibit 2-10



--------------------------------------------------------------------------------



 



     (c) Each Guarantor hereby (i) consents and agrees to each of the
circumstances, events, actions or omissions described or referred to in the
foregoing paragraph (a) and (ii) waives any common law, equitable, statutory or
other rights (including any right to notice) which such Guarantor might
otherwise have as a result of or in connection with any of the occurrence or
happening of any of such circumstances, events, actions or omissions.
ARTICLE IV
ADDITIONAL CONSENTS AND AGREEMENTS OF THE GUARANTORS
REGARDING THE GUARANTEED OBLIGATIONS
     The Guarantors consent and agree that the holders of Notes (or any of them)
may, from time to time, in their (or its) sole discretion and without notice to
the Company or the Guarantors (or any of them), take any or all of the following
actions:
     (a) retain or obtain the primary or secondary obligation of any Person or
Persons, in addition to the Guarantors, with respect to any or all of the
Guaranteed Obligations;
     (b) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Guaranteed Obligations or any
security or guaranty therefor or any liability incurred directly or indirectly
in respect thereof;
     (c) release, settle or compromise (i) any of the Guaranteed Obligations,
(ii) any security or guaranty for all or part of the Guaranteed Obligations
(including the guaranty provided for herein) or any liability (including any of
those hereunder) of any nature of any Person with respect to any of the
Guaranteed Obligations;
     (d) exercise or refrain from exercising any rights against the Company or
any other Person or otherwise act or refrain from acting;
     (e) sell, exchange, release, surrender, realize upon or otherwise deal with
in any manner and in any order (i) any property by whomsoever at any time
pledged or mortgaged to secure, or however securing, the Guaranteed Obligations
or any liabilities (including any of those hereunder) incurred, or guarantees
made, directly or indirectly in respect thereof or hereof and/or (ii) any offset
against such property;
     (f) apply any sums by whomsoever paid or howsoever realized to any
obligations (including the Guaranteed Obligations) of the Company to the holders
of Notes (or any of them) regardless of what obligations of the Company
(including the Guaranteed Obligations) remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, any of the Operative Documents, or otherwise amend, modify or supplement
any of the Operative Documents;
     (h) resort to the Guarantors (or any of them) for payment of any of the
Guaranteed Obligations, whether or not the holders of Notes (or any of them)
shall have proceeded against any other Person primarily or secondarily obligated
with respect to any of the Guaranteed Obligations or against any security for
any of the Guaranteed Obligations;

Exhibit 2-11



--------------------------------------------------------------------------------



 



     (i) act or fail to act in any manner referred to in this Guaranty or any of
the Operative Documents which may deprive the Guarantors (or any of them) of any
right to subrogation against the Company to recover the full indemnity for any
payments made pursuant to the guaranty provided herein;
     (j) acquire, protect, perfect or maintain perfection of any Lien in any
collateral intended to secure any part of the Guaranteed Obligations;
     (k) fail to notify, or timely notify, the Guarantors (or any of them) of
any default, event of default or similar event under any of the Operative
Documents; and
     (l) receive and/or apply any proceeds, credits or recoveries from any
source, including any proceeds, credits or amounts realized from the exercise of
any rights, remedies, powers or privileges under the Operative Documents, by law
or otherwise.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Guarantor represents and warrants to the Purchasers and all other
holders of Notes that:
Section 5.1. Benefit
     Such Guarantor has received, or will receive, direct or indirect benefit
from the making of this Guaranty and guaranteeing the Guaranteed Obligations
pursuant hereto.
Section 5.2. Familiarity and Reliance
     (a) Such Guarantor has received true and accurate copies of, and is
familiar with, the Operative Documents. Such Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Company and is aware that no collateral will secure the payment of the
Guaranteed Obligations; however, such Guarantor is not relying on such financial
condition as an inducement to enter into this Guaranty.
     (b) Such Guarantor now has and will continue to have independent means of
obtaining information concerning the affairs, financial condition and business
of the Company. Such Guarantor understands that neither the Purchasers nor any
other holder of Notes will have any duty or responsibility to provide such
Guarantor any credit or other information concerning the affairs, financial
condition or business of the Company which may come into their possession.
Section 5.3. No Representation by the Purchasers
     Neither the Purchasers nor any other Person has made any representation,
warranty or statement to such Guarantor in order to induce such Guarantor to
execute this Guaranty.

Exhibit 2-12



--------------------------------------------------------------------------------



 



Section 5.4. The Guarantor’s Financial Condition
     As of the date hereof, and after the consummation of the transactions
described in the Operative Documents, such Guarantor is, and will be, solvent,
and has and will have assets which, fairly valued, exceed its obligations,
liabilities and debts.
Section 5.5. Directors’ Determination of Benefit
     The Board of Directors of such Guarantor or the general partner of such
Guarantor, as the case may be, acting pursuant to a duly called and constituted
meeting, after proper notice, or pursuant to a valid unanimous consent, has
determined that this Guaranty directly or indirectly benefits such Guarantor and
is in the best interests of such Guarantor.
Section 5.6. Legality
     The execution, delivery and performance by such Guarantor of this Guaranty
and the consummation of the transactions contemplated hereunder have been duly
authorized by all necessary corporate or partnership action on the part of such
Guarantor. This Guaranty constitutes a legal, valid and binding obligation of
such Guarantor, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditor’s rights.
Section 5.7. Organization and Good Standing.
     Each Guarantor:
     (a) is, and will continue to be, a corporation, a limited partnership, a
limited liability company or a private limited company, as the case may be, duly
organized and validly existing in good standing under the laws of the
jurisdiction shown after its name in the introduction to this Guaranty;
     (b) is duly qualified or registered and is in good standing as a foreign
corporation, foreign limited partnership or foreign limited liability company,
as the case may be, in each jurisdiction in which the nature of such
qualification or registration is necessary and in which the failure to so
qualify or register could reasonably be expected to have a Material Adverse
Effect; and
     (c) possesses all requisite authority, power and licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, necessary to own its
assets, to conduct its business and to execute and deliver and comply with the
terms of this Guaranty.
Section 5.8. Confirmation of Representations in Note Purchase Agreement
     All of the representations made by the Company with respect to such
Guarantor in Article 5 of the Note Purchase Agreement are true and correct.

Exhibit 2-13



--------------------------------------------------------------------------------



 



Section 5.9. Survival
     All representations and warranties made by the Guarantors herein, including
the representations made pursuant to Section 5.8, shall survive the execution
and delivery hereof.
ARTICLE VI
SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 6.1. Subordination of All Guarantor Claims
     As used herein, the term “Guarantor Claims” shall mean all debts,
liabilities and claims of the Company to one or more of the Guarantors or of any
Guarantor to one or more other Guarantors, in each case whether such debts,
liabilities and claims now exist or are hereafter incurred or arise, or whether
the obligations of the Company or such Guarantor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts, liabilities or claims be evidenced by note, contract,
open account, or otherwise, and irrespective of the Person or Persons in whose
favor such debts, liabilities or claims may, at their inception, have been, or
may hereafter be created, and irrespective of the manner in which they have been
or may hereafter be acquired. Until the Guaranteed Obligations shall be paid and
satisfied in full and the Guarantors shall have performed all of their
obligations hereunder, no Guarantor shall demand, receive or collect, directly
or indirectly, from the Company or any other Person (including another
Guarantor) any amount upon the Guarantor Claims; provided, however, that, prior
to the occurrence of an Event of Default, the Company and each Guarantor may, in
the ordinary course of business, repay loans which the Company or such Guarantor
has received from any other Guarantor in accordance with the Note Purchase
Agreement.
Section 6.2. Claims in Bankruptcy
     In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief, or other insolvency proceedings involving the Company or any
Guarantor as debtor, each holder of Notes shall have the right to prove its
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable to such holder of Notes upon Guarantor
Claims. The Guarantors hereby assign such dividends and payments to the holders
of Notes.
Section 6.3. Payments Held in Trust
     In the event that, notwithstanding Sections 6.1 and 6.2 above, any
Guarantor should receive any funds, payments, claims or distributions which are
prohibited by such Sections, such Guarantor agrees (i) to hold in trust for the
holders of Notes, in kind, all funds, payments, claims or distributions so
received, (ii) that such Guarantor shall have absolutely no dominion over such
funds, payments, claims or distributions so received except to pay them promptly
to the holders of Notes and (iii) promptly to pay the same to the holders of
Notes.
Section 6.4. Liens Subordinate
     Each Guarantor agrees that any Liens upon the Company’s assets or upon
assets of any Guarantor securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to the Liens, if any, upon the Company’s assets
or such Guarantor’s assets securing

Exhibit 2-14



--------------------------------------------------------------------------------



 



payment of the Guaranteed Obligations, regardless of whether such Liens in favor
of the Guarantors or the holders of Notes presently exist or are hereafter
created or attached. Without the prior written consent of the holders of Notes,
no Guarantor shall (a) exercise or enforce any creditor’s right it may have
against the Company or any other Guarantor or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Liens upon the assets of the Company or any other
Guarantor held by, or for the benefit of, such Guarantor.
Section 6.5. Notation of Records
     All promissory notes, accounts receivable ledgers or other evidences of the
Guarantor Claims accepted by or held by, or for the benefit of, any Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.
ARTICLE VII
MISCELLANEOUS
Section 7.1. Waiver and Amendment
     (a) No failure to exercise, and no delay in exercising, on the part of any
holder of Notes, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of the holders
of Notes hereunder shall be in addition to all other rights provided by law or
by the Operative Documents. No modification or waiver of any provision of this
Guaranty, nor consent to departure therefrom, shall be effective unless in
writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand.
     (b) This Guaranty may be changed, amended, waived or terminated only by an
instrument in writing executed by the Company, the Guarantors and the holders of
Notes.
Section 7.2. Notices
     (a) All written communications provided for hereunder shall be sent by
first class mail or nationwide overnight delivery service (with charges prepaid)
and (i) if to the Company, addressed to it at 1600 West 7th Street, Fort Worth,
Texas 76102-2599, Attention: President, or at such other address as the Company
shall have specified to each holder of Notes in writing, (ii) if to any
Guarantor, addressed to it in care of the Company at the address specified above
or at such other address as such Guarantor shall have specified to each holder
of Notes in writing, (iii) if to the Purchasers, addressed to it at the address
specified for such communications in Schedule A to the Note Purchase Agreement,
or at such other address as such Purchaser shall have specified to the
Guarantors in writing and (iv) if to any other holder of Notes, addressed to
such other holder at such address as such other holder shall have specified to
the Guarantors in writing or, if such other holder shall not have so specified
an address to the Guarantors, then addressed to such other holder in care of the
last holder of such Note which shall have so specified an

Exhibit 2-15



--------------------------------------------------------------------------------



 



address to the Guarantors; provided, however, that any such communication to the
Guarantors may also, at the option of the holders of Notes, be delivered by any
other means either to the Guarantors in care of the Company at its address
specified above or to any Responsible Officer.
     (b) Any party may change its address for purposes of this Guaranty by
giving notice of such change to the other party pursuant to this Section 7.2.
Section 7.3. Governing Law
     THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES AND THE HOLDERS OF NOTES SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.
Section 7.4. Invalid Provisions
     If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.
Section 7.5. Entirety
     This Guaranty embodies the entire agreement between the parties and the
holders of Notes relating to the subject matter hereof and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof.
Section 7.6. Reproduction of Documents
     This Guaranty, the Operative Documents and all documents relating hereto
and thereto, including (a) consents, waivers and notifications which may
hereafter be executed, (b) documents received by any holder of Notes at the
Closing and (c) financial statements, certificates and other information
previously or hereafter furnished to any holder of Notes, may be reproduced by
such holder or any Guarantor by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and any original
document so reproduced may be destroyed. The Company and each Guarantor agrees
and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
Section 7.7. Submission to Jurisdiction

Exhibit 2-16



--------------------------------------------------------------------------------



 



     EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK, NEW YORK OVER ANY ACTION OR
PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR UNDER ANY
OPERATIVE DOCUMENT OR (B) ARISING FROM OR RELATING TO ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS GUARANTY OR THE OPERATIVE DOCUMENTS, AND EACH
GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT.
EACH GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
GUARANTOR AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 7.2, SUCH SERVICE TO
BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. EACH SUCH SERVICE IS HEREBY
ACKNOWLEDGED BY EACH GUARANTOR TO BE SUFFICIENT, EFFECTIVE AND BINDING SERVICE
IN EVERY RESPECT. IF ANY AGENT APPOINTED BY ANY GUARANTOR REFUSES TO ACCEPT
SERVICE, SUCH GUARANTOR HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL
CONSTITUTE SUFFICIENT NOTICE. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM OR VENUE TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. EACH
GUARANTOR HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECTION 7.7
SHALL AFFECT THE RIGHT OF ANY HOLDER OF NOTES OR THE RIGHT OF ANY OTHER PERSON
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR THE
RIGHT OF ANY HOLDER OR THE RIGHT OF ANY OTHER PERSON TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY GUARANTOR OR THE PROPERTY OF ANY GUARANTOR IN THE COURTS
OF ANY OTHER APPROPRIATE JURISDICTION IF SUCH COURT CAN PROPERLY ASSERT
JURISDICTION OVER THE SUBJECT MATTER OF SUCH ACTION OR PROCEEDING.
Section 7.8. Transfer of Guaranteed Obligations
     The Purchasers and each other holder of Notes may, from time to time,
without notice to the Guarantors (or any of them), assign or transfer all or a
part of the Guaranteed Obligations or any interest therein, and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Guaranteed Obligations shall be and remain Guaranteed Obligations
for purposes of this Guaranty, and each and every immediate and successive
assignee or transferee of any of the Guaranteed Obligations or of any interest
therein shall, to the extent of the interest of such assignee or transferee in
the Guaranteed Obligations, be entitled to the benefit of this Guaranty to the
same extent as if such assignee or transferee were the Purchasers or such other
holder of Notes, as the case may be.

Exhibit 2-17



--------------------------------------------------------------------------------



 



Section 7.9. Parties Bound; Assignment.
     This Guaranty shall be binding upon the Guarantors, the Company and their
respective successors, assigns and legal representatives and shall inure to the
benefit of, and be enforceable by, the Purchasers, all other holders of Notes
and their respective successors, assigns and legal representatives; provided,
however, that no Guarantor may, without the prior written consent of the holders
of Notes, assign any of its rights, powers, duties or obligations hereunder.
Section 7.10. Multiple Counterparts.
     This Guaranty may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement, and any of the
parties hereto may execute this Guaranty by signing any such counterpart.
Section 7.11. Rights and Remedies.
     If any Guarantor becomes liable for any indebtedness owing by the Company
to the holders of Notes, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of the holders of Notes hereunder shall be cumulative of any and
all other rights such holders may ever have against such Guarantor. The exercise
by any holder of Notes of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
Section 7.12. Relation to Note Purchase Agreement
     This Guaranty has been executed and delivered pursuant to, and is subject
to certain terms and conditions set forth in, the Note Purchase Agreement, and
is the Guaranty referred to therein.
Section 7.13. Payments
     All payments payable or to be payable pursuant to this Guaranty shall be
payable in immediately available funds and in such coin or currency of the
United States of America that, at the time of payment, is legal tender for the
payment of public and private debts in the United States of America and shall be
made by electronic funds transfer to such bank and/or account in the continental
United States for the account of the payee as from time to time the payee shall
have directed to the payor in writing, or, if no such direction shall have been
given by the Purchasers, in the manner and at the address set forth in
Schedule A to the Note Purchase Agreement or, if no such direction shall have
been given by any other holder of Notes, by check of the payor payable to the
order of such holder and mailed to such holder in the manner and at the address
set forth in Section 7.2 hereof.
Section 7.14. Interest
     (a) Any amounts due under this Guaranty which are not paid when due shall
bear interest until paid at the rate per annum equal to the Default Rate.

Exhibit 2-18



--------------------------------------------------------------------------------



 



     (b) The foregoing paragraph (a) is expressly limited so that in no event
whatsoever shall the amount paid, or otherwise agreed to be paid, thereunder by
any Guarantor to any holder of Notes for the use, forbearance or detention of
money exceed that amount of money which would cause the effective rate of
interest to exceed the Highest Lawful Rate, and all amounts owed by any
Guarantor under such paragraph (a) shall be held to be subject to reduction to
the effect that such amounts so paid or agreed to be paid by such Guarantor
which are for the use, forbearance or detention of money shall in no event
exceed that amount of money which would cause the effective rate of interest to
exceed the Highest Lawful Rate.
     (c) Anything in this Section 7.14 to the contrary notwithstanding, no
Guarantor shall ever be required by this Section 7.14 to pay unearned interest
or ever be required by this Section 7.14 to pay interest at a rate in excess of
the Highest Lawful Rate, and if the effective rate of interest which would
otherwise be payable by such Guarantor under this Section 7.14 would exceed the
Highest Lawful Rate, or if any holder of Notes shall receive any unearned
interest from such Guarantor under this Section 7.14 or shall receive monies
from such Guarantor under this Section 7.14 that are deemed to constitute
interest which would increase the effective rate of interest payable by such
Guarantor under this Section 7.14 to a rate in excess of the Highest Lawful
Rate, then (i) the amount of interest which would otherwise be payable by such
Guarantor under this Section 7.14 shall be reduced to the amount allowed under
applicable law and (ii) any unearned interest paid by such Guarantor under this
Section 7.14 or any interest paid by such Guarantor under this Section 7.14 in
excess of the Highest Lawful Rate shall be in the first instance credited on the
principal of the Guaranteed Obligations with the excess thereof, if any,
refunded to such Guarantor.
     (d) It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by any
holder of Notes under this Section 7.14 which are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate shall be made, to
the extent permitted by usury laws applicable to this Guaranty (now or hereafter
enacted), by amortizing, prorating and spreading in equal parts during the
period of the full stated term of this Guaranty all interest at any time
contracted for, charged or received by such holder of Notes under this
Section 7.14.
     (e) If, at any time and from time to time, (i) the amount of interest
payable under this Section 7.14 by any Guarantor to any holder of Notes on any
date shall be computed at the Highest Lawful Rate and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such holder would be less than the Highest Lawful Rate, then the amount of
interest payable by such Guarantor to such holder under this Section 7.14 in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate until the total amount of interest payable
by such Guarantor to such holder shall equal the total amount of interest which
would have been payable to such holder by such Guarantor if the total amount of
interest had been computed without giving effect to this Section 7.14.
Section 7.15. Judgment Currency
     (a) The obligation of each Guarantor hereunder to make payments to any
holder of Notes in U.S. Dollars shall not be discharged or satisfied by any
tender or recovery pursuant to

Exhibit 2-19



--------------------------------------------------------------------------------



 



any judgment expressed in or converted into any currency other than U.S.
Dollars, except to the extent that such tender or recovery results in the
effective receipt by such holder of the full amount of U.S. Dollars expressed to
be payable to such holder under this Guaranty. If for the purpose of obtaining
or enforcing judgment against any Guarantor in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than U.S.
Dollars (such other currency being referred to in this Section 7.15 as the
“Judgment Currency”) an amount due in U.S. Dollars, the conversion shall be
made, at the Dollar Equivalent, as of the Business Day immediately preceding the
day on which the judgment is given (such Business Day being referred to in this
Section 7.15 as the “Judgment Currency Conversion Date”). For purposes of this
Section 7.15, the term “Dollar Equivalent” shall mean, with respect to any
monetary amount in a currency other than U.S. Dollars, at any time for the
determination thereof, the amount of U.S. Dollars obtained by converting such
foreign currency involved in such computation into U.S. Dollars at the spot rate
for the purchase of U.S. Dollars with the applicable foreign currency as quoted
to such holder of Notes by a nationally recognized commercial bank or investment
bank, which is not affiliated with such holder of Notes, at approximately
10:00 A.M. (New York City time) on the date of determination thereof specified
herein.
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment by the relevant
Guarantor of the amount due, such Guarantor covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of U.S. Dollars which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
     (c) For purposes of determining the Dollar Equivalent for this
Section 7.15, such amounts shall include any premium and costs payable in
connection with the purchase of the U.S. Dollars.
Section 7.16. Performance of Covenants, etc
     Each Guarantor agrees, as an independent undertaking with the Purchasers
and the other holders of Notes, to perform the covenants applicable to it
contained in Article 9 and Article 10 of the Note Purchase Agreement. Neither
the Company nor any Guarantor shall undertake any course of action inconsistent
with the provisions or intent of this Guaranty or any of the Operative
Documents. The Company and each Guarantor will promptly do all acts and things
and take all such measures as may be necessary or appropriate, or as the
Required Holders may reasonably request, to comply as soon as practicable with
the terms, conditions and provisions of this Guaranty.
[Remainder of page intentionally left blank. Next page is signature page.]

Exhibit 2-20



--------------------------------------------------------------------------------



 



EXECUTED as of the day and year first above written.

                  COMPANY    
 
                CASH AMERICA INTERNATIONAL, INC.
 
           
 
  By        
 
                Name:         Title:    
 
           
 
  GUARANTORS    
 
                CASH AMERICA NET HOLDINGS, LLC
 
           
 
  By        
 
                Name:         Title:    
 
                CASH AMERICA, INC. OF COLORADO
 
           
 
  By        
 
                Name:         Title:    

Exhibit 2-21



--------------------------------------------------------------------------------



 



              BRONCO PAWN & GUN, INC.     CASH AMERICA ADVANCE, INC.     CASH
AMERICA FINANCIAL SERVICES, INC.     CASH AMERICA FRANCHISING, INC.     CASH
AMERICA HOLDING, INC.     CASH AMERICA, INC.     CASH AMERICA, INC. OF ALABAMA  
  CASH AMERICA, INC. OF ALASKA     CASH AMERICA, INC. OF ILLINOIS     CASH
AMERICA, INC. OF INDIANA     CASH AMERICA, INC. OF KENTUCKY     CASH AMERICA,
INC. OF LOUISIANA     CASH AMERICA, INC. OF NEVADA     CASH AMERICA, INC. OF
NORTH CAROLINA     CASH AMERICA, INC. OF OKLAHOMA     CASH AMERICA, INC. OF
SOUTH CAROLINA     CASH AMERICA, INC. OF TENNESSEE     CASH AMERICA, INC. OF
UTAH     CASH AMERICA, INC. OF VIRGINIA     CASH AMERICA MANAGEMENT L.P.,    
     by its general partner, CASH AMERICA HOLDING, INC.     CASH AMERICA OF
MISSOURI, INC.     CASH AMERICA PAWN L.P.,          by its general partner, CASH
AMERICA HOLDING, INC.     CASH AMERICA PAWN, INC. OF OHIO     CASHLAND FINANCIAL
SERVICES, INC.     DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.     EXPRESS CASH
INTERNATIONAL CORPORATION     FLORIDA CASH AMERICA, INC.     GEORGIA CASH
AMERICA, INC.     GAMECOCK PAWN & GUN, INC.     HORNET PAWN & GUN, INC.    
LONGHORN PAWN AND GUN, INC.     MR. PAYROLL CORPORATION     RATI HOLDING, INC.  
  TIGER PAWN & GUN, INC.     UPTOWN CITY PAWNERS, INC.     VINCENT’S JEWELERS
AND LOAN, INC.
 
       
 
  By    
 
  Name:  
 
 
 
  Title:    

Exhibit 2-22



--------------------------------------------------------------------------------



 



                  CASH AMERICA NET OF ALABAMA, LLC         CASH AMERICA NET OF
ALASKA, LLC         CASH AMERICA NET OF ARIZONA, LLC         CASH AMERICA NET OF
CALIFORNIA, LLC         CASH AMERICA NET OF COLORADO, LLC         CASH AMERICA
NET OF DELAWARE, LLC         CASH AMERICA NET OF FLORIDA, LLC         CASH
AMERICA NET OF HAWAII, LLC         CASH AMERICA NET OF IDAHO, LLC         CASH
AMERICA NET OF ILLINOIS, LLC         CASH AMERICA NET OF INDIANA, LLC        
CASH AMERICA NET OF IOWA, LLC         CASH AMERICA NET OF KANSAS, LLC        
CASH AMERICA NET OF LOUISIANA, LLC         CASH AMERICA NET OF MICHIGAN, LLC    
    CASH AMERICA NET OF MINNESOTA, LLC         CASH AMERICA NET OF MISSOURI, LLC
        CASH AMERICA NET OF MONTANA, LLC         CASH AMERICA NET OF NEBRASKA,
LLC         CASH AMERICA NET OF NEVADA, LLC         CASH AMERICA NET OF NEW
HAMPSHIRE, LLC         CASH AMERICA NET OF NEW MEXICO, LLC         CASH AMERICA
NET OF NORTH DAKOTA, LLC         CASH AMERICA NET OF OHIO, LLC         CASH
AMERICA NET OF OKLAHOMA, LLC         CASH AMERICA NET OF OREGON, LLC        
CASH AMERICA NET OF PA, LLC         CASH AMERICA NET OF PENNSYLVANIA, LLC      
  CASH AMERICA NET OF RHODE ISLAND, LLC         CASH AMERICA NET OF SOUTH
DAKOTA, LLC         CASH AMERICA NET OF TEXAS, LLC         CASH AMERICA NET OF
UTAH, LLC         CASH AMERICA NET OF VIRGINIA, LLC,         CASH AMERICA NET OF
WASHINGTON, LLC         CASH AMERICA NET OF WISCONSIN, LLC         CASH AMERICA
NET OF WYOMING, LLC         CASHNETUSA CO, LLC
        CASHNETUSA OR, LLC         THE CHECK GIANT NM, LLC,         by their
Manager, CASH AMERICA NET HOLDINGS, LLC    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Exhibit 2-23



--------------------------------------------------------------------------------



 



EXHIBIT 3
[FORM OF SUBROGATION AND CONTRIBUTION AGREEMENT]
SUBROGATION AND CONTRIBUTION AGREEMENT
     This SUBROGATION AND CONTRIBUTION AGREEMENT (the “Agreement”) is executed
as of December 19, 2006 by CASH AMERICA INTERNATIONAL, INC., a Texas corporation
(“Borrower”), and each of the parties listed as a Guarantor on the signature
pages hereto (all of the parties except Borrower named above, are collectively
referred to herein as the “Guarantors” and individually referred to as a
“Guarantor”).
     WHEREAS, as an inducement to the Purchasers (as defined in the hereinafter
defined Note Purchase Agreement) to (i) execute and deliver the Note Purchase
Agreement dated as of December 19, 2006 (as may be amended, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”) among the
Company and the Purchasers and (ii) purchase the Series A Senior Notes and
Series B Senior Notes to be issued and sold pursuant to the Note Purchase
Agreement (collectively, the “Notes”), the Guarantors and each of them, jointly
and severally, have executed a certain Joint and Several Guaranty, dated as of
December 19, 2006 (as may be amended, supplemented or otherwise modified from
time to time, the “Guaranty”), simultaneously with this Agreement, subject to
the terms and conditions set forth therein; and
     WHEREAS, the parties to this Agreement desire to execute this Subrogation
and Contribution Agreement in connection with the Guaranty.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1. AGREEMENT CONCERNING SUBROGATION AND CONTRIBUTION
     Notwithstanding Section 2.7 of the Guaranty to the contrary, to the fullest
extent permitted by applicable law, the parties hereto acknowledge and agree
that: (i) with respect to each of the Guarantors’ relative liability under the
Guaranty, each Guarantor possesses, and has not waived, corresponding rights of
contribution, subrogation, indemnity, and reimbursement (such rights
collectively referred to herein as “Contribution Rights”) relative to the other
Guarantors; provided that each Guarantor shall not enforce its Contribution
Rights against any party to this Agreement until all of the Note Obligations (as
hereinafter defined) shall have been paid in full, and (ii) each Guarantor is
entitled to Contribution Rights to the extent of any payments such Guarantor may
have made to the holders of Notes under and pursuant to the Note Purchase
Agreement and the Notes (all obligations, liabilities and indebtedness of the
Guarantors under the Note Purchase Agreement and the Notes pursuant to the
Guaranty are hereinafter referred to as the “Note Obligations”). Notwithstanding
anything to the contrary contained in this paragraph or in this Agreement, no
liability or obligation of any Guarantor that shall accrue pursuant to this
Agreement shall be paid nor shall it be deemed owed pursuant to this Agreement
until all of the Note Obligations shall be paid in full. The parties hereto
covenant and agree that

Exhibit 3-1



--------------------------------------------------------------------------------



 



a breach of this Agreement shall not diminish or otherwise affect the liability
of the Guarantors under the Guaranty.
2. REPRESENTATIONS AND WARRANTIES.
     Each party hereto represents and warrants to each other party hereto and to
its respective successors and assigns that:
     (a) the execution, delivery and performance by each party hereto of this
Agreement are within such party’s corporate powers, have been duly authorized by
all necessary corporate action or partnership action, as the case may be,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation,
bylaws, limited partnership agreement or other organizing document of such party
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such party or result in the creation or imposition of any lien,
security interest or other charge or encumbrance on any asset of such party; and
     (b) this Agreement constitutes a legal, valid and binding agreement of such
party, enforceable against such party in accordance with its terms.
3. NO WAIVER.
     No failure or delay by any Guarantor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and non-exclusive of any rights or remedies
provided by law.
4. AMENDMENTS.
     Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the parties hereto and
consented to by the holders of Notes.
5. SUCCESSOR AND ASSIGNS.
     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
6. CHOICE OF LAW.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York and any applicable federal laws of the United
States of America.

Exhibit 3-2



--------------------------------------------------------------------------------



 



7. COUNTERPARTS.
     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
a counterpart hereof shall have been signed by all the parties hereto.
[Remainder of page intentionally left blank. Next page is signature page.]

Exhibit 3-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  BORROWER    
 
                CASH AMERICA INTERNATIONAL, INC.    
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        
 
                GUARANTORS    
 
                CASH AMERICA NET HOLDINGS, LLC    
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        
 
                CASH AMERICA, INC. OF COLORADO    
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        

Exhibit 3-4



--------------------------------------------------------------------------------



 



                  BRONCO PAWN & GUN, INC.         CASH AMERICA ADVANCE, INC.    
    CASH AMERICA FINANCIAL SERVICES, INC.         CASH AMERICA FRANCHISING, INC.
        CASH AMERICA HOLDING, INC.         CASH AMERICA, INC.         CASH
AMERICA, INC. OF ALABAMA         CASH AMERICA, INC. OF ALASKA         CASH
AMERICA, INC. OF ILLINOIS         CASH AMERICA, INC. OF INDIANA         CASH
AMERICA, INC. OF KENTUCKY         CASH AMERICA, INC. OF LOUISIANA         CASH
AMERICA, INC. OF NEVADA         CASH AMERICA, INC. OF NORTH CAROLINA        
CASH AMERICA, INC. OF OKLAHOMA         CASH AMERICA, INC. OF SOUTH CAROLINA    
    CASH AMERICA, INC. OF TENNESSEE         CASH AMERICA, INC. OF UTAH        
CASH AMERICA, INC. OF VIRGINIA         CASH AMERICA MANAGEMENT L.P.,        
     by its general partner, CASH AMERICA HOLDING, INC.         CASH AMERICA OF
MISSOURI, INC.
        CASH AMERICA PAWN L.P.,              by its general partner, CASH
AMERICA HOLDING, INC.         CASH AMERICA PAWN, INC. OF OHIO         CASHLAND
FINANCIAL SERVICES, INC.         DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.  
      EXPRESS CASH INTERNATIONAL CORPORATION         FLORIDA CASH AMERICA, INC.
        GEORGIA CASH AMERICA, INC.         GAMECOCK PAWN & GUN, INC.        
HORNET PAWN & GUN, INC.         LONGHORN PAWN AND GUN, INC.         MR. PAYROLL
CORPORATION         RATI HOLDING, INC.         TIGER PAWN & GUN, INC.        
UPTOWN CITY PAWNERS, INC.         VINCENT’S JEWELERS AND LOAN, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Exhibit 3-5



--------------------------------------------------------------------------------



 



                  CASH AMERICA NET OF ALABAMA, LLC         CASH AMERICA NET OF
ALASKA, LLC         CASH AMERICA NET OF ARIZONA, LLC         CASH AMERICA NET OF
CALIFORNIA, LLC         CASH AMERICA NET OF COLORADO, LLC         CASH AMERICA
NET OF DELAWARE, LLC         CASH AMERICA NET OF FLORIDA, LLC         CASH
AMERICA NET OF HAWAII, LLC         CASH AMERICA NET OF IDAHO, LLC         CASH
AMERICA NET OF ILLINOIS, LLC         CASH AMERICA NET OF INDIANA, LLC        
CASH AMERICA NET OF IOWA, LLC         CASH AMERICA NET OF KANSAS, LLC        
CASH AMERICA NET OF LOUISIANA, LLC         CASH AMERICA NET OF MICHIGAN, LLC    
    CASH AMERICA NET OF MINNESOTA, LLC         CASH AMERICA NET OF MISSOURI, LLC
        CASH AMERICA NET OF MONTANA, LLC         CASH AMERICA NET OF NEBRASKA,
LLC         CASH AMERICA NET OF NEVADA, LLC         CASH AMERICA NET OF NEW
HAMPSHIRE, LLC         CASH AMERICA NET OF NEW MEXICO, LLC         CASH AMERICA
NET OF NORTH DAKOTA, LLC         CASH AMERICA NET OF OHIO, LLC         CASH
AMERICA NET OF OKLAHOMA, LLC         CASH AMERICA NET OF OREGON, LLC        
CASH AMERICA NET OF PA, LLC         CASH AMERICA NET OF PENNSYLVANIA, LLC      
  CASH AMERICA NET OF RHODE ISLAND, LLC         CASH AMERICA NET OF SOUTH
DAKOTA, LLC         CASH AMERICA NET OF TEXAS, LLC         CASH AMERICA NET OF
UTAH, LLC         CASH AMERICA NET OF VIRGINIA, LLC,         CASH AMERICA NET OF
WASHINGTON, LLC         CASH AMERICA NET OF WISCONSIN, LLC         CASH AMERICA
NET OF WYOMING, LLC         CASHNETUSA CO, LLC
        CASHNETUSA OR, LLC         THE CHECK GIANT NM, LLC,         by their
Manager, CASH AMERICA NET HOLDINGS, LLC    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Exhibit 3-6



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(a)
[OPINION OF SPECIAL COUNSEL FOR THE LOAN PARTIES]
December 19, 2006
To the Persons listed
on the attached Annex 1

         
 
  Re:   Note Purchase Agreement, dated as of December 19, 2006, among Cash
America International, Inc. and the Purchasers listed on Schedule A thereto

Gentlemen:
     As counsel to Cash America International, Inc. (the “Company”), a Texas
corporation, we have been requested to furnish this letter to you pursuant to
Section 4.4(a) of that certain Note Purchase Agreement, dated as of December 19,
2006 (the “Note Purchase Agreement”) among the Company and the purchasers listed
on Schedule A thereto (the “Purchasers”), which Note Purchase Agreement provides
for the Company’s sale to the Purchasers on this date, pursuant to the terms of
the Note Purchase Agreement, of (i) $35,000,000 aggregate principal amount of
the Company’s 6.09% Series A Senior Notes due December 19, 2016 and (ii)
$25,000,000 aggregate principal amount of the Company’s 6.21% Series B Senior
Notes due December 19, 2021. This firm has also acted as counsel to the Company
and the subsidiaries of the Company listed on the attached Annex 2
(collectively, the “Guarantors”) (such subsidiaries are collectively referred to
herein as the “Guarantors” and individually as a “Guarantor,” and the
Guarantors, together with the Company, are referred to as the “Loan Parties”)
that are parties to that certain Joint and Several Guaranty (the “Guaranty”),
dated as of December 19, 2006, and the Subrogation and Contribution Agreement,
dated as of December 19, 2006 (the “Subrogation and Contribution Agreement”),
each executed by the Company and the Guarantors, and delivered on the date
hereof pursuant to Section 4.11 of the Note Purchase Agreement. This opinion
letter is furnished to the Purchasers pursuant to Section 4.4(a) of the Note
Purchase Agreement. Unless otherwise defined herein, all capitalized terms used
herein that are defined in the Note Purchase Agreement shall have the respective
meanings assigned to them in the Note Purchase Agreement.
A. Basis of Opinion
     As the basis for the conclusions expressed in this opinion letter, this
firm has examined and is familiar with originals or copies, certified or
otherwise identified to this firm’s satisfaction, of (i) the Note Purchase
Agreement; (ii) the Guaranty and the Subrogation and Contribution Agreement;
(iii) the promissory notes of the Company in the aggregate principal amount of
$35,000,000 and in the form attached as Exhibit 1A to the Note Purchase
Agreement (the “Series A Notes”); (iv) the promissory notes of the Company in
the aggregate principal amount of $25,000,000 and in the form attached as
Exhibit 1B to the Note Purchase Agreement (the “Series B Notes” and, together
with the Series A Notes, collectively, the “Notes”); (v) the

Exhibit 4.4(a)-1



--------------------------------------------------------------------------------



 



Articles of Incorporation of the Company, as amended to date; (vi) the Bylaws of
the Company, as amended to date; and (vii) resolutions of the Board of Directors
of the Company authorizing the execution, delivery and performance of the Note
Purchase Agreement, the Guaranty and the Notes. This firm has also examined such
other documents and instruments (including certificates of public officials,
officers of the Company and the Guarantors and other persons) and made such
examination of applicable laws of the State of Texas and federal laws of the
United States, all as this firm has deemed necessary as a basis for the opinions
hereinafter expressed. As used herein, the term “Loan Documents” means,
collectively, the Note Purchase Agreement, the Guaranty, the Subrogation and
Contribution Agreement and the Notes.
B. Opinion
     Based upon our examination and consideration of the documents and
instruments referred to in Section A and in reliance thereon, but subject to the
comments, assumptions, limitations, qualifications and exceptions set forth in
Section C, this firm is of the opinion that:
     1. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Texas. The Company has the
requisite corporate power and authority to (i) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (ii) own and hold
under lease the properties that it purports to own or hold under lease (as
described in the annual report of the Company on Form 10-K of the fiscal year
ended December 31, 2005 (the “10-K Report”)) and (iii) transact the business
described with respect to it in the 10-K Report.
     2. The Company is duly qualified as a foreign corporation and is in good
standing in each jurisdiction (if any) listed on the attached Annex 3. The
Company has represented to us that said jurisdictions are the only jurisdictions
in which it conducts business.
     3. The Loan Documents have been duly authorized, executed and delivered by
the Company and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms.
     4. The Guaranty and the Subrogation and Contribution Agreement constitute
the legal, valid and binding obligations of each Guarantor, enforceable against
such Guarantor in accordance with their respective terms.
     5. Neither the execution nor delivery by the Company of any Loan Document
to which it is a party nor compliance by the Company with the terms and
provisions of the Loan Documents to which it is a party will (i) violate any
provision of the charter or bylaws of the Company, or (ii) to this firm’s
knowledge, contravene any legal requirement to which the Company is subject.
     6. No consent, approval, authorization or order of any Governmental
Authority is required in connection with the execution, delivery and performance
by any Loan Party of the Loan Documents to which it is a party.

Exhibit 4.4(a)-2



--------------------------------------------------------------------------------



 



     7. The offering, issuance, sale and delivery of the Notes under the
circumstances contemplated by the Note Purchase Agreement constitutes an exempt
transaction under the registration provisions of the Securities Act of 1933, as
amended, and neither the registration of the Notes under such provisions nor the
qualification of an indenture in respect of the Notes under the Trust Indenture
Act of 1939, as amended, is required in connection with such offering, issuance,
sale and delivery.
     8. The issuance and sale of the Notes under the circumstances contemplated
by the Note Purchase Agreement will not involve a violation of Regulation U, T
or X of the Board of Governors of the Federal Reserve System promulgated
pursuant to Section 7 of the Securities Exchange Act of 1934, as amended.
     9. None of the Loan Parties is (i) an “investment company” or a Person
directly or indirectly “controlled” by or acting on behalf of an “investment
company,” in each case within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company,” an “affiliate” of a “holding company” or of a “subsidiary company” of
a “holding company,” in each case within the meaning of the Public Utility
Holding Company Act of 2005, as amended, or (iii) a “public utility,” within the
meaning of the Federal Power Act, as amended.
     10. For purposes of determining the maximum lawful rate of interest that
may be charged, collected or received pursuant to the Notes, the courts of the
State of Texas (and the courts of the United States applying Texas law) would,
assuming that such courts were to apply existing Texas choice of law rules, give
effect to the provisions contained in the Note Purchase Agreement and the Notes
calling for such documents to be governed by and construed in accordance with
the internal laws of the State of New York.
     11. The loan, as evidenced by the Notes, is not usurious under the laws of
Texas (assuming for purposes of this opinion, courts were to apply Texas law).
C. Comments, Assumption, Limitations, Qualifications and Exceptions
     The opinions expressed in Section B above are based upon and subject to the
further comments, assumptions, limitations, qualifications and exceptions as set
forth below:
     1. This firm’s validity, binding effect and enforceability opinions in
Paragraphs B.3 and B.4 above are subject to the effects of (i) bankruptcy,
fraudulent conveyance, fraudulent transfer, insolvency, reorganization,
arrangement, moratorium and other similar laws from time to time affecting
creditors’ rights generally, (ii) the application of general principles of
equity (including, without limitation, standards of materiality, good faith,
fair dealing and reasonableness), whether such principles are considered in a
proceeding at law or in equity, and (iii) applicable law and court decisions
which may modify, limit, render unenforceable or invalid or delay certain of the
rights and remedies of the Purchasers, which, in this firm’s opinion, should not
materially diminish the ultimate practical realization of the principal legal
benefits purported to be conferred by the Loan Documents, except for the
economic consequences of any

Exhibit 4.4(a)-3



--------------------------------------------------------------------------------



 



judicial, administrative, procedural or other delay which may be imposed by,
relate to or result from such laws and court decisions.
     2. This firm expresses no opinion as to:
     (i) the validity, binding effect or enforceability of any provision of the
Loan Documents relating to indemnification, contribution, or exculpation in
connection with violations of any securities laws or statutory duties or public
policy, to the extent that such provisions are determined to be contrary to
public policy, as interpreted by the courts of the State of Texas and the courts
of the United States;
     (ii) the validity, binding effect or enforceability of (a) any purported
waiver, release, variation, disclaimer, consent or other provision contained in
the Loan Documents to similar effect (all of the foregoing, collectively, a
“Waiver”) by the Company and/or any of the other Loan Parties under any of the
Loan Documents to the extent limited by Sections 9.602 of the Uniform Commercial
Code, as in effect in the State of Texas (“UCC”) or other provisions of
applicable law (including judicial decisions), or to the extent that such a
Waiver applies to a right, right to notice, claim, duty, defense, or ground for
discharge or other benefits otherwise existing or occurring as a matter of law
(including judicial decisions), except to the extent that such a Waiver is
effective under and is not prohibited by or void or invalid under the UCC or
other provisions of applicable law (including judicial decisions), (b) any
provision of any Loan Documents related to Waiver of any rights to forum
selection or submission to jurisdiction (including, without limitation, any
Waiver of any objection to venue in any court or of any objection that a court
is an inconvenient forum ) and provisions restricting access to courts or to
legal or equitable remedies or purporting to contractually submit the Company
and the other Loan Parties to the jurisdiction, venue and personal jurisdiction
of particular courts and advance consent to the manner of service of process, or
(c) any provision of the Loan Documents that (i) provides that decisions by a
party are conclusive; (ii) expressly or by implication waives unknown rights,
defenses granted by law or claims that have not matured, where such Waivers are
against public policy or prohibited by laws; (iii) allows or authorizes the
delay or omission of enforcement of any remedy or right; (iv) waives the legal
rights of any party in advance; (v) severs unenforceable provisions from the
Loan Documents, to the extent that enforcement of remaining provisions would
frustrate the fundamental intent of the parties to the Loan Documents, and
(vi) provides for interest recapture under Section 22.3(d) of the Note Purchase
Agreement;
     (iii) the enforceability of any provision in the Loan Documents specifying
that provisions thereof may be waived only in writing, to the extent that an
oral agreement or an implied agreement by trade practice or course of conduct
has been created that modifies any provision of such Loan Documents;
     (iv) the enforceability of any provision of the Loan Documents that
purports to give any person or entity the power to accelerate obligations
without any notice to the Company; the effect of any law or any jurisdiction
other than the State of Texas wherein

Exhibit 4.4(a)-4



--------------------------------------------------------------------------------



 



any Purchaser or any other holders of Notes or any Loan Party may be located or
wherein enforcement of any Loan Documents may be sought that limits the rates of
interest legally chargeable or collectible; and
     (v) the enforceability of cumulative remedies to the extent such cumulative
remedies purport to or would have the effect of compensating the party entitled
to the benefits thereof in amounts in excess of the actual loss suffered by such
party (other than the Make-Whole Amount, as to which we opine in paragraph C.3
below).
     3. With regard to the provisions of the Note Purchase Agreement providing
for payment of the Make-Whole Amount in certain circumstances, this firm also
advises you that, according to at least one commentator, prepayment fees may be
characterized as penalties and thus are not enforceable under Texas law in
certain circumstances, especially when triggered by an involuntary prepayment
(such as acceleration due on default). See Stark’s “Enforcing Prepayment
Charges: Case Law and Drafting Suggestions,” 22 Real Property, Probate and Trust
Journal (1987); In re Abramoff, 92 Bankruptcy Reporter 698 (W.D. Texas 1988)
(distinguishing between a prepayment fee in the case of a voluntary prepayment
and one in the case of an involuntary prepayment, and characterizing the latter
as interest). But, see Parker Plaza West Partners v. Union Pension and Insurance
Company, 941 F.2d 349 (5th Cir. 1991), wherein the Fifth Circuit of the United
States Court of Appeals held that a prepayment fee triggered by an involuntary
prepayment is enforceable under Texas law. See also, Meisler v. Republic of
Texas Savings Association, 758 S.W.2d 878 (Tex. App.—Houston [14th Dist.] 1988,
no writ), which upheld a prepayment fee under Texas law in the context of a
due-on-sale clause. This firm, therefore, concludes that, subject to the
foregoing, the Make-Whole Amount is enforceable under Texas law; as discussed
below under Paragraph C.9, according to the Abramoff decision, the Make-Whole
Amount might possibly be characterized as interest in the context of an
involuntary prepayment.
     4. In expressing this firm’s opinions in Paragraph B.4, this firm has
assumed without independent investigation that each of the Guarantors is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which each is organized, that each such Guarantor has the power
to enter into and perform the Loan Documents to which it is a party, that such
Loan Documents have been duly authorized, executed and delivered by each such
Guarantor, that neither the execution, delivery nor performance of their
respective obligations thereunder will conflict with or violate any laws, rules
or regulations (other than the laws, rules and regulations of the State of Texas
and of the United States and the Delaware General Corporation Law and the
Delaware Revised Limited Partnership Act) applicable to them.
     5. The opinion expressed in Paragraph B.7 is based on the assumed veracity
of the representations and warranties of the Purchasers contained in Article VI
of the Note Purchase Agreement. The opinion expressed in Paragraph B.8 is based
on the assumption that the proceeds of the Notes contemplated by the Note
Purchase Agreement are used solely in the manner prescribed in the Note Purchase
Agreement.
     6. To the extent that the obligations of the Company and the other Loan
Parties may be dependent upon such matters, this firm has assumed for purposes
of this opinion, without

Exhibit 4.4(a)-5



--------------------------------------------------------------------------------



 



independent investigation, that each of the Purchasers is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized, that the Note Purchase Agreement has been duly
authorized, executed and delivered by and is enforceable against each of the
Purchasers in accordance with its terms, and that each of the Purchasers has the
requisite power and authority to perform its obligations under the Note Purchase
Agreement. This firm expresses no opinion as to the compliance by each of the
Purchasers with any state or federal laws or regulations applicable to the
transactions contemplated by the Loan Documents because of the nature of its
business or facts relating specifically to them, or as to the effect of any such
noncompliance on the opinions set forth above, and this firm has assumed that
each of the Purchasers has obtained and maintains all consents, approvals, and
has taken all action that might be required by reason of their involvement in
this transaction based upon its legal or regulatory status or other factors
relating specifically to the Purchasers.
     7. The qualification of any opinion or statement herein by the use of the
words “to this firm’s knowledge” means that during the course of representation,
as described in this opinion, no information has come to the attention of the
attorneys in this firm engaged to represent the Company and any of the other
Loan Parties professionally which would give such attorneys current actual
knowledge of the existence of the facts so qualified. Except as set forth
herein, this firm has not undertaken any investigation to determine the
existence of such facts, and no inference as to our knowledge thereof shall be
drawn from the fact of our representation of any party or otherwise.
     8. With respect to the opinion expressed in Section B.10, we have relied
upon Texas Business and Commerce Code §35.51, which was adopted effective
September 1, 1993, and which provides in pertinent part, that:
if the parties to a qualified transaction agree in writing that the law of a
particular jurisdiction governs an issue relating to the transaction, including
the validity or enforceability of an agreement relating to the transaction or a
provision of the agreement, and the transaction bears a reasonable relation to
that jurisdiction, the law, other than conflict of laws rules, of that
jurisdiction governs the issue regardless of whether the application of that law
is contrary to a fundamental or public policy of this state or of any other
jurisdiction.
     The statute defines a reasonable relation to exist if, among other things,
“a party to the transaction has its place of business . . . in that
jurisdiction,” “a party to the transaction is required to perform a substantial
part of its obligations relating to the transaction, such as delivering
payments, in that jurisdiction,” “a substantial part of the negotiations
relating to the transaction,” and “the signing of an agreement relating to the
transaction by a party to the transaction, occurred in that jurisdiction,” or
“all or part of the subject matter of the transaction is located in that
jurisdiction.”
     Based upon our understanding of the facts of the transaction that is the
subject of the Loan Documents, particularly (i) the payment by the Purchasers of
at least $34,500,000 of the

Exhibit 4.4(a)-6



--------------------------------------------------------------------------------



 



purchase price for the aggregate of the Notes pursuant to the Note Purchase
Agreement is to originate from the State of New York; and (ii) payments of at
least $34,500,000 in principal amount of the Notes are required to be made in
the State of New York, at least one of the required enumerated circumstances
constituting a statutorily defined “reasonable relation” exists between this
transaction and the State of New York. We are aware of no reported decision of a
Texas court construing the validity of or interpreting this statute and inform
you that prior to the date of its adoption the contractual choice-of-law rules
in Texas in this type of transaction were unsettled. See Woods-Tucker Leasing
Corp. of Georgia v. Hutcheson-Ingram Development Company, 642 F.2d 744 (5th Cir.
1981), and the Texas state cases cited therein; DeSantis v. Wackenhut Corp., 793
S.W.2d 670 (Tex. 1990). See also, Chase Manhattan Bank v. Greenbrier North
Section II, 835 S.W.2d 720 (Tex. App.-Houston [1st] 1992). For purposes of the
opinion expressed in B.10, we have assumed that all of the terms and provisions
of the Loan Documents are valid, binding and enforceable under the laws of the
chosen jurisdiction, the State of New York. This firm has made no investigation
to determine whether the courts of the State of New York would accept the
reference to the laws of the State of New York, or would, under its choice of
law doctrines, apply the law of another jurisdiction.
     9. In rendering the opinions expressed in Paragraphs B.3, 4, 5 and 11,
these opinions, insofar as they involve the issue of usury, are expressly
limited (i) to an analysis of whether the Loan Documents, as written, will be
subject to a defense, claim or setoff as a result of the Purchasers’ contracting
for a usurious rate of interest and (ii) to the issues relating to the
contracting for, as opposed to the charging or receiving of, usurious amounts of
interest. To the extent that the enforceability of Loan Documents may be
adversely affected by the usury laws of the State of Texas, and to the extent
that the transactions contemplated by the Loan Documents may otherwise involve
an analysis of compliance with such laws, in rendering the opinions in
Paragraphs B.3, 4, 5 and 11, this firm assumes (i) that the Purchasers and each
other holder of Notes, if any, duly observes the provisions of the Note Purchase
Agreement limiting the interest contracted for or to be charged or collected by
the Purchasers and any other holder of Notes on or in connection with the loan
evidenced by the Notes to amounts that do not exceed the maximum rate or amount
of interest that may lawfully be contracted for, charged or collected thereon or
in connection therewith under applicable law, (ii) that there exist no
agreements or documents that provide for the payment to the Purchasers and other
holders of Notes, if any, of amounts deemed to be interest under applicable law
except as specifically provided in the Loan Documents, (iii) that the Company
has unrestricted use of the purchase price of the Notes, and (iv) that any
acceleration of the maturity of the Notes will not include the right to
accelerate any amounts deemed interest under applicable law that has not
otherwise accrued on the date of such acceleration. In the bankruptcy case of In
re Abramoff, 92 Bankruptcy Reporter 698 (W.D. Texas 1988), the Bankruptcy Court,
at subsection C of its opinion (pages 704-705), distinguished between a
prepayment fee in the case of a voluntary prepayment and one in the case of an
involuntary prepayment (e.g. acceleration due to default); and, in this firm’s
opinion, the court characterized the prepayment fee as interest. Therefore, this
firm advises you that, although according to the Abramoff decision, the
Make-Whole Amount might possibly be characterized as interest in the context of
an involuntary prepayment, if the Purchasers and the other holders of Notes, if
any, comply with the usury “savings clause” in the Note Purchase Agreement, such
characterization would not cause the Notes to be usurious, if Texas law was
deemed to be applicable to the Notes.

Exhibit 4.4(a)-7



--------------------------------------------------------------------------------



 



     Further, in rendering the opinions in Paragraphs B.3, 4, 5 and 11, this
firm has relied upon the reported decisions of several lower Texas courts to the
effect that a contract requiring the payment of interest on matured, unpaid
installments of interest is not usurious. The status of judicial interpretations
of Texas usury laws is not yet settled in this regard; therefore, no absolute
opinion can be rendered. In the event that any of the Purchasers or any one or
more of the holders of Notes actually demand, charge or collect any amounts in
excess of those permitted by any applicable usury laws of the State of Texas,
this firm expresses no opinion as to the effectiveness or enforceability of any
provision of the Loan Documents that purports to permit the cure of such
violation by the rescission of such demand or charge, the refund of excess
amounts collected, or otherwise.
     10. The opinions expressed in paragraphs 1 and 2 of Paragraph B with
respect to existence, qualification and good standing are expressed as of the
date on which applicable certificates were issued by authorities of the
jurisdiction covered, and have assumed that the certificates so issued evidence,
as the case may be, the valid existence, due qualification and good standing of
the entity covered thereby.
     11. The opinions expressed herein are specifically limited to the laws of
the State of Texas and federal law of the United States of America. We note that
the Loan Documents have selected laws of the State of New York to govern this
transaction. We express no opinion regarding the laws of the State of New York.
In expressing this firm’s opinion in Paragraphs B.3 and B.4 as to the validity,
binding effect and enforceability of the Loan Documents governed by the laws of
the State of New York, this firm has assumed that the internal laws of the State
of New York do not differ from the internal laws of the State of Texas.
     12. In expressing this firm’s opinion in Paragraph B.6, such opinion
relating to Governmental Authorities is expressly limited to Governmental
Authorities of the State of Texas and the United States of America.
     13. In this firm’s examinations described in Paragraph A, we have assumed
the legal capacity of all natural persons executing the Loan Documents, the
authenticity of original and certified documents and the genuineness of all
signatures thereon, and the conformity to original or certified documents of all
documents submitted to us as conformed or reproduction copies. As to various
questions of fact relevant to the opinions expressed herein, this firm has
relied upon, and assumed the accuracy of, representations and warranties
contained in the Loan Documents and certificates and written statements and
other written information of or from public officials and representatives of the
Company and the other Loan Parties. In addition, this firm’s opinions are
limited to a review of only those laws and regulations that are specifically
referred to herein and such other laws and regulations that, in our experience,
are normally applicable to transactions of the type contemplated by the Loan
Documents.
     14. Although this firm has acted as counsel to the Company and the other
Loan Parties in connection with certain other matters, this firm’s engagement is
limited to certain matters about which this firm has been consulted, and,
consequently, there may exist matters

Exhibit 4.4(a)-8



--------------------------------------------------------------------------------



 



involving the Company and other Loan Parties about which this firm has not been
consulted and for which the firm has not been engaged to represent them.
     15. Certain of the opinions set forth in Paragraph B are based upon factual
matters not independently verified by this firm and, to that extent, this firm
has relied solely upon certain of the representations and warranties contained
in the Loan Documents and upon certain of the statements contained in
certificates of public officials and officers of the Company referred to in
Paragraph A.
     16. This opinion is rendered based on this firm’s interpretation of
existing Texas and federal law, and is not intended to speak with reference to
standards hereinafter adopted or evolved in subsequent judicial decisions by
Texas courts or by federal courts. Additionally, we assume no obligation to
update or supplement such opinions to reflect any facts or circumstances that
may hereafter come to our attention or any changes in law that may hereafter
occur.
     The opinions set forth herein are expressed solely for the benefit of the
Purchasers and all future holders of Notes (if any), and no other party shall be
entitled to rely hereon without the express written consent of this firm;
provided, however, we have no objection to the reliance thereon by Bingham
McCutchen LLP, your special counsel, in connection with the opinion to be
rendered by such firm to you on this date pursuant to Section 4.4(c) of the Note
Purchase Agreement.

            Respectively submitted,

JENKENS & GILCHRIST,
A Professional Corporation
      By:           Robert P. Nash,        Authorized Signatory     

Exhibit 4.4(a)-9



--------------------------------------------------------------------------------



 



Annex 1
Purchasers
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Minnesota Life Insurance Company
400 Robert Street North
St. Paul, MN 55101
Cincinnati Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Farm Bureau Life Insurance Company of Michigan
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Great Western Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Fidelity Life Association
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
American Republic Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Trustmark Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Exhibit 4.4(a)-10



--------------------------------------------------------------------------------



 



Security National Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Midland National Life Insurance Company
c/o Guggenheim Partners
227 West Monroe Street, 48th Floor
Chicago, IL 60606
North American Company for Life and Health Insurance
c/o Guggenheim Partners
227 West Monroe Street, 48th Floor
Chicago, IL 60606
CUNA Mutual Life Insurance Company
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
CUNA Mutual Insurance Society
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
CUMIS Insurance Society
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
MEMBERS Life Insurance Company
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
Phoenix Life Insurance Company
c/o Phoenix Investment Partners
56 Prospect Street
Hartford, CT 06115
Ohio National Life Assurance Corporation
One Financial Way
Cincinnati, OH 45242
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242

Exhibit 4.4(a)-11



--------------------------------------------------------------------------------



 



Primerica Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
American Health and Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
National Benefit Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627

Exhibit 4.4(a)-12



--------------------------------------------------------------------------------



 



Annex 2
Cash America, Inc., a Delaware corporation
Cash America Advance, Inc., a Delaware corporation
Cash America, Inc. of Tennessee, a Tennessee corporation
Cash America, Inc. of Oklahoma, an Oklahoma corporation
Cash America, Inc. of Kentucky, a Kentucky corporation
Cash America, Inc. of South Carolina, a South Carolina corporation
Florida Cash America, Inc., a Florida corporation
Georgia Cash America, Inc., a Georgia corporation
Cash America, Inc. of North Carolina, a North Carolina corporation
Cash America Pawn, Inc. of Ohio, an Ohio corporation
Cash America, Inc. of Louisiana, a Delaware corporation
Cash America, Inc. of Nevada, a Nevada corporation
Cash America Pawn L.P., a Delaware limited partnership
Cash America Management L.P., a Delaware limited partnership
Cash America Holding, Inc., a Delaware corporation
Express Cash International Corporation, a Delaware corporation
Cash America, Inc. of Alabama, an Alabama corporation
Cash America, Inc. of Colorado, a Colorado corporation
Cash America, Inc. of Indiana, an Indiana corporation
Cash America of Missouri, Inc., a Missouri corporation
Vincent’s Jewelers and Loan, Inc., a Missouri corporation
Mr. Payroll corporation, a Delaware corporation
Cash America, Inc. of Utah, a Utah corporation
Cash America Franchising, Inc., a Delaware corporation
Cash America Financial Services, Inc., a Delaware corporation
Cash America, Inc. of Illinois, an Illinois corporation
Uptown City Pawners, Inc., an Illinois corporation
Doc Holliday’s Pawnbrokers & Jewelers, Inc., a Delaware corporation
Longhorn Pawn & Gun, Inc., a Texas corporation
Bronco Pawn & Gun, Inc., an Oklahoma corporation
Gamecock Pawn & Gun, Inc., a South Carolina corporation
Hornet Pawn & Gun, Inc., a North Carolina corporation
RATI Holding, Inc. (F/K/A Rent-A-Tire, Inc.), a Texas corporation
Tiger Pawn & Gun, Inc., a Tennessee corporation
Cash America, Inc. of Alaska, an Alaska corporation
Cash America, Inc. of Louisiana, a Delaware corporation
Cash America, Inc. of Virginia, a Virginia corporation
Cash America Net Holdings, LLC, a Delaware limited liability company
Cash America Net of Alabama, LLC, a Delaware limited liability company
Cash America Net of Alaska, LLC, a Delaware limited liability company
Cash America Net of Arizona, LLC, a Delaware limited liability company
Cash America Net of California, LLC, a Delaware limited liability company
Cash America Net of Colorado, LLC, a Delaware limited liability company

Exhibit 4.4(a)-13



--------------------------------------------------------------------------------



 



Cash America Net of Delaware, LLC, a Delaware limited liability company
Cash America Net of Florida, LLC, a Delaware limited liability company
Cash America Net of Hawaii, LLC, a Delaware limited liability company
Cash America Net of Idaho, LLC, a Delaware limited liability company
Cash America Net of Illinois, LLC, a Delaware limited liability company
Cash America Net of Indiana, LLC, a Delaware limited liability company
Cash America Net of Iowa, LLC, a Delaware limited liability company
Cash America Net of Kansas, LLC, a Delaware limited liability company
Cash America Net of Louisiana, LLC, a Delaware limited liability company
Cash America Net of Michigan, LLC, a Delaware limited liability company
Cash America Net of Minnesota, LLC, a Delaware limited liability company
Cash America Net of Missouri, LLC, a Delaware limited liability company
Cash America Net of Montana, LLC, a Delaware limited liability company
Cash America Net of Nebraska, LLC, a Delaware limited liability company
Cash America Net of Nevada, LLC, a Delaware limited liability company
Cash America Net of New Hampshire, LLC, a Delaware limited liability company
Cash America Net of New Mexico, LLC, a Delaware limited liability company
Cash America Net of North Dakota, LLC, a Delaware limited liability company
Cash America Net of Ohio, LLC, a Delaware limited liability company
Cash America Net of Oklahoma, LLC, a Delaware limited liability company
Cash America Net of Oregon, LLC, a Delaware limited liability company
Cash America Net of PA, LLC, a Delaware limited liability company
Cash America Net of Pennsylvania, LLC, a Delaware limited liability company
Cash America Net of Rhode Island, LLC, a Delaware limited liability company
Cash America Net of South Dakota, LLC, a Delaware limited liability company
Cash America Net of Texas, LLC, a Delaware limited liability company
Cash America Net of Utah, LLC, a Delaware limited liability company
Cash America Net of Virginia, LLC, a Delaware limited liability company
Cash America Net of Washington, LLC, a Delaware limited liability company
Cash America Net of Wisconsin, LLC, a Delaware limited liability company
Cash America Net of Wyoming, LLC, a Delaware limited liability company
Cashland Financial Services, Inc., a Delaware corporation
CashNetUSA CO, LLC, a Delaware limited liability company
CashNetUSA OR, LLC, a Delaware limited liability company
The Check Giant NM, LLC, a Delaware limited liability company

Exhibit 4.4(a)-14



--------------------------------------------------------------------------------



 



Annex 3
[Jurisdictions in which the Company is qualified as a foreign corporation]

Exhibit 4.4(a)-15



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(b)
[OPINION OF GENERAL COUNSEL FOR THE LOAN PARTIES]
December 19, 2006
To each of the Persons listed on
      Annex 1 hereto
Ladies and Gentlemen:
I am General Counsel of Cash America International, Inc. (the “Company”) and, in
such capacity, I have represented the Company in connection with (i) the
preparation of the Note Purchase Agreement dated as of December 19, 2006 (the
“Note Purchase Agreement”) among the Company and each of the purchasers listed
on Schedule A attached thereto (collectively, the “Purchasers”) and (ii) the
Company’s sale to the Purchasers on this date, pursuant to the terms of the Note
Purchase Agreement, of $35,000,000 aggregate principal amount of the Company’s
6.09% Series A Senior Notes due December 19, 2016 and $25,000,000 aggregate
principal amount of the Company’s 6.21% Series B Senior Notes due December 19,
2021. I have also acted as counsel to the “Guarantors” (as defined in the Note
Purchase Agreement and, together with the Company, the “Loan Parties”) in
connection with the preparation of the Joint and Several Guaranty (the
“Guaranty”) and the Subrogation and Contribution Agreement (the “Subrogation and
Contribution Agreement”), each dated as of December 19, 2006, executed and
delivered by the Guarantors pursuant to Section 4.11 of the Note Purchase
Agreement. This opinion is being delivered to the Purchasers pursuant to
Section 4.4(b) of the Note Purchase Agreement.
As used herein, (a) “Corporate Guarantor” means each Guarantor which is a
corporation, (b) “Partnership Guarantor” means each Guarantor which is a
partnership and (c) “LLC Guarantor” means each Guarantor which is a limited
liability company. Unless otherwise defined herein, all capitalized terms used
herein that are defined in the Note Purchase Agreement shall have the respective
meanings assigned to them in the Note Purchase Agreement.
I have examined the following documents:

  a)   executed counterparts of the Note Purchase Agreement, the Guaranty and
the Subrogation and Contribution Agreement;     b)   the Company’s Series A
Senior Notes, dated the date hereof, in the aggregate principal amount of
$35,000,000 and in the form of Exhibit 1A attached to the Note Purchase
Agreement (the “Series A Notes”) and the Company’s Series B Senior Notes, dated
the date hereof, in the aggregate principal amount of $25,000,000 and in the
form of Exhibit 1B attached to the Note Purchase Agreement (the “Series B Notes”
and, together with the Series A Notes, collectively, the “Notes”) (the Notes,
the Note Purchase Agreement,

Exhibit 4.4(b)-1



--------------------------------------------------------------------------------



 



      the Guaranty and the Subrogation and Contribution Agreement are referred
to herein collectively as the “Loan Documents”);     c)   copies of certain
resolutions of the respective boards of directors of the Corporate Guarantors;  
  d)   copies of certain resolutions of the board of directors of the general
partner of the Partnership Guarantors;     e)   copies of certain resolutions of
the members of the LLC Guarantors;     f)   copies of the respective charters
and bylaws of the Corporate Guarantors;     g)   copies of the respective
partnership agreements of the Partnership Guarantors;     h)   copies of the
respective limited liability company agreements of the LLC Guarantors; and    
i)   the originals or copies of such other certificates, instruments, documents
and records of the Loan Parties, certificates of public officials and
certificates of officers of the Loan Parties) as I have deemed necessary as a
basis for the opinions hereinafter expressed.

For purposes of this opinion, I have, with your approval and without independent
investigation, assumed (i) the due authorization, execution and delivery of the
Note Purchase Agreement by the Purchasers, (ii) the genuineness of the
signatures appearing on all documents examined by me, (iii) the authenticity of
all documents submitted to me as originals and (iv) the conformity to authentic
original documents of all documents submitted to me as certified, conformed, or
copies in photostatic or pdf format.
Certain of the opinions set forth below are based upon factual matters not
independently established or verified by me and, to that extent, I have relied
solely upon certain of the representations and warranties contained in the Loan
Documents and upon certain of the statements contained in the certificates of
public officials and of officers of the Company and the Corporate Guarantors
referred to above.
Based upon the foregoing and subject to the qualifications, limitations and
assumptions set out at the end of this letter, I am of the opinion that:

  1.   Each Corporate Guarantor (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of its state of incorporation and
(b) has the corporate power and authority to (i) execute, deliver and perform
its obligations under the Guaranty and the Subrogation and Contribution
Agreement, (ii) own and hold under lease the properties that it purports to own
or hold under lease (as described in the annual report of the Company on Form
10-K for the fiscal year ended December 31, 2005 (the “10-K Report”)) and
(iii) transact the business described with respect to it in the 10-K Report.    
2.   Each Loan Party is duly qualified as a foreign Person and is in good
standing in each jurisdiction wherein the character of the properties owned or
held under lease by it or the nature of the business transacted by it requires
such qualification, except where the

Exhibit 4.4(b)-2



--------------------------------------------------------------------------------



 



      failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.     3.   The Guaranty and the
Subrogation and Contribution Agreement have been duly authorized, executed and
delivered by each Guarantor and constitute the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with their respective terms.     4.   Neither the execution nor delivery of any
Loan Document by any Loan Party nor the compliance by such Loan Party with the
terms and provisions of the Loan Documents to which it is a party will
(i) violate any provision of the charter or bylaws or the partnership agreement
or limited liability company agreement, as the case may be, of such Loan Party,
(ii) contravene any statutory or regulatory legal requirement to which such Loan
Party is subject or (iii) result in any breach of, or result in the creation of
any Lien in respect of any property of, such Loan Party pursuant to any contract
or agreement to which such Loan Party is a party or by which it or any of its
properties is bound or under or pursuant to which it owns, maintains or operates
any of its properties or conducts business.     5.   Other than the consent of
lenders under the Existing Bank Loan Agreement, which consent has been received,
no consent, approval, authorization or order of any Governmental Authority or,
to my knowledge, any other Person is required in connection with the execution,
delivery and performance by any Loan Party of the Loan Documents to which it is
a party.     6.   All of the outstanding capital stock of each corporate
Guarantor, outstanding partnership interests of each Guarantor that is a
partnership and outstanding membership interests of each Guarantor that is a
limited liability company has been validly issued, is fully paid and
nonassessable and, except for (a) directors’ qualifying shares or partnership or
limited liability company interests (if any) and (b) 9.9% of the issued and
outstanding capital stock of RATI Holding, Inc., all such capital stock,
partnership interests and limited liability company interests are owned by the
Company, free and clear of any Lien.     7.   There are no actions, suits or
proceedings pending, or to my knowledge after due inquiry, threatened against
the Company or any Guarantor in any court or before any arbitrator of any kind
or before or by any Governmental Authority which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

The opinions expressed above are subject to the following qualifications,
limitations and assumptions:

  a)   The enforceability opinion expressed in paragraph 3 above is subject to
the effects of (i) bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally, (ii) the application
of the principles of equity (regardless of whether enforcement is considered in
proceedings at law or in equity) and (iii) applicable

Exhibit 4.4(b)-3



--------------------------------------------------------------------------------



 



      laws and court decisions that may limit the enforceability of certain
remedial and other provisions of the Guaranty and the Subrogation and
Contribution Agreement, but such laws and decisions should not, in my opinion,
materially diminish the ultimate practical realization of the principal legal
benefits intended to be provided thereby, except for the economic consequences
of any delay which may result therefrom.     b)   I am not licensed to practice
law in any jurisdiction other than the State of Texas and do not purport to be
an expert with respect to any laws other than (i) the laws of the State of
Texas, (ii) the Texas Pawnshop Act and all other foreign, federal or state laws
(statutory, administrative, judicial or otherwise) relating to pawnshops and
activities incidental thereto in the jurisdictions in which the Loan Parties
conduct business that are applicable to the businesses of the respective Loan
Parties, (iii) the General Corporation Law of the State of Delaware, (iv) the
Delaware Revised Limited Partnership Act and (v) the laws of the United States
of America applicable to the businesses of the respective Loan Parties
(collectively, the “Primary Laws”). To the extent that the opinions contained
herein cover the laws other than the Primary Laws (the “Secondary Laws”), you
are advised that my familiarity with the Secondary Laws is limited because I am
not licensed to practice, and do not practice, law in jurisdictions in respect
of which the Secondary Laws are applicable and I do not purport to be an expert
with respect to the Secondary Laws. Accordingly, my opinions with respect to the
Secondary Laws are necessarily more limited than a typical legal opinion as to
such matters and my opinions with respect thereto should be viewed as
conclusions derived by me based solely on my limited familiarity with the
Secondary Laws by reason of my capacity as General Counsel of the Company, which
owns the Corporate Guarantors, and general principles of corporate or
partnership law. I am not a member of the State Bar of Delaware, and my
knowledge of its corporation and partnership law is derived solely from a
reading of the General Corporation Law of Delaware and the Delaware Revised
Limited Partnership Act.     c)   I note that the Guaranty and the Subrogation
and Contribution Agreement provide that they are to be governed by and construed
in accordance with the internal laws of the State of New York. I express no
opinion regarding the laws of the State of New York. In expressing my opinion in
paragraph 3 as to the validity, binding effect and enforceability of the
Guaranty and the Subrogation and Contribution Agreement, I have assumed that the
Guaranty and the Subrogation and Contribution Agreement provide that they are to
be governed by and construed in accordance with the internal laws of the State
of Texas rather than the internal laws of the State of New York.     d)   The
provisions of the Guaranty and the Subrogation and Contribution Agreement which
permit the Purchasers or any other holders of Notes to take action or make
determinations, or to benefit from indemnities and similar undertakings of the
Loan Parties, may be subject to a requirement that such action be taken or such
determination be made, and that any action or inaction by the Purchasers or such
holders that may give rise to a request for payment under such undertaking be
taken or not taken, on a reasonable basis and in good faith.

Exhibit 4.4(b)-4



--------------------------------------------------------------------------------



 



  e)   To the extent that the obligations of the Guarantors under the Guaranty
and the Subrogation and Contribution Agreement may be dependent upon such
matters, I have assumed for purposes of this opinion, without independent
investigation, that each of the Purchasers is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
organized, that the Note Purchase Agreement has been duly authorized, executed
and delivered by the Purchasers and is enforceable against the Purchasers in
accordance with its terms, and that each of the Purchasers has the requisite
power and authority to perform its obligations under the Note Purchase
Agreement. I express no opinion as to the compliance by the Purchasers with any
state or federal laws or regulations applicable to the transactions contemplated
by the Guaranty and the Subrogation and Contribution Agreement because of the
nature of its business or facts relating specifically to the Purchasers or as to
the effect of any such noncompliance on the opinions set forth above, and I have
assumed that each of the Purchasers has obtained and maintains all consents and
approvals, and has taken all action that might be required by reason of its
involvement in this transaction based upon its legal or regulatory status or
other factors relating specifically to it.     f)   The opinions expressed in
paragraphs 1 and 2 with respect to existence, due qualification and good
standing of certain of the Corporate Guarantors is expressed as of the date on
which applicable certificates were issued by authorities of the jurisdictions
covered, and I have assumed that the certificates so issued evidence, as the
case may be, the valid existence, due qualification and good standing of the
entities covered thereby.     g)   This opinion is rendered based upon existing
Primary and Secondary Laws, and it is not intended to speak with reference to
standards hereinafter adopted or evolved in subsequent judicial decisions.
Additionally, I assume no obligation to update or supplement this opinion to
reflect any facts or circumstances that may hereafter come to my attention or
any changes in law that may hereafter occur.     h)   Insofar as the
enforceability opinion in paragraph 3 may be affected by such matters, I express
no opinion as to the validity, binding effect or enforceability of any provision
of the Note Purchase Agreement.     i)   I express no opinion herein with
respect to the enforceability of any indemnity provisions to the extent such
provisions are determined to be contrary to public policy, as interpreted by the
courts of the State of Texas and the courts of the United States.     j)  
Without my prior written consent, this opinion may not be relied upon in any
manner by any Person except the Purchasers and all future holders of Notes, if
any.

Very truly yours,
J. Curtis Linscott, General Counsel

Exhibit 4.4(b)-5



--------------------------------------------------------------------------------



 



Annex 1
Purchasers
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Minnesota Life Insurance Company
400 Robert Street North
St. Paul, MN 55101
Cincinnati Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Farm Bureau Life Insurance Company of Michigan
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Great Western Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Fidelity Life Association
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
American Republic Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Trustmark Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Exhibit 4.4(b)-6



--------------------------------------------------------------------------------



 



Security National Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Midland National Life Insurance Company
c/o Guggenheim Partners
227 West Monroe Street, 48th Floor
Chicago, IL 60606
North American Company for Life and Health Insurance
c/o Guggenheim Partners
227 West Monroe Street, 48th Floor
Chicago, IL 60606
CUNA Mutual Life Insurance Company
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
CUNA Mutual Insurance Society
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
CUMIS Insurance Society
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
MEMBERS Life Insurance Company
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
Phoenix Life Insurance Company
c/o Phoenix Investment Partners
56 Prospect Street
Hartford, CT 06115
Ohio National Life Assurance Corporation
One Financial Way
Cincinnati, OH 45242
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242

Exhibit 4.4(b)-7



--------------------------------------------------------------------------------



 



Primerica Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
American Health and Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
National Benefit Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627

Exhibit 4.4(b)-8



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(c)
[OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS]
December 19, 2006
To the Purchasers set forth
on Annex 1 attached hereto
Re: Cash America International, Inc.
Ladies and Gentlemen:
     We have acted as special counsel for each of the Purchasers named on Annex
1 attached hereto (the “Purchasers”) in connection with that certain Note
Purchase Agreement, dated as of December 19, 2006 (the “Note Purchase
Agreement”), by and among Cash America International, Inc., a Texas corporation
(the “Company”) and the Purchasers. The Note Purchase Agreement provides, among
other things, for the issuance and sale by the Company, and the purchase by the
Purchasers, of (a) an aggregate principal amount of $35,000,000 of the Company’s
6.09% Series A Senior Notes due December 19, 2016 (the “Series A Notes”) and
(b) an aggregate principal amount of $25,000,000 of the Company’s 6.21% Series B
Senior Notes due December 19, 2021 (the “Series B Notes” and, together with the
Series A Notes, collectively, the “Notes”).
     Capitalized terms used herein, and not defined herein, have the respective
meanings ascribed to them pursuant to the terms of the Note Purchase Agreement.
     This opinion is delivered to you pursuant to Section 4.4(c) of the Note
Purchase Agreement. Our representation of the Purchasers has been as special
counsel for the purposes stated above.
     As to all matters of fact (including factual conclusions and
characterizations and descriptions of purpose, intention or other state of
mind), we have relied, with your permission, entirely upon:
     (1) the representations and warranties of the Company and the Purchasers
set forth in the Note Purchase Agreement, and the other documents listed below;
     (2) certificates of public officials and of certain officers of the Company
delivered in connection with the Closing and the Offeree Letter (defined below);
and have assumed, without independent inquiry, the accuracy of those
representations, warranties, certificates and Offeree Letter.

Exhibit 4.4(c)-1



--------------------------------------------------------------------------------



 



     In connection with this opinion, we have examined originals or copies of
the following documents:
     (a) the Note Purchase Agreement;
     (b) the Notes, each dated the date hereof, in the forms of Exhibit 1A and
Exhibit 1B, as the case may be, to the Note Purchase Agreement and registered in
the names and in the respective principal amounts and with the respective
registration numbers as set forth on Schedule A to the Note Purchase Agreement;
     (c) that certain Joint and Several Guaranty, in the form of Exhibit 2 to
the Note Purchase Agreement, dated the date hereof (the “Guaranty”), issued by
certain Subsidiaries of the Company listed on the signature pages thereto (the
“Guarantors”);
     (d) that certain Subrogation and Contribution Agreement, in the form of
Exhibit 3 to the Note Purchase Agreement, dated the date hereof (the
“Subrogation and Contribution Agreement”) among the Company and the Guarantors;
     (e) a certificate of an officer of the Company, dated the date hereof,
certifying as to the matters set forth therein;
     (f) a certificate of the Secretary of the Company, dated the date hereof,
and annexing thereto (among other documents) and certifying as accurate and
complete:
     (i) the incumbency of officers of the Company;
     (ii) copies of corporate resolutions authorizing the Company’s
participation in the transactions contemplated by the Transaction Documents (as
defined below);
     (iii) a copy of the Bylaws of the Company (the “Company Bylaws”); and
     (iv) a copy of the certificate of incorporation, including any amendments
thereto, of the Company, certified by the Secretary of State of Texas (together
with the Company Bylaws, collectively, the “Company Governing Documents”);
     (g) a letter addressed to Jenkens & Gilchrist, a Professional Corporation,
and Bingham McCutchen LLP from KeyBanc Capital Markets, a Division of McDonald
Investments Inc., describing the manner of the offering of the Notes (the
“Offeree Letter”);
     (h) a Cross Receipt evidencing receipt of funds by the Company and receipt
of the Notes by the Purchasers (the “Cross Receipt”);

Exhibit 4.4(c)-2



--------------------------------------------------------------------------------



 



     (i) the opinion of Jenkens & Gilchrist, a Professional Corporation, special
counsel to the Company and the Guarantors, dated the date hereof and delivered
to the Purchasers pursuant to Section 4.4(a) of the Note Purchase Agreement; and
     (j) the opinion of J. Curtis Linscott, General Counsel to the Company and
the Guarantors, dated the date hereof and delivered to the Purchasers pursuant
to Section 4.4(b) of the Note Purchase Agreement.
The documents referenced in clause (a) through clause (d), inclusive, above are
hereinafter referred to collectively as the “Transaction Documents.”
     This opinion is based entirely on our review of the documents listed in the
preceding paragraph and we have made no other documentary review or
investigation for purposes of this opinion.
     Based on such investigation as we have deemed appropriate the opinions
referred to in clause (i) and clause (j) above are satisfactory in form and
scope to us, and in our opinion you are justified in relying thereon.
     We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document, and that the
Company and each Guarantor, and each other Person executing such documents
(including, without limitation, the Transaction Documents) validly exists and is
in good standing under the laws of the jurisdiction in which it was organized,
had and has the power and authority to enter into and perform its obligations
under the Transaction Documents under its governing organizational documents,
applicable enterprise legislation and other applicable law, and is qualified to
do business and is in good standing under the laws of each jurisdiction where
such qualification is required generally or necessary in order for such party to
enforce its rights under such documents. We have further assumed that such
documents have been duly authorized, executed and delivered by each Person
executing such documents and, as to Persons other than the Company and the
Guarantors, are binding upon and enforceable against such Persons. In addition,
we have relied, to the extent we deem necessary and proper, on the Offeree
Letter without independent investigation.
     For purposes of this opinion, we have made such examination of law as we
have deemed necessary. Except to the extent addressed below in paragraph 5, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law, and the federal laws of the United States of America (except for
federal and state tax, energy, utilities, national security or antitrust laws,
as to which we express no opinion), and we express no opinion as to the laws of
any other jurisdiction. Our opinion in paragraph 2 below is based solely on a
review of the Company Governing Documents and we have not made any analysis of
the internal substantive law of the jurisdiction of organization of the Company,
including statutes, rules or regulations or any interpretations thereof by any
court, administrative body, or other government authority, and we express no
opinion in paragraph 2 below as to the internal substantive law of the Company’s
jurisdiction of organization. We note that the Transaction Documents contain
provisions stating that they are to

Exhibit 4.4(c)-3



--------------------------------------------------------------------------------



 



be governed by the laws of the State of New York (each, a “Chosen-Law
Provision”). Except to the extent addressed below in paragraph 5, no opinion is
given herein as to any Chosen-Law Provision, or otherwise as to the choice of
law or internal substantive rules of law that any court or other tribunal may
apply to the transactions contemplated by the Transaction Documents. Except as
set forth in paragraph 4 below, we express no opinions as to any securities or
“blue sky” laws of any jurisdiction.
     Our opinion is further subject to the following exceptions, qualifications
and assumptions, all of which we understand to be acceptable to you:
     (a) We have assumed without any independent investigation (i) that the
execution, delivery and performance by each of the parties thereto of the
Transaction Documents do not and will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or result in a violation of, or
constitute a default or require any consent (other than such consents as have
been duly obtained) under, any organizational document other than the Company
Governing Documents (including, without limitation, applicable corporate charter
documents and bylaws), any order, judgment, arbitration award or stipulation, or
any agreement, to which any of such parties is a party or is subject or by which
any of the properties or assets of any of such parties is bound, (ii) that the
statements regarding delivery and receipt of documents and funds referred to in
the Cross Receipt between you and the Company are true and correct, and
(iii) that the Transaction Documents are a valid and binding obligation of each
party thereto to the extent that laws other than those of the State of New York
are relevant thereto (other than the laws of the United States of America, but
only to the limited extent the same may be applicable to the Company and
relevant to our opinions expressed below).
     (b) The enforcement of any obligations of any Person under any Transaction
Document or otherwise may be limited by bankruptcy, insolvency, reorganization,
moratorium, marshaling or other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies (including such as may deny giving
effect to waivers of debtors’ or guarantors’ rights); and we express no opinion
as to the status under any fraudulent conveyance laws or fraudulent transfer
laws of any of the obligations of any Person under the Transaction Documents or
otherwise.
     (c) We express no opinion as to the availability of any specific or
equitable relief of any kind.
     (d) The enforcement of any of the Purchasers’ rights may in all cases be
subject to an implied duty of good faith and fair dealing and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
     (e) We express no opinion as to the enforceability of any particular
provision of any of the Transaction Documents relating to:

Exhibit 4.4(c)-4



--------------------------------------------------------------------------------



 



     (i) waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue;
     (ii) waivers of rights to (or methods of) service of process, or rights to
trial by jury, or other rights or benefits bestowed by operation of law;
     (iii) waivers of any applicable defenses, setoffs, recoupments, or
counterclaims;
     (iv) exculpation or exoneration clauses, clauses relating to rights of
indemnity or contribution, and clauses relating to releases or waivers of
unmatured claims or rights;
     (v) waivers or variations of legal provisions or rights which are not
capable of waiver or variation under applicable law; or
     (vi) the imposition or collection of interest on overdue interest or
providing for a penalty rate of interest or late charges on overdue or defaulted
obligations, or the payment of any premium, liquidated damages, or other amount
which may be held by any court to be a “penalty” or a “forfeiture”.
     (f) We express no opinion as to the effect of suretyship defenses, or
defenses in the nature thereof, with respect to the obligations of any
guarantor, joint obligor, surety, accommodation party, or other secondary
obligor.
     (g) Our opinion in paragraph 3 below is based solely on a review of
generally applicable laws of the State of New York and the United States of
America and not on any search with respect to, or review of, any orders,
decrees, judgments or other determinations specifically applicable to the
Company.
     (h) We express no opinion as to the effect of events occurring,
circumstances arising or changes of law becoming effective or occurring, after
the date hereof on the matters addressed in this opinion letter, and we assume
no responsibility to inform you of additional or changed facts, or changes in
law, of which we may become aware.
     Based on the foregoing, we are of the following opinions:
     1. Each of the Note Purchase Agreement and the Notes constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms, and the Guaranty constitutes a legal,
valid and binding obligation of each Guarantor, enforceable against such
Guarantor in accordance with its terms.
     2. The execution and delivery by the Company of the Note Purchase Agreement
and the Notes, the issuance and sale of the Notes by the Company, and the
performance by the Company of its obligations under the Note Purchase Agreement
and the Notes will not constitute a violation of the Company Governing Documents
or any law, statute, rule or regulation of the State of New York.

Exhibit 4.4(c)-5



--------------------------------------------------------------------------------



 



     3. No consents, approvals or authorizations of Governmental Authorities of
the State of New York or the United States of America are required in respect of
the Company or any Guarantor under the laws of the United States of America or
the State of New York in connection with (a) the execution and delivery by the
Company of the Note Purchase Agreement, (b) the execution and delivery by the
Company and the Guarantors of the Guaranty, or (c) the offer, issuance, sale and
delivery of the Notes by the Company under the circumstances contemplated by the
Transaction Documents, on the date hereof.
     4. It is not necessary in connection with either (a) the offer and sale of
the Notes delivered to you today under the circumstances contemplated by the
Transaction Documents or (b) the execution and delivery by the Guarantors of the
Guaranty under the circumstances contemplated by the Transaction Documents, to
register the offer and sale to you today of the Notes or the Guaranty under the
Securities Act of 1933, as amended, or to qualify an indenture in respect of the
issuance of the Notes under the Trust Indenture Act of 1939, as amended.
     5. Each Chosen-Law Provision is enforceable in accordance with New York
General Obligations Law section 5-1401, as applied by a New York State court or
a federal court sitting in New York and applying New York choice of law
principles.
     This opinion is delivered solely to the Purchasers and for the benefit of
the Purchasers in connection with the Note Purchase Agreement and may not be
relied upon by the Purchasers for any other purpose or relied upon by any other
person or entity (other than future holders of the Notes acquired in accordance
with the terms of the Transaction Documents) for any reason without our prior
written consent.
Very truly yours,
BINGHAM McCUTCHEN LLP

Exhibit 4.4(c)-6



--------------------------------------------------------------------------------



 



Annex 1
Purchasers
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Minnesota Life Insurance Company
400 Robert Street North
St. Paul, MN 55101
Cincinnati Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Farm Bureau Life Insurance Company of Michigan
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Great Western Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Fidelity Life Association
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
American Republic Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Trustmark Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Exhibit 4.4(c)-7



--------------------------------------------------------------------------------



 



Security National Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Midland National Life Insurance Company
c/o Guggenheim Partners
227 West Monroe Street, 48th Floor
Chicago, IL 60606
North American Company for Life and Health Insurance
c/o Guggenheim Partners
227 West Monroe Street, 48th Floor
Chicago, IL 60606
CUNA Mutual Life Insurance Company
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
CUNA Mutual Insurance Society
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
CUMIS Insurance Society
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
MEMBERS Life Insurance Company
c/o CUNA Mutual Insurance Society
5910 Mineral Point Road
Madison, WI 53705-4456
Phoenix Life Insurance Company
c/o Phoenix Investment Partners
56 Prospect Street
Hartford, CT 06115
Ohio National Life Assurance Corporation
One Financial Way
Cincinnati, OH 45242
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242

Exhibit 4.4(c)-8



--------------------------------------------------------------------------------



 



Primerica Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
American Health and Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
National Benefit Life Insurance Company
c/o Conning Asset Management Company
One Financial Plaza 13th Floor
Hartford, CT 06103-2627

Exhibit 4.4(c)-9